ACCEPTED
                                                                                       01-14-00455-CV
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   1/2/2015 4:15:22 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                CLERK




                                  No. 01-14-00455-CV
                                  No. 01-14-00455-CV      FILED IN
                                                   1st COURT OF APPEALS
                                                       HOUSTON, TEXAS
      ________________________________________________________
                                                   1/2/2015 4:15:22 PM
                                    THE
                               IN THE
                               IN                  CHRISTOPHER A. PRINE
                                                           Clerk
                                COURT OF
                          FIRST COURT
                          FIRST          APPEALS
                                      OF APPEALS
                                       TEXAS
                              HOUSTON, TEXAS
                              HOUSTON,
      _________________________________________________________

                                  TANGUY,
                        PHILIPPE TANGUY,
                        PHILIPPE
               AIR EXPRESS,
         13500 AIR
         13500     EXPRESS, L.L.C & 13500
                            L.L.C &       AIR EXPRESS,
                                    13500 AIR EXPRESS, L.P.,
                                                           Appellant,
                                                           Appellant,

                                          v.

            WILLIAM G.
            WILLIAM G. WEST,    CHAPTER 7 TRUSTEE
                             AS CHAPTER
                       WEST, AS           TRUSTEE OF
                                                  OF
                    RICHARD DAVIS,
                    RICHARD          DEBTORS
                              DAVIS, DEBTORS
                                                            Appellee.
                                                            Appellee.
      ________________________________________________________
                              APPELLEES’ BRIEF
                              APPELLEES’ BRIEF
      ________________________________________________________

        W. Wolfshohl
Joshua W.                                      Eva S. Engelhart
                                               Eva
               24038592
Texas Bar No. 24038592                               Bar No.
                                               State Bar     00796513
                                                         No. 00796513
jwo1fshoh1@porterhedges.com
jwolfshohl@porterhedges.com                                  May, Cron
                                               Ross, Banks, May,       & Cavin P.C.
                                                                  Cron &
Aaron J.
Aaron     Power
       J. Power                                2 Riverway, Suite 700
                24058058
Texas Bar. No. 24058058                                        77056-1919
                                               Houston, Texas 77056-1919
apower@porterhedges.com                        eenge1hart@rossbanks.com
                                               eengelhart@rossbanks.com
Porter Hedges  LLP
       Hedges LLP                                    626-1200
                                               (713) 626-1200
      Main Street, 36
1000 Main
1000                36”‘
                       th
                          Floor                      623-6014 (fax)
                                               (713) 623-6014
                 77002
Houston, Texas 77002
                   226-6000
Telephone: (713) 226-6000
Telephone:
                  228-1331
Facsimile: (713) 228-1331
Facsimile:

ATTORNEYS  FOR APPELLEE
ATTORNEYS FOR  APPELLEE                        COURT APPOINTED
                                               COURT            RECEIVER
                                                      APPOINTED RECEIVER
WILLIAM    WEST
WILLIAM G. WEST                                PRO SE
                                               PRO SE
                                                             Of Contents
                                                       Table Of
                                                       Table

                                                                                                                                       Page
                                                                                                                                       Page

SUPPLEMENTAL LIST
SUPPLEMENTAL      OF PARTIES.........................................................................................
             LIST OF PARTIES ....................................................................................... iiii                     ..



STATEMENT OF
STATEMENT    THE CASE.......................................................................................................
          OF THE CASE ............................                           ..   .                                          11                .




STATEMENT IN
STATEMENT IN OPPOSITION TO ORAL
             OPPOSITION TO      ARGUMENT .........................................................
                           ORAL ARGUMENT .......................................................   2                                          ..



STATEMENT OF
STATEMENT    FACTS .............................................................................................................
          OF FACTS ...........................................................................................................   33           ..



           The Bankruptcy Court Judgment
           The                  Judgment and Appeals Thereof ......................................................3
                                                             .................................................... ..3


                                Judgment and Appointment of the Receiver .....................................3
           Domestication of the Judgment                                 ................................... ..3


           The District Court Orders Appellees to Turnover and Authorizes the
           The
                  Receiver to Sell the Driscoll Property .....................................................................4
                                                         ................................................................... ..4


           The District Court Approves the Sale of the Driscoll Property...........................................5
           The                                                  Property ......................................... ..5
SUMMARY OF
SUMMARY    ARGUMENT....................................................................................................... 6
        OF ARGUMENT                                                                                                                            .




APPELLEES’ ARGUMENT ........................................................................................................ 7
APPELLEES’ ARGUMENT..........................................................................................................                 ..



           1.
           1.         There is No                       Appellants’ Collateral Attack on
                               No Legal Support for Appellants’                                          on the
                                      Judgment ........................................................................................ ..7
                      Validity of the Judgment..........................................................................................7
           2.         A Court May
                      A       May Require a Judgment
                                             Judgment Debtor to Turn      Turn OverOver All Non-  Non-
                      Exempt Property to a Receiver.
                      Exempt               Receiver. .............................................................................10
                                                     ........................................................................... ..10


           3.         The Plain Language
                      The                               Does Not
                                Language of the Statute Does    Not Require the Turnover
                               Speciﬁcally Identify Property..................................................................12
                      Order to Specifically         Property ................................................................ ..12
           4.         The Receiver Order, the Turnover Order and the Sale Order Were
                      The                                                                Were
                                                           Non—Exempt
                                 by Sufficient Evidence of Non-Exempt Property Which
                      Supported by                                                      Which
                         Not Subject to Sale by
                      is Not                 by Ordinary Legal Process. .............................................. 14
                                                               Process. ................................................14                ..



           5.         The Receiver Order, the Turnover Order and the Sale Order Were
                      The                                                                 Were
                      Supported by                         Non—Exempt Property Which
                                by Sufficient Evidence of Non-Exempt                     Which
                      is Not                 by
                         Not Subject to Sale by Ordinary Legal  Process.
                                                                Process. ................................................14
                                                                         .............................................. ..14

           6.                    Do Not
                      Appellants Do       Have the Right to a Jury Trial on
                                      Not Have                           on the
                                                                                         Order ..................... ..16
                      Appointment of a Receiver, the Turnover Order or the Sale Order.......................16
           7.         The Court Lacks Jurisdiction to Review
                      The                             Review the Receiver’s
                      Appointment as Master in Chancery......................................................................18
                      Appointment               Chancery .................................................................... ..l8
PRAYER ..................................................................................................................................... 19
PRAYER.......................................................................................................................................
                                                                                                                                         ..   l9




                                                                       i
                     SUPPLEMENTAL LIST
                     SUPPLEMENTAL      OF PARTIES
                                  LIST OF PARTIES
        Pursuant to the Rules 38.2(a)(1) and 38.1(a)
                                             38.l(a) of the Texas Rules of Appellate

Procedure, Appellees file                                       ﬁled by
                     ﬁle this supplement to the list of parties filed by Appellants,

which         Eva Engelhart, the court-appointed receiver, as an Appellee.
which omitted Eva                                                Appellee. Ms.

          was the movant
Engelhart was     movant in two
                            two of the three orders in this appeal. Therefore,
                                                                    Therefore, she

              Appellee.
is clearly an Appellee.



Appellee:
Appellee:                        Eva S. Engelhart
                                 Eva
                                              May, Cron
                                 Ross, Banks, May,       & Cavin, P.C.
                                                    Cron &
                                 2 Riverway, Suite 700
                                                77056-1919
                                 Houston, Texas 77056-1919

             Appellee:
Attorney for Appellee:           Appearing pro
                                           pro Se
                                               se as court-appointed receiver




                                          ii
4476732v1
4476732v1
                                      TABLE OF
                                      TABLE OF AUTHORITIES
                                               AUTHORITIES
                                                                                                      Page(s)

CASES
CASES

Bahar v. Lyon Fin.
Bahar v.      Fin. Servs.,
                   Servs.,
   330 S.W.3d              App.—Austin 2010, pet. denied) ..................................18
       S.W.3d 379 (Tex. App.—Austin                       ................................ ..18


Bergeron v.
         v. Sessions,

   561 S.W.2d 551
   561 S.W.2d                 App.—Dal1as 1977,
               551 (Tex. Civ. App.—Dallas            refd n.r.e.) ....................17
                                          1977, writ ref’d        .................. ..17



Block
Black v.
      V. Shor,

   443 S.W.3d 170
   443                   App.—Corpus Christi 2013, no pet.) ...........................13
               170 (Tex. App.—Corpus                        .........................  13                   ..




Boger
Boger v. Moore,
         Moore, Inc.,
         1/.


       S.W.2d 646, 649
   196 S.W.2d
196                             App.—Beaumont 1946,
                    649 (Tex. Civ. App.—Beaumont       no writ) ...................17
                                                 1946, no       ................. ..17



Congleton v.
          v. Shoemaker,

  No.  09-11-00453—CV, 2012 WL
  No. 09-11-00453-CV,         WL 1249406                   App.—Beaumont Apr.
                                    1249406 (Tex. App.—Beaumont
  12,
  12, 2012, pet.
             pet. denied) (mem. op.) ....................................................................19
                                     .................................................................. ..19


Cross v.
      v. Cross,

  738 S.W.2d            App.—Corpus Christi 1987,
        S.W.2d 86 (Tex. App.—Corpus                    dism’d w.o.j.).............16
                                            1987, writ dism’d w.o.j.) ........... 16                        ..




Exec. Beneﬁts
Exec. Benefits Ins.         1/. Arkison (In re Bellingham
               Ins. Agency v.                          Bellingham Ins.    Ins. Agency,
                                                                                 Agency, Inc.),
   134        2165 (2014).............................................................................7,
   134 S. Ct. 2165                                                                                          9,10
                    (2014) ........................................................................... ..7, 9, 10

Ferguson
Ferguson v.
         v. Ferguson,

   210 S.W.2d                App.—Austin 1948,
       S.W.2d 268 (Tex. Civ. App.—Austin                  n.r.e.) .................. 17
                                         1948, writ ref’d n.r.e.)....................17                     ..




        v. Dorﬁf
Gunther v. Dorff,
  296                       App.—Waco 1956,
      S.W.2d 638 (Tex. Civ. App.—Waco
  296 S.W.2d                                     dism’d) ......................... ..16
                                      1956, writ dism’d)...........................16

Hennigan v. Hennigan,
Hennigan v.
       SW 2d
   666 SW               App.—H0ust0n [14
           2d 322 (Tex. App.—Houston     th
                                     [14‘h                writ dism’d) ............15
                                                    1984, Writ
                                            Distr.] 1984,              ..........  15                       ..




Henry v.
      v. Masson,

  333                   App.—Houst0n [1st
       S.W.3d 825 (Tex. App.—Houston
  333 S.W.3d                              Dist.] 2010, no pet.) .....................16
                                     [1stDist.]                 ................... ..16



In re BP
      BP RE,
         RE, L.P.,
                    th
             279 (5
    735 F.3d 279 (5th       2013) ..................................................................... ..7, 8, 9
                       Cir. 2013).......................................................................7,



                                                       iii
                                                       iii
4476732v1
4476732v1
Moody
Moody v.
      v. State,

        S.W.2d 158
    538 S.W.2d                App.—WacO 1976,
               158 (Tex. Civ. App.—Waco            ref'd n.r.e) ......................16
                                        1976, writ ref’d        .................... ..16



Moyer  v. Moyer,
Moyer v.  Moyer,
   183 S.W.3d 48 (Tex. App. Austin, 2005, no pet.) .....................................13,
  183                                                                                         18
                                                    ................................... ..13, 18


         v. Brown,
         v.
Pillitteri
    165 S.W.3d 715 (Tex. App. 2005) ...................................................................15
    165 S.W.3d                      ................................................................. ..15


Sheikh v.
       v. Sheikh,

   248 S.W.3d 381
   248 S.W.3d 381 (Tex. App. Houston 1st
                                       1st Dist. 2007) .......................................18
                                                       ..................................... ..18


Steenland v.       Commerce Bank
          v. Texas Commerce      Nat. Ass
                            Bank Nat. Ass’n,
                                          ’n,

   648 S.W.2d           App.—Ty1er 1983,
       S.W.2d 387 (Tex. App.—Tyler             refd n.r.e.) .............................17
                                    1983, writ ref’d        ...........................  17                    ..




Stem v.
Stern v. Marshall,
         Marshall,
   564 U.S.2(2011)
        U.S. 2 (2011)...........................................................................................7,
                     ......................................................................................... ..7, 8


Suttles v. Vestin Realty Mortg.
        v. Vestin        Mortg. I,I, Inc.,
                                     Inc.,
   317 S.W.3d 412
   317 S.W.3d 412 (Tex. App. Houston [1st
                           App.—Houston                     no pet.) .....................15
                                               Dist.] 2010, no
                                           [1stDist.]                ................... ..15



       v. McCarthy,
Tanner v.
  274 S.W.3d
274  S.W.3d 311        App.—Houston [1
               311 (Tex. App.—Houston
                                         st
                                      [15tDist.]
                                            Dist.] 2008, no pet.) .... 10,
                                                                       10, 13,
                                                                           13, 14, 18
                                                                               14, 18

SSTATUTES
  TATUTES

TEX.
T    CIV.
 EX. C     PRAC.
       IV. P     & RREM.
            RAC. &       CODE
                     EM. C     ANN.
                           ODE ANN. §
                                    § 31.002(a) ................................
                                                ..............................   10,
                                                                                 10, 11,
                                                                                     11, 14, 16
                                                                                         14, 16..




TEX.
T    CIV.
 EX. C     PRAC.
       IV. P     & RREM.
            RAC. &       CODE
                     EM. C     ANN.
                           ODE ANN. § 31.002(h) .................................... ..11,
                                    § 31.002(h)......................................  11, 12, 13
                                                                                           12, 13

TEX.
T    CIV.
 EX. C     PRAC.
       IV. P     & RREM.
            RAC. &       CODE
                     EM. C ODE §
                               § 31.002(b)(2) ................................................10,  12
                                              .............................................. ..10, 12


TEX.
T    CIV.
 EX. C     PRAC.
       IV. P     & RREM.
            RAC. &       CODE
                     EM. C ODE §
                               § 31.002(b)(3) ................................................10,  11
                                              .............................................. ..10, 11


TEX.
T    CIV.
 EX. C     PRAC.
       IV. P     & RREM.
            RAC. &       CODE
                     EM. C ODE §
                               § 31.0025 .............................................................15
                                         ........................................................... ..15



OTHER
O      AUTHORITIES
  THER AUTHORITIES

     ofCiVi1
Rule of                 171 ................................................................................ ..18
        Civil Procedure 171..................................................................................18




                                                         iv
4476732v1
4476732v1
                           STATEMENT OF
                           STATEMENT    THE CASE
                                     OF THE CASE
        This appeal is the Appellants’ most recent dilatory tactic in a lengthy dispute

                                            More than four years ago, William
          non-payment of a promissory note. More
regarding non-payment

   West (the “Trustee”) obtained a judgment
G. West                            judgment of approximately $1.2 million against

the Appellants in the United States Bankruptcy Court for the Southern District of

Texas. After a series of frivolous appeals by
Texas.                                     by Appellants, including a petition for

certiorari denied by                   Supreme Court, the Trustee domesticated
                  by the United States Supreme
                         th
the judgment        2701*‘
    judgment in the 270                                      Texas.
                            District Court of Harris County, Texas.

                 Tanguy admitted in an affidavit of net worth that he has significant
        Philippe Tanguy                                                   signiﬁcant

non-exempt assets, including a rental property in Houston, non-exempt
non-exempt                                                 non-exempt income
                                                                      income

                owned entities, and an airplane located in Georgia. After a
from his wholly owned
from

           which Tanguy’s
hearing at which Tanguy’s affidavit was introduced into evidence, the District
                          afﬁdavit was

                                 Eva S. Engelhart (the “Receiver”) as receiver.
Court ordered the appointment of Eva

The Receiver subsequently obtained an order requiring Tanguy
The                                                   Tanguy to turn over the

rental property to her and an order authorizing her to sell the property.
                                                                property.

        The Appellants appealed (i)
        The                     (i) the order appointing the Receiver, (ii)
                                                                       (ii) the order


          them to turn over the rental property to the Receiver, and (iii)
requiring them                                                       (iii) the order


authorizing the Receiver to sell the rental property.




                                           1
4476732v1
4476732v1
            STATEMENT IN
            STATEMENT IN OPPOSITION TO ORAL
                         OPPOSITION TO      ARGUMENT
                                       ORAL ARGUMENT
        Appellees believe that the legal issues presented in this appeal have been

authoritatively decided, and the facts and legal arguments are adequately presented

       parties’ briefs.
in the parties’ briefs.                                                   was
                          Accordingly, oral argument is not necessary and was

          by Appellants for the purpose of causing further delay.
requested by                                               delay.




                    [Remainder of page left intentionally blank]
                                                          blank]




                                         2
4476732v1
4476732v1
                            STATEMENT OF
                            STATEMENT OF FACTS
                                         FACTS
The Bankruptcy Court Judgment
The Bankruptcy                and Appeals
                     Judgment and         Thereof
                                  Appeals Thereof

        On March
        On March 30, 2010, the Trustee obtained a judgment
                                                  judgment against Appellees in

    amount of $1,183,090.80, plus post-judgment interest and attorney’s
the amount                                                   attomey’s fees in the

amount of $31,180.75
amount                    “
                            udgment”) (CR
          $31,180.75 (the “Judgment”)                       CR at pp.
                                      (CR at p. 5; see also CR        94-109).
                                                                  pp. 94-109).

                               Judgment from the Bankruptcy Court to the United
        Appellees appealed the Judgment

                                                          which affirmed the
States District Court for the Southern District of Texas, which

                                                   was frivolous, and awarded
Bankruptcy Court’s Judgment, found that the appeal was                awarded

                                                                              (CR
the Trustee reasonable and necessary fees and costs for defending the appeal. (CR

at pp. 69-93).

                                                           of Appeals
        Appellees then appealed to the United States Court of Appeals for the Fifth

Circuit, which                                                (CR at pp.
                                                    Judgment. (CR
         which also affirmed the Bankruptcy Court’s Judgment.        pp. 59-68).

                                                                            by the
        Finally, Appellees had their petition for writ of certiorari denied by

Supreme                             (CR at pp. 26-113).
Supreme Court of the United States. (CR        26-113).

              of the Judgment
Domestication of              and Appointment
                     Judgment and             of the Receiver
                                  Appointment of

        On November
        On November 8, 2013, the Trustee domesticated the Judgment        2701“
                                                          Judgment in the 270 th



                                                              (CR at pp. 5-11).
District Court of Harris County, Texas (the “District Court”) (CR        5-11).


        On November
        On November 11,                   ﬁled an Application for Turnover After
                    11, 2013, the Trustee filed

                                                           “
Judgment         Appointment of a Receiver and Master (the “Application
Judgment and For Appointment                                 pplication to


                     (CR at pp. 12-14).
Appoint a Receiver”) (CR        12-14).



                                          3
4476732v1
4476732v1
        On April 25, 2014, following an unsuccessful mediation, the District Court
        On

                                                                      (RR Apr.
held an evidentiary hearing on the Application to Appoint a Receiver. (RR

    2014).
25, 2014).

        At the hearing, counsel for the Trustee introduced two
        At                                                 two exhibits—Tanguy’s
                                                               exhibits—Tanguy’s

                                                                       2009 through
sworn affidavit of net worth and his federal tax returns for the years 2009

2012. (RR                                  CR at pp. 162-164).
      (RR April 25, 2014, at pp. 3:24-4:3; CR        162-164).           Appellants

           no evidence at the hearing.
introduced no                 hearing.

                                                                                  on
                                                         non-exempt assets listed on
        Counsel for the Trustee argued that any of three non-exempt

Tanguy’s affidavit of net worth supported the appointment of a receiver—income
Tanguy’s                                                       receiver—income

from a rental property located at 1714
from                              1714 Driscoll Street in Houston, Texas (the

                      income of several hundred thousand dollars in the form
          Propemj’), income
“Driscoll Property”),                                                   form of

              from Tanguy’s
distributions from                 owned entities, and an airplane located in
                   Tanguy’s wholly owned

         (RR April 25, 2014, at pp.
Georgia. (RR                    pp. 5:1-6:17; pp. 8:1-25).
                                                  821-25).


        On April 25, 2014, the District Court signed and entered the Order Granting
        On

                                                                    which
Turnover and Appointing Receiver and Master (the “Receiver Order”), which

appointed Eva                               (CR at pp. 136-143).
          Eva S. Engelhart as the Receiver. (CR        136-143).

                                                 and Authorizes the Receiver to
The District Court Orders Appellees to Turnover, and
The
Sell, the Driscoll Property

        On May
        On May 23, 2014, the Receiver filed   Emergency Motion
                                      ﬁled an Emergency           Compel
                                                        Motion to Compel

                                      To Retain Real Estate Broker and to Sell
            Non-Exempt Real Property, To
Turnover of Non-Exempt

Non-Exempt Real Property (the “Motion
Non-Exempt                               Compe ”). (CR
                              “Motion to Compel”). (CR at pp. 147-150).
                                                          pp. 147-150).

                                          4
4476732v1
4476732v1
        On May
        On May 30, 2014, the District Court held a hearing on the Motion
                                                                  Motion to

        (R May
Compel. (RR May 30, 2014). The
                           The Receiver appeared at the hearing pro
                                                                pro Se
                                                                    se and

                           counsel. (RR
Appellees appeared through counsel.     May 30, 2014, at p.
                                    (RR May                     The Trustee did
                                                         p. 2). The

                                 Motion to Compel. Id.
not appear at the hearing on the Motion            Id.

        On May
        On May 30, 2014, the District Court entered its Order to Compel
                                                                 Compel Turnover

   Non-Exempt Real Property, to Retain Real Estate Broker and to Sell Non-
of Non-Exempt                                                         Non-

Exempt Real Estate (the “Turnover
Exempt                                     (CR at pp. 182-83).
                        “Turnover Order”). (CR        182-83).

The District Court Approves
The                Approves the Sale of
                                     of the Driscoll Property

        On July 9, 2014, the Receiver filed
        On                                     Motion to Sell Real Property at 1714
                                      ﬁled her Motion                          1714

                 App’x A.
Driscoll St. See App’x

        On October 10,
        On                                                        Amended Order to
                   10, 2014, the District Court entered its Third Amended


                 1714 Driscoll St. (the “Sale Order”). See App’x
Sell Property at 1714                                      App’x B.

        On October 30, 2014, Appellees timely filed
        On                                    ﬁled a notice of appeal of the Sale

Order. See App’x    The notice of appeal of the Sale Order was
           App’x C. The                                    was docketed in this

                                App’x D.
       on October 31, 2014. See App’x
appeal on

                                                       of additional items to be
                           ﬁle a notice of designation of
        Appellants did not file

                                                                       December 29,
included in the record for this appeal related to the Sale Order until December

          App’x E.
2014. See App’x E.11




1
'

  Appellants’ designation of the record in connection with the Sale Order has not been completed by
  Appellants’                                                                                        by the clerk’s
office. Appellees have included the relevant documents         Appendix to this brief.
                                              documents in the Appendix                           documents in the
                                                                                brief. All of the documents
Appendix will be part of the supplemental
Appendix                     supplemental record.
                                          record.


                                                        5
4476732v1
4476732v1
                           SUMMARY OF
                           SUMMARY OF ARGUMENT
                                      ARGUMENT

        The Trustee obtained the Judgment
        The                      Judgment four years ago and domesticated it in the

                                        Tanguy admitting that he has hundreds of
District Court over a year ago. Despite Tanguy

                        non-exempt assets and the Driscoll Property being under
thousands of dollars in non-exempt

                     ﬁve months, the Trustee has not recovered a single dollar from
contract to sell for five

the Appellants as a result of this frivolous appeal.

        Each of Appellants’
        Each    Appellants’ seven points on appeal lack any merit in the law or the

undisputed facts in this case.
                         case. Appellants’                   made in slightly
                               Appellants’ primary argument, made

modified forms in points of appeal 2, 4, and 5, is that they should not be compelled

                 non-exempt property to the Receiver and, instead, they have the
to turn over all non-exempt

                 how their non-exempt
right to dictate how       non-exempt assets are monetized. Appellants attempt to

                                                from laws designed to assist
transmogrify the receiver and turnover statutes from

judgment                         non-exempt assets from
judgment creditors in collecting non-exempt        from recalcitrant judgment
                                                                     judgment

                                                            beneﬁt and protection of
debtors, like the Appellees, into statutes designed for the benefit

judgment          Appellants’ arguments ultimately fail because they require the
         debtors. Appellants’
judgment debtors.

Court to ignore the plain language of the statutes and read additional elements into

the statutes that do not exist.

                                                    unavailing. Point of appeal
        Appellants’ remaining arguments are equally unavailing.

No. 11 is foreclosed by          Supreme Court decision; point of appeal no. 3 was
                     by a recent Supreme                                       was

reversed by                                    of appeal no. 6 is contrary to long-
         by statute nearly a decade ago; point of


                                           6
4476732v1
4476732v1
standing Texas case law; and the Court does not have jurisdiction to consider point

of appeal no. 7.

                                       ARGUMENT
                            APPELLEES’ ARGUMENT
                            APPELLEES’

1.      There     No Legal Support
        There is No          Support for Appellants’ Collateral Attack on the
                                                                Attack on
                        Judgment.
        Validity of the Judgment.

        Appellants’            on appeal
                    ﬁrst issue on
        Appellants’ first                                         on the validity of the
                                           is a collateral attack on

Judgment based on the Bankruptcy Court’s alleged lack of subject matter
Judgment

jurisdiction. Appellants misstate the procedural posture
jurisdiction.                                               of the rulings on this issue
                                                            of

below and, based on that incorrect description,
below                              description, argue that there has been a change


                                                     Judgment. See In re BP
in applicable Fifth Circuit law that invalidates the Judgment.           BP RE,
                                                                            RE,

L.P., 735 F.3d          th
                     (5th
                 279 (5    Cir. 2013). Not only is the Fifth Circuit’s BP
                                2013). Not                             BP RE
                                                                          RE decision

                                             Supreme Court recently issued an
inapplicable to this case, the United States Supreme

opinion that validates bankruptcy court judgments,
                                        judgments, such as the one in this case, that

were affirmed after de novo review by
                                   by federal district courts sitting as intermediate

                      Exec. Beneﬁts
courts of appeal. See Exec.          Ins. Agency v. Arkison (In re Bellingham Ins.
                            Benefits Ins.            12.                      Ins.

Agency,
Agency, Inc.), 134 S. Ct. 2165 (2014).
        Inc.), 134

                    what is set forth in Appellants’
        Contrary to what                 Appellants’ brief, they have never previously

               Judgment on the basis of lack of
challenged the Judgment                      of subject matter jurisdiction or

                                                  The Supreme
                                           Court. The
constitutional authority of the Bankruptcy Court.     Supreme Court issued its

watershed decision regarding bankruptcy court jurisdiction and constitutional
                                              jurisdiction and

                   v. Marshall,
authority in Stern v.           564 U.S. 2 (2011), during the pendency of the
                      Marshall, 564

                                           7
4476732v1
4476732v1
Appellants’               Judgment to the federal district court.
Appellants’ appeal of the Judgment                         court.                                        The federal
                                                                                                         The

                                    brief the issue and ultimately ruled that Stern did
district court asked the parties to brief

not apply. (CR at pp. 69-93). Appellants then filed
    apply. (CR                                ﬁled an appeal to the Fifth Circuit.

The appeal raised the issue of whether, in light of Stern,
The                                                 Stem, the Bankruptcy Court had

                                                     Appellants’ counterclaims
subject matter jurisdiction and authority to rule on Appellants’

against the estate.                                                       Couit
            estate. However, the appeal did not argue that the Bankruptcy Court


lacked jurisdiction                            Judgment against the Appellants.
       jurisdiction and authority to enter the Judgment                         (CR
                                                                    Appellants. (CR

at pp. 59-68).

         In their brief,
                  brief, Appellants falsely allege that the Fifth Circuit concluded that

           waived or consented to the Bankruptcy Court’s subject matter
Appellants waived

jurisdiction                                                           The Fifth Circuit
                 and authority as to the Trustee’s claim against them. The

               made such a finding
could not have made        ﬁnding because the only issue presented in that appeal

was whether the Bankruptcy Court had
was                              had subject matter jurisdiction
                                                    jurisdiction and authority to

     on Appellants’
rule on Appellants’ counterclaims against the bankruptcy estate.
                                                         estate.2
                                                                 2



         The goal of Appellants’ mischaracterization of the record below
         The                                                                   make it
                                                                   below is to make

appear as if this case is subject to the Fifth Circuit’s ruling in BP
                                                                   BP RE
                                                                      RE that a party

cannot waive the constitutional requirements of authority under Article III. In

reality, no court has ever ruled that Appellants waived or consented to subject



2
 On the issue of whether the Bankruptcy Court had subject matter jurisdiction
 On                                                                                             Appellants’ counterclaims
                                                                        jurisdiction to rule on Appellants’
                        Fiﬁh Circuit held, as did the federal district court, that Stern
against the estate, the Fifth                                                      Stern did not apply. (CR at pp. 59-68).
                                                                                                 apply. (CR


                                                            8
4476732v1
4476732v1
                                                            BP RE
matter jurisdiction or constitutional authority. Therefore, BP                   on
                                                               RE has no bearing on

this case.

        The Appellants are correct that there has been a significant
        The                                              signiﬁcant change in case

law in the time since entry of the Judgment; they have just
                                                       just cited this Court the

wrong case. Rather than BP
wrong                   BP RE, the newly issued opinion applicable to this case is

    Supreme Court’s ruling in Bellingham.
the Supreme                   Bellingham.                           Supreme Court
                                                  In that case, the Supreme

declined to address the waiver and consent issue decided in BP
                                                            BP RE. Bellingham,

                                    Supreme Court ruled that bankruptcy court
134 S. Ct. at 2174-75. Instead, the Supreme
134

                                      afﬁrmed by
judgments in non-core matters must be affirmed by an Article III federal district

judge after de  novo review. Id.
            ale novo         Id.

                        Supreme Court held that there is no
        Critically, the Supreme                          no constitutional difference

between a district court’s de novo
between                                                   recommendation from
                              nava review of a report and recommendation from a

                                                            “ﬁnal” bankruptcy court
                                           nova review of a “final”
bankruptcy court and a district court’s de novo

judgment on appeal:
judgment on appeal:

        At
        At bottom, [Appellant] argues that it    was entitled to have an Article
                                              it was

        III court review de novonova and enter judgment
                                                  judgment on the fraudulent
        conveyance claims asserted by   by the trustee. In effect, [Appellant]
                                The
        received exactly that. The  District                      nova review of
                                             Court conducted de novo
             summary judgment
        the summary    judgment claims, concluding in a written opinion that
        there were no                                                        was
                   no disputed issues of material fact and that the trustee was
        entitled to judgment
                    judgment as a matter of law. In accordance with its
        statutory authority over matters related to the bankruptcy, see §§
        l334(b), the District Court then separately entered judgment
        1334(b),                                               judgment in favor
                                                         same review from
        of the trustee. [Appellant] thus received the same
        of                                                              from the
        District Court that it would have received if the Bankruptcy Court had
                            it would

        treated the fraudulent conveyance claims as non-core proceedings

                                           9
4476732v1
4476732v1
        under §§ 157(c)(1).
                   157(c)(1). In short, even if [Appellant] is correct that the
                       Court‘s entry of judgment
        Bankruptcy Court's                          was invalid, the District
                                          judgment was
                                                own valid
        Court's de novo review and entry of its own       ﬁnal judgment
                                                    Valid final judgment cured
        any error.
            error.


Bellingham, 134 S. Ct. at 2175.
Bellingham, 134

        Bellingham is directly applicable to this case.    Even if Appellants were
                                                           Even               were

        and the Bankruptcy Court did not have constitutional authority to enter the
correct and

                                                          afﬁrmation of the
Judgment, the federal district court’s de novo review and affirmation

Judgment cured any Article III deficiency.
Judgment                       deﬁciency. Therefore, there is no legal support for

Appellants’ collateral attack on the validity
Appellants’                                          Judgment and this argument is
                                     Validity of the Judgment


        more than a red herring.
nothing more

2.      A Court
        A       May Require
          Court May               Judgment Debtor
                      Require a Judgment             Turn Over
                                           Debtor to Turn          Non-
                                                          Over All Non-
        Exempt Property to a Receiver.
        Exempt

        The Receiver was
        The                                                          & Remedies
                     was appointed pursuant to Texas Civil Practices & Remedies

Code Ann. §§ 31.002(b)(3)
Code         3l.002(b)(3) (West 2008). In order for a court to grant relief under §
                                                                                  §


3l.002(b), it
31.002(b), it must       ﬁnd that the requirements of §§ 31.002(a)
              must first find                            3l.002(a) have been

satisfied.       v. McCarthy,
satisﬁed. Tanner v.           274 S.W.3d
                    McCarthy, 274                       App.—Houston [1
S.W.3d 311, 322 (Tex. App.—Houston    st
                                                                     [151



                     (“The relief allowed by
Dist] 2008, no pet.) (“The
Dist.]                                    by section 31.002(b),            may be
                                                     3l.002(b), therefore, may

             when the conditions in section 31.002(a)
granted only when                           3l.002(a) exist.”).
                                                      exist”). Section 31.002(a)


                      ﬁnd that the judgment
requires the court to find                         owns some
                                   judgment debtor owns      non-exempt property
                                                        some non-exempt

     “cannot readily be attached or levied on by
that “cannot                                                              TEX.
                                              by ordinary legal process.” T     CIV.
                                                                            EX. C IV.




                                          10
                                          10
4476732v1
4476732v1
PRAC.
P     & RREM.
 RAC. &       CODE
          EM. C     ANN.
                ODE ANN. §
                         § 31.002(a). Once that threshold showing has been
                           3l.002(a). Once

made under §§ 31.002(a), the court is free to grant relief under §§ 31.002(b).
made                                                                31.002(b).

        Under
        Under Section 31.002(b)(1),         may require the judgment
                      3l.002(b)(l), a court may             judgment debtor to

         “nonexempt property that is in the debtor’s possession or is subject to the
turnover “nonexempt

debtor's control.” Id.       3l.002(b)(l). Notably absent from the plain language of
                   Id. at §§ 31.002(b)(1).

                                                 non-exempt property cannot be
        3l.002(b)(l) is any requirement that the non-exempt
Section 31.002(b)(1)

readily attached or levied on by                         The only requirement is
                              by ordinary legal process. The

                     non-exempt and in the debtor’s possession or subject to the
that the property be non-exempt

         control. Similarly, Section 31.002(b)(3)
debtor’s control.                                                   “appoint a
                                     3l.002(b)(3) allows a court to “appoint

                                                      nonexempt property,
receiver with the authority to take possession of the nonexempt property, sell it,
                                                                               it,




    pay the proceeds to the judgment
and pay                     judgment creditor to the extent required to satisfy the

judgment.”
judgment.”     Id.       31.002(b)(3).
               Id. at §§ 31.002(b)(3).                               from Section
                                         Again, conspicuously absent from

                                         non-exempt property cannot be readily
3l.002(b)(3) is any requirement that the non-exempt
31.002(b)(3)

                   on by
attached or levied on by ordinary legal process. Appellants’ argument asks this
                                        process. Appellants’

Court to ignore the plain language of these statutes and engraft the ordinary legal

                                  3l.002(a) onto Sections 31.002(b)(1)
process language found in Section 31.002(a)               3l.002(b)(l) and (3).

        The plain language of Sections 31.002(a)
        The                            3l.002(a) and (b) establish that a court must

ﬁnd that there is some
find                   non-exempt property that cannot be readily attached or
                  some non-exempt

          by ordinary legal process and, once that showing has been made, it
levied on by                                                                 may
                                                                          it may




                                          11
                                          11
4476732v1
4476732v1
order the judgment                         non-exempt property to a receiver.
          judgment debtor to turn over all non-exempt                        3
                                                                    receiver.3 This


                        by Section 31.002(h)
conclusion is bolstered by                   which does not require a court to
                                   3l.002(h) which

                                                      turnover. See T
specifically identify the property that is subject to turnover.     TEX. CIV.
                                                                     EX. C     PRAC.
                                                                           IV. P     &
                                                                                RAC. &

REM.
R     CODE
  EM. C    ANN.
       ODE ANN. §            Appellants’ interpretation of Section 31.002(a)
                  3l.002(h). Appellants’
                § 31.002(h).                                       3l.002(a) and

                             make the statute internally inconsistent.
    would contradict (h) and make
(b) would                                                inconsistent. Not
                                                                       Not only do

                              3 l.002(h) in their argument here, their next point of
the Appellants ignore Section 31.002(h)
                                                                        4
                                                               statute.4
appeal argues for a ruling that is exactly the opposite of the statute.

3.       The Plain Language
         The        Language of the Statute Does
                                              Does Not
                                                   Not Require     Turnover
                                                       Require the Turnover
         Order to Specifically
         Order    Speciﬁcally Identify Property.

         The Receiver Order provides the Receiver with “the
         The                                                power and authority to
                                                       “the power

take possession of all non-exempt                              (CR at pp. 136-37).
                       non-exempt property” of the Appellants. (CR        136-37).

                                            was required to specifically
Appellants complain that the Receiver Order was             speciﬁcally identify

property that is subject to turn over. This argument is directly contrary to the plain

language of the statute.

         As discussed above, Texas Civil Practice and Remedies
         As                                                    Code Section
                                                      Remedies Code

                                “appoint a receiver with the authority to take
3l.002(b)(2) permits a court to “appoint
31.002(b)(2)


3
  The Appellants argument that there was
  The                                     was no
                                               no or insufficient evidence of       non-exempt property that cannot be
                                                                             of any non-exempt
                            on by
readily attached or levied on  by ordinary legal process is addressed in point of appeal nos.
                                                                                          nos. 4 and 5.
4
                                                made transparent at the end of their argument on
  Appellants‘ true motivation in this case is made
  Appellants’                                                                                    on point of appeal no. 2.
Appellants’ ultimate goal is to have the Driscoll Property sold at a constable’s
Appellants’                                                                constable’s sale rather than for a fair market
value.
value.      The District Court recognized that such a sale would
            The                                               would result in no
                                                                              no recovery to the Trustee.
                                                                                                   Trustee. (RR      May 30,
                                                                                                               (RR May
2014, at p. 12:10-13:4)    (“My general response [to the Appellants’ complaint at having to pay
              12:10-13:4) (“My                                                                   pay broker and trustee’s
fees]
fees] is,  my experience
       is, my experience with that is,
                                   is, at a constable’s sale it’s                         amount of
                                                             its only going to go for the amount   ofthe
                                                                                                      the liens.
                                                                                                          liens. . . Because
                                                                                                                .   .




why would
why   would anybody do anything else? . . . Generally speaking,
                                          .   .   .       speaking, you                                                much
                                                                                                don’t generate very much
                                                                    you know, constable sales don’t
                                 my experience.”).
in excess of the lien, it’s been my                   Why would
                                      experience"). Why     would the Trustee, or any
                                                                                   anyjudgment
                                                                                       judgment creditor for that matter,
                   would minimize, rather than maximize,
select a path that would                                                  on the Judgment?
                                                  maximize, its recovery on       Judgment’? In particular,
                                                                                                 particular, the Trustee is
  Chapter 7 trustee in bankruptcy with a fiduciary
a chapter                                                     maximize the distribution to creditors of the estate.
                                           ﬁduciary duty to maximize                                         estate.


                                                            12
                                                            12
4476732v1
4476732v1
                  nonexempt property, sell it,
possession of the nonexempt                        pay the proceeds to the judgment
                                           it, and pay                     judgment

creditor to the extent required to satisfy the judgment.” TEX.
                                               judgment.” T     CIV.
                                                            EX. C     PRAC.
                                                                  IV. P      & RREM.
                                                                        RAC. &   EM.

CODE
C ODE §
      § 31.002(b)(2).                                                 may enter or
        3l.002(b)(2). Further, Section 31.002(h) states that a “court may

enforce an order under this section that requires the turnover of nonexempt
                                                                  nonexempt

property without identifying in the order the specific propertv subject
                                              speciﬁc property  subiect to

turnover.”

        Subsection (h) of Section 31.002 became              May 17,
                                         became effective on May     2005. See
                                                                 17, 2005.


TEx.
T    CIV.
 EX. C     PRAC.
       IV. P     & RREM.
            RAC. &       CODE
                     EM. C     ANN.
                           ODE ANN. §                                  May 17,
                                    § 31.002(h) (West 2008) (effective May 17,


2005). Appellants cite only one case in support of their argument that a turnover

      must specifically
order must                      property. See Mayer
           speciﬁcally identify property.           v. Mayer,
                                              Moyer v. Moyer, 183      3d 48
                                                              183 S.W. 3d

(Tex. App.—Austin          pet.). Mayer
                        no pet.).
      App.—Austin 2005, no              was decided on
                                  Moyer was            August 17,
                                                    on August 17, 2005, just


      months after the effective date of Section 31.002(h), but failed to address the
three months

new Subsection (h). However, itit is clear that Mayer
new                                             Moyer has been
                                                          been superseded by
                                                                          by

statute.

        On several occasions since the enactment of Section 31.002(h),
        On                                                  3l.002(h), courts of

                               meaning and held that a turnover order does not
             afﬁrmed its plain meaning
appeals have affirmed

        speciﬁcally identify property.
need to specifically         property. See, e.g., Black v.
                                       See, e.g.,       v. Shor,     SW. 3d 170,
                                                           Shar, 443 S.W. 170,

          App.—Corpus Christi 2013, no pet.); Tanner v.
175 (Tex. App.—Corpus
175                                                               274 S.W.3d
v. McCarthy, 274



311, 320-21       App.—Houston [1
     320-21 (Tex. App.—Houston    st
                               [lst  Dist.] 2008, no pet.).
                                                     pet.).          Therefore, the




                                         13
                                         13
4476732v1
4476732v1
Receiver Order is consistent with Section 31.002(h)
                                          3 l .002(h) in that it
                                                              it requires Appellants to



              non-exempt property to the Receiver.
turn over all non-exempt

4.      The Receiver Order, the Turnover
        The                                  Order and
                                   Turnover Order   and the Sale Order Were
                                                                 Order Were
        Supported by
        Supported  by Sufficient  Evidence of Non-Exempt
                       Sufﬁcient Evidence                           Which is
                                              Non-Exempt Property Which
        Not Subject to Sale by
        Not                    Ordinary Legal Process.
                            by Ordinary       Process.

5.      The Receiver Order, the Turnover
        The                                  Order and
                                   Turnover Order   and the Sale Order Were
                                                                 Order Were
        Supported by
        Supported  by  Sufﬁcient
                       Sufficient Evidence
                                  Evidence of Non-Exempt
                                              Non-Exempt   Property Which
                                                                    Which is
        Not Subject to Sale by
        Not                    Ordinary Legal Process.
                            by Ordinary       Process.

                            ﬁfth points of appeal, Appellants argue that there is no
        In their fourth and fifth

evidence or, in the alternative,                                 owned any non-
                    alternative, insufficient evidence that they owned


exempt property that cannot be readily attached or levied on by
exempt                                                       by ordinary legal

                                                            low threshold for a
process. This Court has previously established an extremely low
process.

judgment            showing under Section 31.002(a):
judgment creditor’s showing               3 1 .002(a):


        Section 31.002 does not specify, or restrict, the mannermanner in which
                                                                           which
                   may be received in order for a trial court to determine
        evidence may
        whether                              3l.002(a) exist, nor does it require
        whether the conditions of section 31.002(a)
        that such evidence be in any particular form, that it       it be at any

        particular level of specificity, or that it                      quantum
                                                 it reach any particular quantum

                          may grant aid under section 31.002.
        before the court may                             31.002. However, a trial
               must nonetheless determine that the request for aid pending
        court must
        before the court falls within the scope of section 31.002 before it     it

        enters an order granting relief under that section.           making this
                                                         section. In making
        determination,
        determination,  the trial court must
                                        must  have   some
                                                     some  evidence before it
                                                                           it that

        establishes that the necessary conditions for the application of 31.002
        exist.
        exist.


            S.W.3d at 322. Thus, all three District Court orders must
Tanner, 274 S.W.3d                                               must be affirmed

                                   non-exempt property that cannot readily be
if there is any of evidence of any non-exempt

                   on by
attached or levied on by ordinary legal process.
                                        process.

                                           14
                                           14
4476732v1
4476732v1
        At the hearing on the Application to Appoint Receiver,
        At                                           Receiver, counsel for the

Trustee introduced two exhibits—Tanguy’s sworn affidavit
                   two exhibits—Tanguy’s                 of net worth and his
                                               afﬁdavit of

                                                     (RR April 25, 2014, at pp.
                                  2009 through 2012. (RR
federal tax returns for the years 2009

          CR at pp. 162-164).
3:24-4:3; CR
3:24-4:3;           162-164). Appellants introduced no evidence at the hearing.
                                                                       hearing.

                                                 non-exempt assets listed on
                                        of three non-exempt
Counsel for the Trustee argued that any of

Tanguy’s affidavit of net worth supported the appointment of
Tanguy’s                                                  of a receiver:
                                                               receiver: (1) rental


income from the Driscoll Property, (2) income of several hundred thousand dollars
income

                                                  owned entities, and (3) an
                                  Tanguy’s wholly owned
in the form of distributions from Tanguy’s

                             (RR April 25, 2014, at pp. 5:1-6:17;
airplane located in Georgia. (RR                        521-6217; pp.
                                                                  pp. 8:1-25).
                                                                      821-25).


                                                                               on
                   ﬁled an eleventh hour pleading the night before the hearing on
        Appellants filed

the Application to Appoint Receiver which                    was no
                                    which alleged that there was no equity in the

                   (RR April 25, 2014, at p.3:6-13
Driscoll Property. (RR                    p.3:6-13 and p. 5:6-12). That turned out
                                                       p. 5:6-12).

to be false and there is substantial equity in the Driscoll Property that will be

realized upon                                          income from
         upon the Receiver’s sale. However, the rental income from the Driscoll

                                        non-exempt property that cannot readily be
                   by the Appellants is non-exempt
Property disclosed by

                      by ordinary legal process. See,
attached or levied on by                         See, e.g.,
                                                      e. g., Suttles v. Vestin Realty
                                                                     v. Vestin



Mortg.              SW3d
Mortg. I,I, Inc., 317 S.W.3d 412       App.—Houston [1
                             412 (Tex. App.—Houston      st
                                                    [151 Dist.]
                                                         Dist.] 2010, no pet.).
                                                                         pet.).


        Tanguy’s income derived from
        Tanguy’s                from his various wholly-owned             non-
                                                 wholly-owned entities is non-

exempt property that cannot readily be attached or levied on by
exempt                                                       by ordinary legal

process. See Hennigan
process.                               SW 2d
                      v. Hennigan, 666 SW
             Hennigan v.                  2d 322       App.—Houston [14
                                             322 (Tex. App.—Houston     th
                                                                    [14”‘




                                         15
                                         15
4476732v1
4476732v1
        1984, writ
Distr.] 1984,               TEXAS
                   dism’d); T
              Writ dism’d);       C1v.
                             EXAS C     PRAC.
                                    IV. P     AND R
                                         RAC. AND REM. CODE
                                                   EM. CODE §
                                                            § 31.0025. (RR
                                                              31.0025. (RR

          2014 at p. 5:21-23
April 24, 2014       5:2l-23 and p. 9:15-18).

                              no doubt that the airplane located in Georgia is non-
        Finally, there can be no

exempt property that cannot readily be attached or levied on by
exempt                                                       by ordinary legal

process because it                   Texas. See Pillitteri
                it is not located in Texas.     Pillilteri v.            S.W.3d 715,
                                                                     165 S.W.3d
v. Brown, 165



          App.—Dallas 2005, no. pet.) (“The
722 (Tex. App.—Dallas                 (“The ordinary legal process by which
                                                                   by which

                                               A writ must be addressed to a sheriff
                               upon is a writ. A
property is attached or levied upon

or constable in the State of Texas, and directs the official to attach and hold the

defendant’s property as shall be found within his county.”).

        The District Court was
        The                was presented with evidence regarding these three assets

               them satisfies
and any one of them satisﬁes the requirements of Section 31.002(a).
                                                         3 1 .002(a).


6.                  Do Not
        Appellants Do       Have the Right to a:1 Jury Trial on
                        Not Have                                    Appointment
                                                             on the Appointment
        of a Receiver, the Turnover Order or the Sale Order.
                           Turnover Order              Order.

        It is a well-established principal that a judgment
                                                  judgment debtor does not have the

right to a jury                               receiver. See, e.g.,
           jury trial on the appointment of a receiver.      e. g., Cross v. Crass, 738
                                                                          v. Cross,



S.W.2d              App.—Corpus Christi 1987,
S.W.2d 86, 89 (Tex. App.—Corpus                    dism’d w.o.j.) (“The
                                        1987, writ dism’d         (“The

                                                            main suit and lies within
appointment of a receiver is an ancillary proceeding to the main

                                         Accordingly, appellants are not entitled to a
the sound discretion of the trial court. Accordingly,

jury
jury   trial on the trial court’s discretionary authority to appoint a receiver.”)

                                      v. Dorﬂ
(internal citations omitted); Gunther v.        296 S.W.2d
                                         Dorff, 296 S.W.2d 638, 639 (Tex. Civ.
                                                                          Civ.

App.—Waco 1956,
App.—Waco                    (“The appointment of a receiver is a matter
          1956, writ dism’d) (“The

                                          16
                                          16
4476732v1
4476732v1
                                                of the judge of the court to Whom
resting largely and primarily in the discretion of                           whom the

application is addressed. Defendant is not entitled to a jury
                                                         jury trial [in] such

instance.”).
instance.”).

                         it has been held that the right to trial by
         “Traditionally, it                                       by jury
                                                                     jury does not extend

                                    v. Mosson,
to receivership proceedings.” Henry v. Masson, 333 S.W.3d                App.—
                                                   S.W.3d 825, 848 (Tex. App.—

Houston [1st
Houston [lst Dist.]          pet); see also Moody
             Dist.] 2010, no pet.);         Moody v.            S.W.2d 158,
                                                  v. State, 538 S.W.2d 158,

161 (Tex. Civ.
161            App.—Waco 1976,
          Civ. App.—Waco            refd n.r.e).
                         1976, writ ref’d n.r.e). “[A] court of competent

jurisdiction      may appoint a receiver,” and as a result, a hearing on receivership
                  may                                                    receivership

proceedings is “inherently incapable of being determined by   jury.” Boger
                                                         by a jury.” Boger v.
                                                                           v.



Moore, Inc., 196 S.W.2d 646, 649
             196 S.W.2d                     App.—Beaumont 1946,
                             649 (Tex. Civ. App.—Beaumont       no writ).
                                                          1946, no writ).

The reasoning behind this rule is that because “receivership property is in custody
The

                management and control is that of the court; jury intervention would
of the law, its management                                                     would

                                   management of the receivership from
impermissibly transfer control and management                     from the court

to the jury.” Bergeron v. Sessions, 561
              Bergeron v.               S.W.2d 551, 554 (Tex. Civ. App.—Dallas
                                    561 S.W.2d                     App.—Dallas

1977, writ ref’d n.r.e.) (citing Ferguson
1977,                                     v. Ferguson, 210
                                 Ferguson v.               S.W.2d 268, 269
                                                       210 S.W.2d 269 (Tex.

     App.—Austin 1948,
Civ. App.—Austin
Civ.             1948, writ ref‘ d n.r.e.)). Thus, after the appointment of the
                       Writ ref’d

Receiver, Appellants did not have the right to a jury trial in connection with the
                                                                 5
                                                          Order.5
Receiver’s motions leading to the Turnover Order and Sale Order.


5
                                           of their argument that they were entitled to a jury
  Appellants cite only one case in support of                                               jury trial, Steenland v.
                                                                                                                  v. Texas

Commerce Bank
Commerce   Bank Nat.
                  Not. Ass
                       Ass’n,      S.W.2d 387, 391
                           ‘n, 648 S.W.2d 391 (Tex.   App.—Tyler 1983,
                                                    (Tex. App.—Tyler                rerd n.r.e.).
                                                                         1983, writ ref’d          The issue in Steenland
                                                                                          n.r.e.). The
was whether the appellant had the right to a jury
was                                           jury trial on                      non-exempt portion of his homestead,
                                                         on the valuation of the non-exempt                    homestead.
In the present case, Appellants admitted in the TanguyTanguy Affidavit that the Driscoll                         Tanguy’s
                                                                                    Driscoll Property is not Tanguy’s


                                                           17
                                                           17
4476732v1
4476732v1
                                       PTRE had the right to a jury trial on
        Finally, Appellants argue that PTRE                               on its plea in

intervention. The
intervention.                                     PTRE’s plea in intervention.
              The District Court has not ruled on PTRE’s         intervention.


           PTRE is not yet a party to the proceeding below
Therefore, PTRE                                      below and cannot be an

appellant in this case. Accordingly, this argument should be disregarded because

PTRE has no standing to make
PTRE                    make such argument in this appeal.

7.      The Court
        The Court Lacks                  Review the Receiver’s Appointment
                   Lacks Jurisdiction to Review                Appointment as
        Master in Chancery.
        Master

                    ﬁnal argument is that the District Court abused its discretion by
        Appellants’ final                                                          by

granting master in chancery powers to the Receiver. This Court does not have

jurisdiction to consider this argument.

                                                  which is generally considered
        “[U]nlike a post-judgment turnover order, which

         appealable—a post-judgment order appointing a master in chancery is not
ﬁnal and appealable—a
final

ﬁnal and appealable.” Sheikh v.
final                        v. Sheikh, 248 S.W.3d                App.—
                                            S.W.3d 381, 393 (Tex. App.—

Houston [1st
Houston      Dist.] 2007, no pet.). There is no appellate jurisdiction over an order
        [lst Dist.]


                                     when that order is embedded
appointing a master in chancery even when               embedded within a

turnover-and-receivership order.
turnover-and-receivership        Id. (citing Mayer
                          order. Id.         Moyer v. Mayer,
                                                      Moyer, 183 S.W.3d 48, 51
                                                             183 S.W.3d 12. 51

      App.—Austin 2005, no pet.)).
(Tex. App.—Austin                                       “The Mayer
                                                        “The Moyer court reasoned that a post-

judgment                                 ﬁnal and appealable because Rule of
judgment master-in-chancery order is not final

Civil Procedure 171, which authorizes the order’s entry, requires further action by
                171, which                                                       by



homestead         non-exempt rental property.
homestead and is non-exempt           property. Therefore, Steenland is not applicable because there is no dispute
                                      non-exempt.
over whether the Driscoll Property is non-exempt.

                                                       18
                                                       18
4476732v1
4476732v1
the court; a master-in-chancery order is,                ﬁnal in the sense that it
                                      is, therefore, not final                  it can



                                                               tumover-and-
              Id. Instead, the master in chancery portion of a turnover-and-
be appealed.” Id.

                                                 mandamus. Id.
receiver order is only subject to review through mandamus. Id. at 394; see also

Bahar v. Lyon Fin.
Bahar v.      Fin. Servs., 330 S.W.3d                App.—Austin 2010, pet.
                               S.W.3d 379, 388 (Tex. App.—Austin

denied) (citing Mayer                          S.W.3d at 324 (same).
                Moyer and Sheikh); Tanner, 274 S.W.3d

         Appellants cite only one unpublished decision in support of their argument

that the District Court could not grant master in chancery powers to the Receiver.

    Congletan v.
See Congleton                   09-1 l-00453-CV, 2012
                 Shoemaker, No. 09-11-00453-CV,
              v. Shoemaker,                           WL 1249406
                                                 2012 WL 1249406 (Tex.

App.—Beaumont Apr. 12,
App.—Beaumont      12, 2012, pet. denied) (mem. op.).
                                                op.). However, the first

                                                         had vacated the master in
footnote in that decision indicates that the trial court had

chancery portion of the receivership order prior to the appeal and, therefore, the

appellate court did not discuss any master in chancery issues. Id.
                                                               Id. at n.1.
                                                                      n.l.


         Accordingly, this Court lacks jurisdiction to adjudicate the master in

                   made by
chancery arguments made    Appellants.6
                        by Appellants. 6



                                                   PRAYER
                                                   PRAYER

                                          afﬁrm the District Court’s Receiver Order,
         In conclusion, this Court should affirm

Turnover Order, and Sale Order and grant such other relief as is just.
                                                                 just.



65
  Under the heading of its seventh point on appeal, Appellants
  Under                                                                  two final,
                                                      Appellants slip in two                  arguments regarding the
                                                                             ﬁnal, frivolous arguments
                    “bias" and her fees. First, any appeal of the Receiver’s fees is premature.
Receiver’s alleged “bias”                                                               premature. She has not been
awarded                                                          non-exempt property due to this
awarded any fees because she has not been permitted to sell any non-exempt                          appeal. Second, as
                                                                                               this appeal.
                                                                   was the movant
stated above, the Receiver is an appellee in this case because she was     movant in two
                                                                                       two of three orders from  which
                                                                                                            from which
the Appellants appealed.

                                                         19
                                                         19
4476732v1
4476732v1
        Date: January 2, 2015.

                                       Respectfully submitted,

                                       PORTER
                                       P       HEDGES
                                         ORTER H      LLP
                                                EDGES LLP

                                 By:   /s/ Aaron
                                       /S/          Power
                                           Aaron J. Power
                                       Joshua W.W. Wolfshohl
                                       State Bar No.   24038592
                                                   No. 24038592
                                       jwo1fShoh1@porterhedgeS.com
                                       jwolfshohl@porterhedges.com
                                       Aaron J.
                                       Aaron      Power
                                               J. Power

                                             Bar No.
                                       State Bar       24058058
                                                   No. 24058058
                                       apower@porterhedges.com
                                       1000 Main
                                       1000                36”th Floor
                                             Main Street, 36
                                                         77002
                                       Houston, Texas 77002
                                              226-6000
                                       (713) 226-6000
                                              228-1331 (fax)
                                       (713) 228-1331

                                       ATTORNEYS FoR
                                       ATTORNEYS F OR APPELLEE
                                                      APPELLEE
                                       WILLIAM
                                       WILLIAM G. WEST, CHAPTER
                                                  WEST, CHAPTER 7
                                       TRUSTEE
                                       T RUSTEE

                                       and
                                       and

                                 By:       Eva S. Engelhart
                                       /s/ Eva
                                       /S/
                                       Eva S. Engelhart
                                       Eva
                                             Bar No.
                                       State Bar      00796513
                                                  No. 00796513
                                                     May, Cron
                                       Ross, Banks, May,        & Cavin, P.C.
                                                           Cron &
                                       2 Riverway, Suite 700
                                                        77056-1919
                                       Houston, Texas 77056-1919
                                             626-1200
                                       (713) 626-1200
                                             623-6014 (fax)
                                       (713) 623-6014

                                       Court Appointed
                                       Court Appointed Receiver




                                  20
4476732v1
4476732v1
                           CERTIFICATE OF SERVICE
                           CERTIFICATE OF SERVICE
      Pursuant to Rules 6.363 and 9.5(b), (d),          of the Texas Rules of Appellate
                                           (d), and (e) of
                                           2nd day of January 2015, a true and correct
                                   on this 2nd
Procedure, this is to certify that on
                        was served on the following counsel of record by
copy of the foregoing was                                                  by U.S.
                                                                              U.S. first
               by electronic delivery as follows:
class mail and by

            Joe Alfred Izen, Jr.
            5222 Spruce Street
                             77401
            Bellaire, Texas 77401
            jizen@comcast.net

                                             Tcmguy, 13500
            Attorney for Appellant Philippe Tanguy,
            Attorneyfar                               13500 Air
            express, L.L.C.,
            express,         13500 Air Express,
                     L.L.C., 13500     Express, L.P. and
                                                L.P. and
            Intervenor, PTRE
            Intervenor, PTRE Holdings,
                             Holdings, L.P.
                                       L.P.

                                                     Power
                                            Aaron J. Power
                                        /s/ Aaron
                                                 Power
                                        Aaron J. Power
                                        Aaron




                                          21
4476732v1
4476732v1
                     CERTIFICATE OF
                     CERTIFICATE    COMPLIANCE
                                 OF COMPLIANCE
                                     type-Volume limitation of Texas Rule of
        This brief complies with the type-volume

Appellate Procedure 9.4(i)(2)(C)
                    9.4(i)(2)(C) because this brief contains 4,722 words,

                                 exempted by
excluding the parts of the brief exempted               of Appellate Procedure
                                          by Texas Rule of

9.4(i)(1).
9.4(i)(1).


        This brief complies with the typeface requirements of Texas Rule of

Appellate Procedure 9.4(e) and the type style requirements of Texas Rule of

Appellate Procedure 9.4(e) because this brief
                                        brief has been prepared in a proportionally

                                Word in 14-point
spaced typeface using Microsoft Word             Times New
                                        14-point Times     Roman font or
                                                       New Roman

larger.



                                      /s/ Aaron    Power
                                          Aaron J. Power
                                      Aaron J. Power
                                      Aaron  J. Power




                                        22
4476732v1
4476732v1
               APPENDIX TAB
               APPENDIX     A
                        TAB A
Motion to Sell Real Property at 1714
Motion                          1714 Driscoll Street
                                                                                                                             8333-001/ESE


                                                NO. 2013-67779

WILLIAM G WEST,                                                                                              IN   THE DISTRICT COURT OF
AS CHAPTER 7 TRUSTEE OF
RICHARD DAVIS,
              Plaintiff

VS.                                                 (0)¢0'3¢01<0)f0><0)¢0>¢03¢0Jf0!<0‘!




                                                                                                                  HARRIS COUNTY, TEXAS
PHILIPPE       TANGUY,        13,500 AIR
EXPRESS, LLC,           AND    13,500 AIR
EXPRESS, LP,
              Defendants                                                                                           270"‘ JUDICIAL DISTRICT

                   MOTION TO SELL REAL PROPERTY AT                                                        1714    DRISCOLL ST.
            COMES NOW, Eva Engelhart, Court Appointed Receiver, in the above entitled case, and
would move       the Court to sell real property subject to the Contract of Sale attached hereto.

                                                                                          1.



            In support of this motion, Receiver     would show                                         that heretofore in this cause,       Judgment

was rendered      in favor    of Plaintiff, William G. West, Trustee, against the Defendants on March

30, 2010,     which judgment has now become ﬁnal.                                               Plaintiff   proceeded to collect the judgment

by conducting extensive post judgment discovery, issuance of                                                     writs,   and attending mediation.

At    all   times, the Debtor     was non-compliant and                                         obstructive.       Ultimately, the Plaintiff     was

forced to domesticate the judgment in Texas State Court and appoint a Receiver which

receivership order        was singed April   25, 2014.                                    A true and correct copy of the receivership order
is   attached hereto as Exhibit        A     and incorporated herein by reference.                                                    Pursuant to the

Receivership Order, the Court authorized the Receiver to retain a real estate broker and                                                          sell


non-exempt       real   property located at 1714 Driscoll                                      St.     The Receiver       retained,   Joanne Roamer,

of BHGRE Gary Greene, which Listing Agreement                                                  is    attached hereto as Exhibit B.        Pursuant to




                                                  APPENDIX A
                                                           A
Roamer’s analysis of the property value,                  it   was   listed for    $495,000.00.       Ms. Roamer began

marketing the property and           it is   currently under contract for a pending sale for $540,000.00.

See Residential Contract attached hereto as Exhibit C.

                     NATURE OF THE NEGOTIATIONS AND CONTRACT
        Ms. Roarner received multiple offers for the property ranging from the asking price                                     to


$525,000.00.       The receiver requested proof of funds and asked the broker                         to request the best


and highest offer from         all    bidders.       Four offers came in ranging from $525,000.00 to

$540,000.00 cash with proof of ftmds and minimal closing expenses for the                                       seller.        The

Receiver accepted the $540,000.00 and entered into the attached contract.                             This amount         is   the

highest price to date in the neighborhood for a                 home of the      size sold.    The   lot will   be used for a

new construction of a single family home.

        Per the estimated preliminary             HUD          Statement, attached hereto as Exhibit D, the two

mortgages on the property will be paid off for a                         total    of $191,564.67, amount based on

November 2013 ﬁgures.           The      title   company and          receiver are seeking cooperation from the

mortgage companies and debtor            to obtain current payoffs          and anticipate the payoffs          to be slightly


less than in 2013.      The   real estate      broker will be paid $32,400.00 Additional closing costs are

$145.99 and the prorated taxes are $6,679.46.                     The net   to the Receiver will        be approximately

$309,206.28.       After the receiver’s fee of            25%    pursuant to the receivership order, the Plaintiff

will receive     approximately $231,904.71 toward the judgment.                               The Defendant previously

alleged that the property     would yield a higher balance to the                 Plaintiff if sold at a constable’s sale.


Such ﬁre     sales are for bidders interested in paying,             no more than, very small premiums above the

lien price   and the receiver’s fee would         still   apply to any amount above the liens.              Consequently,

a Constable’s sale would not yield a payment toward the judgment of over $200,000.00.
       Plus, further   marking of the property may become counter-productive as outstanding

mortgage payments would accrue on the property.             The two mortgage companies are aware of

the sale and the second mortgage          payment   is   currently not due until     August    3.   The   first


mortgage payment was due July       1,   but the mortgage   company was made aware          that they will   be

paid at July 31 closing.

       Wherefore premises considered, Receiver prays for the court to authorize the sale and

distribution of funds as stated   above and   for such other   and further   relief to   which Receiver may

show herself entitled at law or in equity.




                                                 Respectfully submitted,
                                                 ROSS, BANKS, MAY,            CRON & CAVIN P.C.


                                                 BY:
                                                 Eva S. Engelhart #007965l3
                                                 2 Riverway, Suite 700
                                                 Houston, Texas 77056-1918
                                                 713/626-1200 (PHONE)
                                                 713/623-6014 (FAX)




                                    CERTIFICATE OF SERVICE
        Ihereby certify that a true and correct copy of the foregoing document has been mailed to
the Defendant’s attorney of record, Joe Alfred Izen, Jr., on July        2014, Certiﬁed Mail No.
                                                                                ,


7002 2410 0001 9171 7071, Return Receipt Requested, addressed to 5222 Spruce St., Bellaire,
Texas 77401.



                                                 Eva     S. Engelhart
                                                                                                                                                     8333-001/ESE


                                                     NO. 2013-67779

WILLIAM G WEST,                                                                                                        IN    THE DISTRICT COURT OF
AS CHAPTER 7 TRUSTEE OF
RICHARD DAVIS,
             Plaintiff

VS.                                                            COJCOJEO!(0H'0H0>(-0)(0‘!<01¢01<0)




                                                                                                                            HARRIS COUNTY, TEXAS
PHILIPPE      TANGUY,        13,500 AIR
EXPRESS, LLC, AND             13,500 AIR
EXPRESS, LP,
             Defendants                                                                                                        270T"   JUDICIAL DISTRICT

                         ORDER TO SELL PROPERTY AT l7l4 DRISCOLL ST.
       Plaintiffs    Motion To        Sell    Real Property                                         at   1714 Driscoll   St.   having been presented, and          it



appearing to the Court that this motion in               all     respects should be granted.

       IT IS    THEREFORE ORDERED:
        l.    The Received       is   authorized to       sell the                                       property at 1714 Driscoll            St.   per the contract

attached hereto as Exhibit C.

       2.      Any encumbrances               ﬁled/asserted against the property at 1714 Driscoll St.                                                            by

Philippe Tanguy, 13500 Air Express                  LLC, and 13,500 Air Express                                                       L.P. and/or any of their

agents, entities controlled     by him,       etc. are   ordered void and/or released as a matter of law.

       3.      Philippe     Tanguy    is to   instruct Nationstar                                           and CitiBank mortgages             to provide current


payoffs to the Receiver and her          title   company and cooperate                                               ﬁilly   with the Receiver and her          title


company.

       4.      That a Receiver’s Deed for the property                                                     at   1714 Driscoll    St., is   a valid legal deed by

which good title    is to   be transferred       at closing;


SIGNED this the                       day of                                                                                      ,   2014.
                                                                        Judge Presiding


APPROVED:
ROSS, BANKS, MAY,        CRON & CAVIN, P.C.


BY:
      Eva S. Engelhart #00796513
      2 Riverway, Suite 700
      Houston, TX 77056-1918
      713/626-1200 (PHONE)
      713/623-6014 (FAX)




                                  CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the foregoing   document has been mailed to
the Defendant’s attorney of record, Joe Alfred Izen, Jr., on July            ,   2014, Certiﬁed Mail No.
7002 2410 0001 9171 7071, Return Receipt Requested, addressed           to   5222 Spruce      St., Bellaire,
Texas 77401.




                                                                   Eva       S.   Engelhart
                                                                  é                       '



                                                                                                                           Filed 13   November 14 P3.27
                                                                                                                           Chris Dantel      -   Dlstrlct Clerk
                                                                                                                           Harris County
                                                                                                                           ED101J017821157
                                                                   No 2013-67779                                           By: john scott

WILLIAM G WEST,                                                     §          IN     THE DISTRICT COURT OF
AS CHAPTER 7 TRUSTEE OF                                             §                                                                                 ’
RICHARD DAVIS,                                                      §
             Plamtrff                                               §
                                                                    §
vs                                                                  §          HARRIS COUNTY, TEXAS
                                                                    §
PHILLPPE TANGUY, 13,500 AIR                                         §
EXPRESS, LLC, AND 13,500 AIR                                        §          270th     JUDICIAL DISTRICT

                                                                                                                                                    5 EV X
EXPRESS, LP,                                                        §                                                                                  .




             Defendants                                             §

        ORDER GRANTING TURNOVER AND APPOINTING RECEIVER AND MASTER
             On        thls   day came on          to   be heard the ApplIcatIon for Turnover After Judgment And For
Appotntmcnt of Rccetver and Master of Platntlff-In-Judgment, WIllIam                                           G   West, as the chapter 7 trustee
of the estate of Rrchard DavIs, (“Applrcant”) Aﬂer the Court's revrew of the papers herem on ﬁle and                                                         all

testtmony and evndence, became of the opInIon that Appltcant                                         Is   enutled to collect upon a ﬁnal, valrd

and subsrstmg Judgment agamst Defendants-In-Judgment, PhIlIppe Tanguy, 13,500 AIr Express, LLC,
and l3,500 AIr Express,                   LP   (“Respondents"), saId Judgment                 havmg been           sxgned on March 30, 2010,                  In

the Unlted States              Bankruptcy Court          for the Southern DIstrIct             of Texas, Houston, DIvIsIon (“Bankruptcy
Court”)           There remaIns a          total   amount due and owtng under                  the   Judgment      In the       sum of$l,2l4,27l            55,

plus postjudgment Interest                  accrumg      at the   apphcable federal rate of                  42%   from fourteen dates              after th

date of entry of the Judgment

             The Court ﬁnds               that ApplIcant has a         good   faIth   reason to belIeve that Respondents                 own        property       (54 )
Includmg present or future nghts                        to property, that cannot          be attached or levted on by ordmary                              legal

process and whtch              Is   not   exempt from attachment, executton, or setzure                       for the satIsfactIon of lIabIlItIes

             The Court         finds that Appltcant         Is   entttled to aId      from     thIs       Court and   It   Is   therefore,   ORDERED,
ADJUDGED AND DECREED
             l                                                     whose address          Is    2 Rtvenzvay, SuIte 700, Houston, Texas

77056, phone (713) 626-I200 ext 4020                              1S    hereby appotnted ReceIver                  In thIs      cause pursuant        to the

Texas Turnover Statute to serve aﬁer postmg bond                                In the   sum of $100 00 and takmg                    the oath of ofﬁce

wIth   all       the   power and authonty           to take possessIon         of all non-exempt property of Respondents                           that    Is In


the actual or construcIIve possessIon or control of Respondents,                                          Includmg but not Itmtted               to all cash,

accounts recewable (Includmg lease payments, notes recewable, promtssory notes, draﬁs and checks,




34655J8vl
monies on deposit             in ﬁnancial institutions, ﬁnancial accounts                         (bank accounts) brokerage accounts,
certiﬁcate       of deposits, money market accounts, accounts held by any                                         third party, stocks, bonds, all

securities, all real property,                deeds to   real   propeny,    titles to   automobiles or other vehicles, boats, planes,

all   safety deposit boxes or vaults                and the contents         therein,    monies received by the Respondents                          in the

form of checks, cash or credit card payments or receipts, any and                                          all   causes of action or chooses of

action, contract rights            whether present or             future,   and   all   furniture, ﬁxtures, equipment, supplies                        and

inventory,       and   all   documents, books and records related                       to    any of said property (including ﬁnancial
records) that       is in     the actual or constructive possession or control of Respondents, and to pay the

proceeds to the Receiver to the extent required to satisfy the amount                                      owed under         the    judgment and      this

receivership Receiver              is   authorized by the Court to obtain a writ of possession for any non-exempt real

property of Respondents and to obtain credit reports, bank searches and other reports to aid in locating

nonexempt property Receiver may order any Consumer Reporting Agency,                                                        as   deﬁned by         the Fair

Credit Reporting Act               (“FCRA") Section 16 USC Section l68lb(f)                                  to provide          consumer       reports on

Respondents and witnesses as allowed under                            FCRA Section       168lb(a)(l)

          2 That Applicant               is   awarded against Respondents and Respondents                             shall      pay   to    Applicant the

sum of $500 00         in additional attorney's fees,

             3   That any constable, deputy constable,                      sheriff,    deputy sheriff or any other peace officer                         is


hereby authorized            to   accompany Receiver pursuant                to a writ to locations designated                      by Receiver where
Receiver believes Respondents’ assets                           may   be located, said peace ofﬁcers being hereby Ordered to

prevent any person(s) from interfering with the Receiver from carrying out any duty under this Order or

interfering with       any property            in control   of the Receiver, or any property subject to                       this   Order

             4 The Receiver             is    hereby authorized to take           all    action necessary to gain access to                         all real


property, leased premises, storage facilities                         and safe deposit boxes wherein any                         real and/or personal

propeny of Respondents                  may be situated and to seize the contents                     thereof

             5 That any person or any agent of any person, with actual notice ofthis Order                                             is   not to interfere

with any propeny in control of the Receiver or subject to this Order, and                                              is   further         Ordered not   to

interfere with the           Receiver         in the   carrying out of any duty under this Order Third parties are hereby

notiﬁed that the Receiver, to the exclusion of the Respondents,                                       IS   the party entitled to possess,              sell,


liquidate        and otherwise deal with Respondents’ non-exempt                               real    and personal propeny and once any
third party receives notice              of this order, they may be subject                  to liability        should they release any propeny

to    Respondents unless directed by the Receiver or the court




J-16S538vl
         6 ReceIver                Is   authonzed but not requIred to               (a) dIsable or     remove any non-exempt property
belongtng to the Respondents or 'to place the property Into storage (b) Insure any property taken Into her

possessIon, and (c) change the locks to premIses                            belongmg    to the     Respondents
          7 That Respondents                   make    a    full   and complete dtsclosure         to the   Recetver of all of Respondents‘

non-exempt assets and                      to netther dtrectly            nor Indtrectly Interfere or Impede the Recetver                 In her

performance of her dunes under                       thIs   Order
          8 Recetver shall have the                        power     to   subpoena from Respondents,            thIrd partIes      and wttnesses

productIon of documents, thIngs and Infon-natton Includmg but not lImIted to matters                                            concemmg          the

exIstencc, locatton, and/or value                    of Respondents’ assets and Respondents’ locatIon
          9.        That   It Is   hereby ordered that Recetver pay herself as receIver's fees an amount equal                           to    25%
percent of          all   proceeds        commg      Into her possessIon (not to         exceed      25%     of the amount owed under the
Judgment and receIvershIp), whtch                       shall      be taxed as costs agamst Respondents, whtch the court ﬁnds                       IS


faIr,   reasonable and necessary fee for the Recetver, and whIch receIver’s fees are In                                         addmon       to the

amounts owed under the Judgment and                                thIs receIvershIp,   and   Is   further dIrected     and authonzed        to   pay

ApplIcant’s attorney as Trustee for the Appltcant the remaInIng                            75% of all proceeds comtng Into
ReceIver's possessIon                    No receIver’s      fee exceedtng 25% of all proceeds commg Into her possessIon shall

be paId to the ReceIver unless an applIcatIon                                Is   ﬁled wIth and ruled by thIs court wIth notIce and

opportumty            for       heanng granted        for ApplIcant         and Respondents All ReceIver's fees              wIll be taxed as

costs agatnst the               Respondents
            10 That to the extent                owed under           the   tumover and receIvcrshIp, Respondents turnover                    to the

ReceIver        at    ReceIver's address stated above, wIthIn ten (10) days of Respondents’ recetpt of a copy of

thts Order, all checks, cash, secuntIes (stocks                              and bonds), promIssory notes, documents of                 tItle     and

contracts,          and    Is   hereby Ordered to conttnue to turnover to the ReceIver                       at the ReceIver's      address   all   of

satd checks, cash, securItIes (stocks                         and bonds), promIssory notes, documents of                   tItle   and contracts

wIthIn three (3) days from Respondents‘ recetpt and possessIon of such property,                                             If,    as and    when
Respondents become                      In recetpt   and possessIon of any such property
            I   l    That Respondents are Ordered                    to turnover    and delIver custody       to the   Recewer wIthIn    ten (10)
                                                                                                                                     "A" attached
days from Respondents’ recetpt of a copy of thts Order, the documents descnbed                                         In ExhIbIt

hereto, together wIth all other                  documents and records requested by the ReceIver
            I2.       SpecIal Master.            The appoIntment of a              SpecIal Master      Is   _]uS[lﬁ€d to and the Court In the

performance of                  specIf'Ic dutIes     whIch a        sIttIng court    cannot undertake, lIke servtng wrIts, levytng on

property, travelmg throughout the state to locate and Inspect assets, deltvermg the property to sales                                             lots,




J06S538vI
and advertising for and locating prospective buyers,                       among    other tasks         A   master will conserve the

resources of the Court on post Judgment matters, including locating and liquidating property                                 Since the

Court cannot order a witness to travel more than 150 miles, a master                              is   needed to   travel to interview

witnesses

         13      Appointment of          a    master will result      in the   need for fewer hearings, lower attomeys'          fees,

and will protect the economic                interests   of the Applicant and Respondents

         14      A master is able to immediately issue orders, rather than incumng the delays required                         for the

opportunity to be heard in open                    coun       Otherwise, property, evidence, and witnesses can easily

disappear before a hearing can be held

         15      The Receiver       shall      be appointed Master        in   Chancery, to have the broadest powers allowed

by the   rules     Good cause       exists to appoint a master             The master should be         familiar with post   Judgment

enforcement and the Receiver                 is   All uses of the terms “Receiver" and “Master,” include the other term,

as allowed      by law
          16     The Master's   duties are limited to locating non-exempt assets and the records that detennine

the   ownership of the assets, their value, and the                  liens against the assets,    and reporting her ﬁndings     to the

Coun      lf   approved, the Master‘s ﬁndings will be binding.

          17.   Other Special Orders"




          18. Notice:      An Order           of the Court has been entered against you.                 You have    the right to hire

an attorney       to assist   you   in   compliance with         this   Turnover Order.

                                /                                .


                                                                                             20
          Signed    this            day of                                               ,




                                                                                  Judge Presiding




 346S$]3vl
Approved

Porter Hedges     LLP
/s/   Aaron} Power
Joshua   W Wolfshohl
State Bar No. 24038592
Aaron] Power
State Bar No. 24058058
1000 Mam St 36"‘ Floor
              ,


Houston, Texas 77002
(713) 226-6000
(713)228-1331 (fax)

Attorneys for the Applicant




 l46S538vI
                                                        EXHIBIT "A"
                                      DOCUMENTS TO BE PRODUCED
          l       Provide true, correct and complete copies ofall personal and business federal income tax returns ﬁled by or
prepared for Respondents for the current year and for the last three (3) years prior to the current year, together with all
schedules, attachments, W-2 foniis, I099 foniis and all similar federal income summary forms for the satiie years

          2        Provide all statements, canceled checks and deposit slips for all checking accounts, savings accounts, credit
union accounts or other depository accounts, held either separately or Jointly, for the current calendar year and for the last
three (3) years prior to the current calendar year for all accounts in which Respondents‘ name is on the printed checks. in
which Respondents have an interest and/or in which Respondents have signatory authority

          3        Provide true, correct and complete copies of all ﬁnancial statements prepared by or on behalf of
Respondents within the last three (3) years, including but not limited to, all such statements presented to any ﬁnancial
instinition and/or any other party for the purpose of guaranteeing, securing or attempting to secure a loan or ﬁnancial
assistance of any kind

         4       All booklets, current andlor annual statements and all other documents evidencing the nature and extent of
Respondents’ rights under any stock option plan, retirement plan, pension or profit sharing plan, employee stock ownership
plan, company savings plan, thriﬂ fund matching plan and all other similar plans prepared or received during the last three (3)
years

          5         Provide the most recent statements, deposit confirmation slips, documents evidencing the balance, term and
interest rates foreach and every amount of money and assets in which Respondents have any interest, whether separately or
tointly, invested by or for the Respondents in any cash management funds, certiﬁcates ofdeposit, money market funds,
treasury bills, bonds, debentures or any other type investment and acquisition paying or promising to pay a return on
Respondents‘ monies invested during the current year and for the three (3) calendar years prior to the current year

         6         Provide all certificates of stock and/or brokerage house statements evidencing all ownership and every
purchase, sale, assignment or transfer of stocks, bonds, debentures and/or other securities (whether in privately held or
publicly traded companies or institutions) owned by Respondents or in which Respondents have a beneﬁcial interest

          7                 documents and records ofevery kind or character showing all business holdings, partnerships
                      Provide   all
                                                                                      and any other business organizations of
(general, limited or otherwise), sole propnetorships, trust, corporations, joint ventures
every kind in which Respondents are a partner or has an interest and any and all assumed name certiﬁcates under which
Respondents have done or are doing business

             8   Provide all policies ofinsurance active and terminated in the current year and two (2) calendar years prior
             year whether life, health, auto, disability, homeowners, personalty or otherwise ofwhich Respondents are the
to the current
owner, beneﬁciary, insured, heir to the proceeds, beneﬁciary ofexisting or identiﬁed trust funded by insurance proceeds

          9        Provide all deeds, deeds of trust, land installment contracts, contracts for deeds, syndications, real estate
investment trusts, partnership agreements, easements, rights of way, leases, rental agreements, documents involving mineral
interests, mortgages, notes and closing statements relating to all real property in which Respondents
                                                                                                         now have or in which
Respondents had an interest during the last three (3) years

              l0    Provide all certiﬁcates of title, current licenses, receipts, bills of sale and loan documents for all motor
vehicles and farm equipment, including but not limited to automobiles, inicks, motorcycles, recreational vehicles, boats,
trailers, airplanes and other motorized vehicles and equipment owned by Respondents or in
                                                                                                     which Respondents have and had
any interest

              I   l          trust of which Respondents are a trustee, j0l|'II tnistee, beneﬁciary, seiilor or tmstor which
                      For every
conveyed, transferred, assigned,  created any options to purchase, or disposed of any interest in real propeny or personal
property in any manner during the last three (3) years, please ftimish documents evidencing the manner ofdisposition
                                                                                                                             and the
consideration received or to be  received  Also, furnish all documents  showing     all evaluations of Respondents‘  interest. share
ofprincipal and income and documents showing the principal and income allocated to Respondents whether or not
distributed during the last three (3) years




 )46S538vl
          I2        Produce all documents and records ofall safe deposit boxes maintained by Respondents and to which
Respondents have had access, or has a claim, right or interest in, including all lists ofall contents therein ldeniify the
location of all said safe deposit boxes


            l3    Produce all documents constituting and/or describing all accounts receivable ofkespondents whether or not
collected  Also provide all documents identifying all accounts receivables ofall ongoing businesses which Respondents own
and in which Respondents had and have an interest and it copy ofall collected, offset. credited, uncollected, discounted,
assigned, pledged and exchanged accounts receivables

         14       lfany real estate in which Respondents or ifapplicable, Respondents‘ present spouse have an              interest   has
been appraised within the past three (3) years, furnish a copy of each appraisal

         15      If any personal property in which Respondents or if applicable, Respondents‘ present spouse has an interest
has been appraised within the past three (3) years, furnish a copy ofeach appraisal

         I6       lf an inventory or list of personal property has been made by Respondents or if applicable, Respondents’
present spouse within the past three (3) years, fumish a copy ofsuch inventory or list including all estimates ofvaluc placed
on each item

        17       Produce all documents, notes, bills, statements and invoices evidencing all current indebtedness payable by
Respondents or paid offdunng the last three (3) years and all assignments ofpromissory notes made by Respondents during
the last three (3) years


            18    Produce all lease agreements for personal property and real property executed by Respondents within the
             years andlor which are currently in effect, whether as lessee, lessor, sublessee, sublessor, assignee or assignor,
last three (3)
including any mineral interest leases

            l9      Produce   all   records ofall travelers checks, cashier's checks,   money orders, draﬁ and draws purchased        or
cashed within the   last three (3)   years

             20      Provide the names. addresses and telephone numbers ofall organizations and persons within Respondents‘
knowledge who has or may have knowledge of the status of property in which Respondents have and had an interest, whether
being community or separate property, the liabilities of Respondents and/or the location and value of any assets of
Respondents lnclude banks, savings and loan associations, mongagees, merchants, credit providers, brokers, credit unions,
ﬁnancial institutions, security dealers, people and organizations dealing with mineral interests who have received information
from Respondents regarding or including information about Respondents’ assets and assets in which Respondents have an
ll‘ll¢|’CSL, Respondents‘ income and Respondents‘ liabilities



            21      Provide documents and       all   records which would indicate the cost basis of assets presently   owned by
Respondents

          22       Provide a copy of the current inventory and all past inventories, accounts receivable of all ongoing
businesses which Respondents own and in which Respondents had and hasvcan interest and a copy of all collected, offset,
credited, uncollected discounted, assigned, pledged and exchanged accounts receivable of all businesses owned by
Respondents and in which Respondents have and had an interest

          23       Provide all contracts in which Respondents are a party or in which Respondents have or had a beneﬁcial
interest,including but not limited to any earnest money contracts, construction contracts and sales agreements in which
Respondents are due a commission or other remuneration lfRespondents are presently under the terms ofany written
employment contract and/or agreement or is due any remuneration under any past contract or agreement, furnish a true copy
of said contract or agreement

            24    Provide minute books, ledgers, corporate records and resolutions penaining to Respondents or penaining                    to

any corporation In which Respondents have an interest




3465538vl
         25        Provide documents by which every giﬂ, bailment, loan, gratuitous holding assignment, sale, hypothecation,
discounted transfer, transfer into lock box payment and transfer of Respondents’ property during the last three (3) years,
including, but not limited to, all property described hereinabove and any other propeny of any nature

        26      Provide documents and records ofevery kind and character showing all personal property        in   which
Respondents have and had an interest in the State of Texas, the United States of America or any other place

         27       Provide copies of the Anicles of Incorporation, pannership agreements and assumed name records of all
companies, partnerships, corporations and proprietorships that have owners, employees. ofﬁcers. directors, shareholders and
partners which are or were also owners or employees ofkespondents


        28      Provide employment records or pay records to indicate every business for which Respondents were
employed, provided services, was an independent contractor, general contractor, superintendent, agent or subcontractor
during the   last   three (3) years


          29      To the extent not already produced in response to the foregoing, produce the following property, documents
and records which Respondents own or have an interest all checks, cash, securities (stocks and bonds), promissory notes,
deeds, deeds of trust, documents of title, contracts, accounts receivable, escrow agreements, retainage agreements, records
and all documents that identify all property in which Respondents have an interest and that which is collateral or security for
any obligation or contingent obligation of Respondents, along with all documents indicating any Interest of the Respondents
in rental agreements, royalty agreements, licenses, bailment agreements, filings pursuant to the Uniform Commercial Code,
security agreements, assignments, all ﬁled or recorded liens, lis pendens, lawsuits, recorded Mechanics and Maicria|men's
Lien Affidavits, Judgments, abstracts, partnership agreements, employment agreements, as well as all documents indicating
Respondents’ present and prospective heirship, beneﬁcial interest In trusts, beneﬁcial interest in insurance policies and
insurance coverage and right to any insurance policy's cash surrender value or ownership




l465S38vl
                                            LISTING AGREEMENT


l.   This agreement         is   made by and between Eva             Engelhart, in her capacity as Receiver and
     Master of Plaintiff-in Judgment, William G. West, as the chapter 7 trustee of the estate of
     Richard Davis, Case # 2013-67779, 270"‘ District Court, Harris County, Texas,
     hereinafter referred to as “Seller” and Joanne Roemer of Better Homes and Gardens Real
     Estate              (BHGRE Gary Greene), hereinafter referred to as “Realtor”, pursuant
                Gary Greene
     to Court Order dated May 30, 2014.


     In consideration   of the services to be performed by Joanne Roemer, hereinafter called
     Realtor, l hereby authorize the listing of the following property for sale by her as the
     exclusive agent for a period of June 17, 2014- September 30, 2014. Realtor agrees to use
     her best efforts to obtain a buyer for said property.


 .   Property Address:           LT   14   BLK 72 HYDE PARK MAIN SEC 6, Hyde Park Court, Harris
     County, Texas, commonly known as 1714 Driscoll St., Houston, Texas 77019.
     A. Improvements: The house, garage and all other ﬁxtures and improvements attached
        to the above-described real property, including without limitation, the following
          permanently installed and                  built-in items, if any: all       equipment and appliances,
          valances, screens, shutters, awnings, wall-to-wall carpeting, mirrors, ceiling fans, attic
          fans, mail boxes, television antennas             and    satellite   dish system and equipment, mounts
          and brackets for televisions and speakers, heating and air-conditioning units, secinity
          and ﬁre detection equipment, wiring, plumbing and lighting ﬁxtures, chandeliers,
          water softener system, kitchen equipment, garage door openers, cleaning equipment,
          shmbbery, landscaping, outdoor cooking equipment, and all other property owned by
          Seller and attached to the above—described real property.
     B. Accessories:             The following described              related accessories,        if any: widow air
          conditioning units, stove, ﬁreplace screens, curtains and rods, blinds,                     window shades,
          draperies and rods, door keys, mailbox keys, above-ground pool,                             swimming pool
          equipment and maintenance accessories,                   artiﬁcial ﬁreplace logs,       and controls for; (i)
          satellite   dish systems,        (ii)   garage doors,   (iii)   entry gates, and (iv)   other improvements
          and accessories.

     Listing Price:        $495 000.00. Any                                                and
                                                      sale is subject to court approval. All closing costs
     fees (except Broker’s fee) are to be paid by Buyer. Taxes shall be prorated to the date of
     closing and be deducted by escrow agent at closing and paid. All other sums are to be
     paid to the Receiver. Any expenses incurred by Realtor in connection with the sale shall
     be   at   her cost.
   5.   Special conditions:
        A. Conveyance is to be made by Special Warranty Deed. Seller will convey such interest
           as she has by virtue of her position as Receiver.


        B. Sale    is     WITH ALL FAULTS” SELLER AND REALTOR MAKE NO
                         “AS   IS,
            REPRESENTATIONS OR WARRANTIES AS TO THE PROPERTY, ITS
            CONDITION, ITS TITLE OR ITS SUITABILITY FOR ANY PURPOSE. BUYER
            IS ADVISED TO SATISFY HIMSELF AS TO THE PROPERTY, ITS CONDITION
            AND SUITABILITY.
   6.   Rea1tor’s Fees: Seller agrees to        pay Realtor a commission of 6% of the gross   sales price.
        Realtor’s fee shall be paid by seller pursuant to Court order dated 5/30/14. No fee shall
        be earned unless there has been a closing on the sale of the property. Should the Court
        not approve said fee or ﬁnd a lesser fee proper, then that fee approved by the Court, if
        any, shall be the agreed fee to be paid to Realtor.


   7.   Notices:   all   notices shall be in writing and effective   when   delivered. Notices to Realtor
        shallbe to Joanne Roemer, 17250 El Camino Real, Houston, Texas 77058, Phone 281-
        486-1900, Fax 281-486-9201. Notice to Seller: Eva Engelhart, Receiver for Philippe
        Tanguy, Ross, Banks, May, Cron & Cavin, 2 Riverway, Suite 700, Houston, Texas
        77056, Phone 713-626-1200, Fax 713-623-6014.

   8.   This listing agreement contains the entire agreement between the parties and          may   not be
        changed except by written agreement, approved by the Court.



        Dated   this       day of           ,
                                                2014.




Realtor: Joanne    Roemer
BHGRE Gary Greene



Eva Engelhart   in her capacity      832%/er for Philippe Tanguy
Docusign Envelope       ID:      EBCAE6EE-9BAE~4B27-883A-83BC757B1037




                                                          PROMULGATED BY THE TEXAS REAL ESTATE
                                                                               COMMISSION (TREC)
                                                                                                                                                                                                                                             #251014
              .;'n’.‘.'?’..%‘$
                                               ONE TO FOUR FAMILY RESIDENTIAL CONTRACT    (RESALE)
                                                                  NOTICE: Not For Use For Condominium Transactions

                        PARTIES: The                                                                             Eva zngelhax.-t:,court
                1.
                        (Seller)        and
                                                    parties to this contract are
                                                                                                             Croix (mecca Horus
                                                                                                                                                                                                 gointed                     ,       Receiver
                        seller agrees to sell                   and convey                                                                                                                                                                   (Buyer).
                                                                                    to       Buyer and Buyer agrees                                                  to      buy from seller the Property deﬁned
                        below.
                2.     PROPERTY: The land, improvements and accessories are collectively
                                                                                             referred to as the “Property”.
                        A.LAND: Lot         14        Block       72                    Hyde Park Main Sec 6
                          Addition. City of               ﬁouggon                    County of             Ba:                                                                                                                   '

                          Texas, known as
                                                                                                                                                         .
                                                             1714 Driscoll st.                                   77019
                          (address/zip code), or as described on attached
                                                                          exhibit.
                       B. IMPROVEMENTS: The house. garage
                                                                    and all other tlxtures and       improvements attached to the
                                 above-described real property, including without
                                                                                  limitation, the following permanently
                                 and built-in items. if any: all equipment and                                           installed
                                                                                appliances, valances, screens, shutters,
                                                                                                                         awnings,
                                 and brackets
                                         for televisions and speakers. heating
                                                                                  and air~conditioning units. security and fire
                         detection equipment, wiring. plumbing and
                                                                        lighting ﬁxtures, chandeliers. water
                         kitchen equipment. garage door openers.                                              softener system,
                                                                       cleaning equipment, shnibbery, landscaping,
                         cooking equipment, and all other property owned                                                outdoor
                                                                               by Seller and attached to the above described
                         real property.
                      0. ACCESSORIES: The following described
                                                                    related accessories, it any: window air
                         stove. ﬁreplace screens, curtains and rods, blinds.                                 conditioning units.
                                                                               window shades, draperies and rods. door keys.
                         mailbox keys, above ground pool, swimming
                                                                             pool equipment and maintenance accessories.
                         artiﬁcial ﬁreplace logs, and controls for:
                                                                         (i) garage   doors. (ii) entry gates, and (iii) other
                         improvements and accessories.
                      D. EXCLUSIONS: The toilowing improvements
                                                                       and accessories will be retained by Seller and must
                         be removed prior to delivery of possession:

              3.      SALES PRICE:
                     A.          Cash   portion of Sales Price payable by Buyer at closing
                     8.          Sum of all ﬁnancing described below (excluding any loan funding                                                 ,   ,   ,   ,   _   ,   _   _   _   _   _   _ _ _ _             ,   5       540 ,ooo oo       .



                        lee or mortgage insurance premium)
                     0. Sales Price (Sum otA and B) .
                                                                                                 .   .   .   .   .   .   . . . . . . . . . . . . . . . .                     .   .   . . .           .   .   .
                                                                                                                                                                                                               $ .

                                                                           .    .   .    .   .   .   .   .   .       . . . . . . .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .       .   .   ..$             540 O00 00
                     FINANCING (Not
                                                                                                                                                                                                                                               .

                                                                 use with reverse mortgage ﬁnancing): The
                                                                                                                                                                                                                                         ,
             4.                                           tor
                                                                                                                                                                                                         portion of Sales Price not
                     payable         in   cash     will   be paid as   follows:(Check applicable boxes below)
             [I A. THIRD                  PARTY FINANCING: One                   or more third party mortgage loans in the total
                                                                                                                                     amount of
                            s Nil.                                       (excluding any loan funding fee or mortgage insurance
                                                                                                                               premium).
                            (1) Property Approval: it                 the Property does not satisfy the lenders‘ underwriting
                                                                                                                               requirements for
                                the loan(s) (including, but not limited to appraisal, insurability
                                                                                                   and lender required repairs),
                                Buyer may terminate this contract by giving notice to Seller prior to
                                                                                                       closing and the earnest
                                money will be refunded to Buyer.
                           (2) Credit Approval: (Check one box only)
                           [j (a) This contract is subject to Buyer being approved for the ﬁnancing described in the attached
                                    Third Party Financing Addendum tor Credit Approval.
                           [X] (b) This contract is not subject to Buyer being approved for linancing
                                                                                                      and does not involve FHA
                                   or VA financing.
             [:1 B.         ASSUMPTION: The assumption                              oi the                   unpaid principal balance oi one or more promissory notes
                            described         in   the attached     TREC Loan Assumption Addendum.
            [1 C,           SELLER FINANCING: A          promissory note from Buyer to Seller of $ Nﬂt                    secured by
                            vendors and deed of                  and containing the terms and conditions described in the attached
                                                                 trust liens,
                                                                                                                                                                                                                                     .



                           TREC         Seller Financing Addendum. if an owner policy oi title
                                                                                                 insurance is furnished, Buyer shall
                           lumish Seller with a mortgagee policy of titlgmsurance.
                                                                                                                 a       I                                                                       I
           TAR       1601   initialed for identification by                         Buyer L4'_l’_                                                    and Seiler_;                                                           THEC NO. 20-12
                                                                                                                                                                                                 '




           ;umzc.,,a.....n,Aia,insoacmiaiohdi!an-uetx77iisa                                              K’*’“'
          h-alum                                                                                                                                                                                             mo
                                                                                                                                                                                                             ugmmm
                                                                                                                                                                             n.aie2IiA                                   K1: ui.ua.nrii
                                                                vcu¢ino¢uInu;fanvony:upgniao1oﬁvunuhann.Fnua.wedg-nnams
                                                                                                                                                                                                                                              iriaoruast
Docusign Envelope    ID:   EBCAE6EE-98AE~4B27-883A-833075731037




                                                                          1714 Driscoll St.
             Contract Concerning
                                                                         Houston. TX 77019                                                       Page 2 oi 9       4-28-2014
                                                                              (Address at Property)
                5.    EARNEST MONEY: Unon execution cl _this contract
                      S
                      a
                       §4________j
                            400 00
                        ent, at
                                        as earnest money with
                                         .

                                    2000 Berin Dr. Ste 1000 Hon
                                                                      by all parties, Buyer shall deposit
                                                                  Texas American Title            as escrow
                                                                           11 TX                                                                               .

                      s all deposit additional earnest money ot $
                                  dgys
                                        atter the effective date of this contract.     _,__:_____.______
                                                                                           (address), Buyer
                                                                                               Buyer to
                                                                                                                                             with escrow agent within
                      required by    s contract, Buyer will be in default.
                                                                                                           It            fails         deposit the earnest money as
                6.    TITLE POLICY AND SURVEY:
                      A.TlTLE POLICY: Seller shall
                           or    title
                                                                       furnish
                                                                   to Buyer at      Seller's
                                   insurance (Title Policy) issued by Texas American Titlgy           U
                                                                                                  B er's e xp e     an Owner                     me                         l‘


                           Company) In the amount of the Sales Price, dated at or alter                                      p(9|”:x%

                           iosslunder the provisions of the Title Policy. subject to               closing, insuring Buyer a ainst
                           existing building and zoning ordinances) and                     the promulgated exclusions (inc?uding
                                                                         the following exceptions:
                           (1) Restrictive covenants common to the platted subdivision in which
                           (2 The standard printed exception tor standby
                                                                                                   the Property is located.
                                                                           fees, taxes and assessmems.
                           (3 Liens created as part oi the financing described
                                                                                in Paragraph 4.
                           (4) Utﬂity easements rxeated by the dedication
                                                                                 deed or plat of the subdivision in which the
                               Property is located.
                           (5) Reservations or exceptions otherwise pennitted
                                  by Buyer in writing.                               by this contract or as may be approved
                           (6)    The standard printed exception as to marital rights.
                           (7)    The standard printed exception as to waters. tidelmds,
                                  matters.                                                      beaches. streams, and related
                           (8)    The standard printed exception as to discrepancies, contlicts,
                                      encroachments or protrusions. or overtapping improvements:
                                  lines,
                                                                                                       shortages in area or boundary
                                  amended ordelete trom the titl policy;
                                  at the expense oi  Buyer [5 Seller.
                                                                                            E                        (i)
                                                                              (ii) will be amended to read, “shortages
                                                                                                                          will not be
                                                                                                                               in area"
                      B. COMMITMENT: Within 20 days after the
                                                                            Title Company receives a copy of
                          Seller shall iumish to Buyer a commitment for                                                  this contract,
                                                                                   title insurance
                          expense. legible copies of restrictive covenants and documents (Commitment) and, at Buyer's
                          Commitment (Exception Documents) other than the standard evidencing exceptions in the
                          authorizes the Title Company to deiiver the Commitment                          printed exceptions.
                          at Buyer's address shown in Paragraph 21. It
                                                                                                and Exception Documents to Buyer
                                                                                 the Commitment and Exception Documents are
                          not delivered to Buyer within the specified time,
                                                                                      the time tor delivery will be automatically
                         extended up to 15 days or 3 days betore the Closing
                                                                                              Date. whichever is earlier. it, due to
                         laclors beyond Seller's control, the Commitment
                                                                                    and Exception Documents are not delivered
                         within the time required, Buyer may terminate this
                                                                                         contract and the earnest money will be
                         refunded to Buyer.
                     C. SURVEY: The survey must be made by a registered
                                                                                           prolessional land surveyor acceptable to
                         the Title Company and Buyers lender(s). (Check one box
                                                                                          only)
                     C) (1) Within                    days after the effective date oi this contract, Seller shall iumish to
                              and Title Company Seller's existing survey oi the Property                                         Buyer
                              Attidavit promulgated by the Texas Department at
                                                                                                    and a Residential Real Property
                                                                                               Insurance (T-47 Aﬂidavit). it Seller
                              tails to turnish the existing survey or etﬁdevit
                                                                                              within the time prescribed, Bu er
                              shall obtain a new survey at Seller's expense no later
                                                                                                     than 3 days prior to Clos ng
                              Date. ll the existing survey or affidavit is not acceptable to
                              lender(s), Buyer shall obtain a new survey at
                              days prior to Closing Date.
                                                                                       Seller's      U                   D
                                                                                                          File Company or Buyers
                                                                                                     Buyer's expense no later than 3
                         (2) Within          15          days atter the eflective date of this contract. Buyer shall obtain a new
                              survey at Buyer's expense. Buyer is deemed to receive the survey
                                                                                                               on the date ol actual
                    D
                             receipt or
                                      the date specified in this paragraph, whichever is earlier.
                           (3) Within               days after the etlective date at this contract, Seller. at Seller's expense
                                         a new survey to Buyer.
                               shall turnish
                     D. OBJECTIONS: Buyer may object in writing to
                                                                             defects, exceptions. or encumbrances to title:
                        disclosed on the surve        other than Items 6A(1) through               above; disclosed in the
                        Commitment other than terns 6A(1) through (8) above: or which prohibit               the following use
                        or activity: OXIS      tion of on New sin la amil Rome
                           Buyer must object the earlier of (i) the Closing Date or (ii)
                           the Commitment, Excep tion Documents, and the survey.                                 ____5_____
                                                                                                         days after Buyer receives
                           time allowed will constitute a waiver oi Buyer's right to object;
                                                                                            Buyefs   failure to object within the
                                                                                                   except that the requirements
                           in Schedule C of the Commitment are not waived
                                                                                      by Buyer. Provided Seller is not obligated
                           to incur any expense, Seller shall cure
                                                                        tg: timely objections of Buyer or any third party lender

                                                                                 #6
                                                                                                                                 ’-’

          TAR                                                                                                      Sellerﬁ
                                                                                                                                             .


                1601              initialed tor identiﬁcation        by Buyer                              and                                      TREC NO. 20-12
                             Produced with zipi=ume by xi"pLog‘ot   more ﬁfteen Mile   Fined. Fraser. Michigan   caozs   mmmmzm                                    rm   Drixaill si
Docusign Envelope   lD:   EBCAE6EE-98AE~4B27~883A-8380757B1037




                                                                         1714 Dziscoll St.
             ContracIC°ncernln9                                         Houston. mx 77019                                               Pagesots      4-25-2014
                                                                            (Addressowroparty)
                           within 15       days
                                            alter Seller receives the objections
                           necessary. it objections are not cured within such
                                                                                                         and the Closing Date will be extended as
                           and the earnest money will be refunded to Buyer unless                         15 day period, this contract will terminate
                                                                                                         Buyer waives the objections.
                     E.    TITLE NOTICES:


                                  promptly reviewed by an attorney of Buyers choice
                                  rrghtto object.
                                                                                    due to the time limitations on Buyers
                                  MEMBERSHIP
                           (2
                                  to
                                                       IN   PROPERTY OWNERS ASSOC|ATlON(S): The
                                     mandatory membership in a property owners                    Property Cl is    is not subject           E
                                  to mandatory membership in a property owners essociationls). It the Property is subject
                                                                                   asscciation(s), Seller notiﬁes Buyer under
                                 §5.0t2, Texas _Property Code, that, as a
                                 community identified in Paragraph 2A in which purchaser        oi property in the residential
                                 to be a member of the property                   the Property is located. you are obligated
                                                                      owners
                                 the use and occupancy ol the Propeny aSSOCla1lOl'Ie(?. Restrictive covenants governing
                                                                              and all d icatory instruments governing the
                                 establishment, maintenance, and operation or this
                                                                                     residential community have been or will
                                 be recorded in the Real Property Records of the county       in which the Property is located.
                                 Copies of the restrictive covenants and dedicatory
                                                                                       instrument may be obtained lrom the
                                 county clerk. You are obligated t           a   assess em: to the
                                                                   the assessments is subject to change. Your
                                                                                                               ro ert     own rs
                                 to pay the assessments cou                                                                failure
                                                                    result in enforcement of the association's
                                 and  the foreclosure of the Propem                                                      lien on
                                 Section 207.003, Property Code, entities an owner
                                 governs the establishment. maintenance, or operation receive copies oi any document that
                                                                                          to
                                                                                               of a subdivision, inclucﬁng, but not
                                 limited to, restrictions. bylaws, rules and
                                                                                   regulations, and a resale certificate from a
                                 property owners’ association. A resale certiﬁcate contains
                                                                                                     lnlorrnation including, but not
                                 limited to, statements specifying the amount and
                                                                                           irequency of regular assessments and
                                 the style and cause number ct lawsuits to which the
                                                                                                 property owners‘ association is a
                                 party, other than lawsuits relating to unpaid ad valorem
                                                                                                 taxes of an Individual member or
                                 the association. These documents must be made
                                                                                         available to you by the property owners‘
                                 association or the association's agent on your request.
                                 it  Buyer is concerned about these matters, the TREC promulgated
                                 Property Subject to Mandatory Membership in a Property                              Addendum for
                                 should be used.                                                            Owners Associatlon(s)
                          (3)    STATUTORY TAX DlSTRlCTS:               it the Property is situated in a utility or other statutorily
                                 created    cﬁslrict   providing water. sewer, drainage. or llood control
                                                                                                      facilities and services,
                                 Chapter 49, Texas Water Code, requires Seller to deliver and
                                 notice relating to the tax rate, bonded indebtedness, or
                                                                                                 Buyer  to sign the statutory
                                 ﬁnal
                                                                                          standby fee of the district prior to
                                       execution oi this contract.
                          (4     TIDE WATERS: It the Property abuts the tidally iniluenced waters ol the
                                 Texas Natural Resources Code, requires a notice regarding coastal       state, §33.135,
                                 included in the contract. An addendum containing the notice
                                                                                                    area property to be
                                 required by the parties
                                                                                              promulgated by TREC or
                                                              must be used.
                          (5)    ANNEXATION:      It the       Property      is   located outside the limits of             a   municipality, Seller notifies
                                 Buyer under 55.011.          Texas Property Code, that the Property may now or later be included
                                 in the extraterritorial       jurisdiction ot a municipality and may now or later
                                 annaration by the
                                                                                                                   be subject to
                                                              municipality. Each municipality maintains a map that depicts
                                 boundaries and        extralerritorial jurisdiction. To determine if the
                                                                                                                               its
                                                                                                          Property is located ‘within a
                                 municipality's     extraterritorial jurisdiction or is likely to be located
                                                                                                                within a municipality's
                                 extraterrltorial   jurisdiction, contact all municipalities located If! the
                                                                                                       general proximity of
                              the Property tor further information.
                          (6)  PROPERTY      LOCATED IN A CERTIFICATED SERVICE AREA OF A UTILXTY SERVICE
                              PROVIDER: Notice required by §13.257, Water Code: The real
                               Paragraph 2, that you are about to purchase may be located in aproperty, described in
                                                                                                        certiﬁcated water or
                              sewer service area, which is authorized by law to provide water or sewer
                                                                                                                service to the
                              properties in the certiﬁcated area. It your property is located in
                              may be special costs or charges that you will be required to pay a belore
                                                                                                     certiﬁcated area there
                                                                                                             you can receive
                              water or sewer service. There may be a period required to
                                                                                                  construct lines or other
                              lacilities necessary to provide water or sewer service to
                                                                                        your property. You are advised to
                              determine if the property is in a certificated area and contact the
                                                                                                     utility service provider
                              to determine the cost that you will be required to
                                                                                     pay and the period, it _any, that is
                              required to provide water or sewer service to
                                                                                  your property. The undersigned Buyer
                              hereby acknowledges receipt of the loregoin notice at or ‘before the
                                                                                                              execution of a

                                                                                                                                 /
                              binding contract tor the purchase cgsthe re      property described in Paragraph 2 or at
                              closing of purchase oi the real prop ‘ﬁg.
                                                                        ,
                                                                                   "”°                                      Al
          TAR                                                                                                                              mac NO. 20-12
                                                                                                                        _



                1601              initialed tor identiﬁcation    by Buyer
                                                                               \.....__
                                                                                                        and Seller E’/‘(V
                               Pmducnd with :IpFomo by xlpLogix 10070   Fllteen Mlle Rood, Fraser. Michigan   43026   mmgﬂmzgm                     1114 Drlscel st
Docusigrr Envelope ID:                                           EBCAEGEE-SBAE-4827-883A-838675781037




                                                       Contract Concerning
                                                                                                                1714 Dxiscoll st.
                                                                                                               Houston ox 77019
                                                                                                                   (Address of Property)                                   P3ge4°(9       4,25.-2014




                                                                      (8)   TRANSFER FEES:            If   the Property   is   subject to    a    private transfer reé obligation.
                                                                                                                                                                                   §s.2o5,

                                                                                                                             it the Property is located in a propane gas
                                                                            system service area owned by a distribution
                                                                            written notice as required by §141.010.              system retailer, Seller must give Buyer
                                                                            the notice approved by TREC or required      Texas Utilities Code. An addendum
                                                                                                                                                                containing
                                                                                                                    by the parties should be used.
                                                       7.    PROPERTY CONDlTl0N:
                                                                 A.    ACCESS, lNSPECTlONS AND             UTILITIES: Seller shall permit Buyer and Buyer's
                                                                       to the  Property at reasonable times. Buyer                                             agents access
                                                                                                                            may have the ProJ>er1y inspected
                                                                       selected by Buyer and licensed
                                                                                                             by TREC or otherwise permltte by law to makeby inspectors
                                                                       Seller at Sellers expense shall                                                            inspections.
                                                                       keep the utilities on during the time immediately   cause existing militias to be turned on and
                                                                                                             this contract is in effect.                                 shall
                                                                 B.    SELLERS DISCLOSURE NOTlCE PURSUANT TO 55.008,
                                                                       (Check one box only)                          TEXAS PROPERTY CODE                                           (Notice):
                                                                       (‘lg Buyer has received
                                                                                               the Notice.
                                                                       (2 Buyer has not received the Notice.
                                                                                                             Within               days after the effective date of this
                                                                             contract,
                                                                                     Seller shall deliver the Notice to
                                                                                                                        Buyer. li Buyer does not receive the
                                                                             Buyer may terminate this contract at                                               Notice.
                                                                                                                  any time prior to the closing and the earnest money


                                                             D SELLERS
                                                                  whichever
                                                                  The (3)
                                                                               occurs, and the earnest money
                                                                                 Seller
                                                                             not required
                                                                         DISCLOSURE
                                                                                          first
                                                                                          is
                                                                                                                 be refunded Buyer.
                                                                                                            to furnish the notice
                                                                                                             under
                                                                                                                                    will
                                                                                                                      Texas Progeny Code.   the
                                                                                                                                                         to
                                                             C.                                      OF LEAD-BASED PAlNT AND LEAD- ASEO PAINT                                     HAZARDS
                                                                      required   by Federal law for a residential dwelling constructed prior to 1978.                                           is
                                                             D.       ACCEPTANCE OF PROPERTY CONDlTlON:                  ‘As Is‘ means the present
                                                                      with    any and                                                               condition of the Property
                                                                                            detects and without warranty except for the
                                                                                            all
                                                                      warranties in this contract. Buyer‘: agreernem                            warranties oi title and the
                                                                                                                           to accept the Property As is under
                                                                      7D(1) or (2) does not preclude Buyer from inspecting                                         Paragraph
                                                                                                                                   the Property under Paragraph 7A. lrom
                                                                      negotiating repairs or treatments in a
                                                                                                                      subsequent amendment, or from temtinating this
                                                                      contract during the Option Period. it any.
                                                                      (Check one box only)
                                                            E         (1) Buyer accepts the Property As Is.
                                                            D         (2) Buyer accepts the Properly As is provided Seller.
                                                                          the lollowing specific repairs and treatments:
                                                                                                                                   at Seller's expense, shall complete the


                                                                            (Do not insert general phrases.            such as ‘subject           to   inspections‘   that   do   not identify
                                                                            specific repairs and treatments.)
                                                            E.    LENDER FtEQUlRED REPAIRS AND TREATMENTS:                           Unless otherwise agreed in writing, neither
                                                             party is obligated to pay lor lender required
                                                                                                                                repairs, which includes treatment for
                                                             destroying insects. ll the panies do not agree to                                                                     ‘wood
                                                             treatments, this contract wil terminate and the earnest                   pay tor the lender required repairs or
                                                             the cost oi lender required repairs and treatments
                                                                                                                                           money    will  be refunded to Buyer. it
                                                                                                                                  exceeds 5% of the Sales Price, Buyer may
                                                             terminate this contract and the earnest money will be
                                                         F. COMPLETION OF FlEPAlRS_
                                                             shall complete all agreed repairs and trea' ents
                                                                                                                                refunded to Buyer.
                                                                                                      AND TREATMENTS: U les otherwise agre d In writing:
                                                                                                                                                              /’


                                                                                                                               prio to the Closing Do a; and (lit a
                                                                                                                                                                       ._
                                                                                                                                                                       _
                                                                                                                                                                                      _


                                                                                                                                                                               tr) Seller
                                                                                                                                                                                          /
   .,




                                               ~
                  .
                                                            permits’ must bejobtained,                                                                                          required
                                                                                                     it repairs a
                              j,               ,
                                                                                                                        treatments            be
                                           _




                                                                                                                                                                               who are
                                   V


                          _lJ/                              licensed to provide such I pairs or he_ ments or. ii no
                                                                                                                                       thus!       performed by perso
                                                                                                                                                license is required       y law, are
                                                            comrgyercially ehgaged in the trade of
                                                            electibn. any /tiansferable Marranties r‘
                                                                                                                          vicling     och repairs (or’ treatmentsf \.At Buyer's
                                                                                                                        ved by
                                   l

                                                                                                                                         ler with re ect to
                                                            treat‘ nts will’ Ele transler,'ed                                                                       the repairs and
                                                                               ’                      \‘to Buyer at Buyers ex              nse.      S ler fails to complete any
                                                                                                                                                       ll‘
                                                            agrde repai           and treatments (prior to the Closing                 te’ Buyer rn
                                                                                  1?
                      ,            ;_
        /~C,‘(0L'~\
                                                            Paragraph            or extend ye Closing D te u to 5 ays                                      exercise’ remedies under
                                                                                                               "                            necess       tor Seller to complete the
    i
                          (                    .
                                                            repcirs and treatments.               ~



                                                       03.‘ EN IRONMENTAL MATTERS:
                                                   ‘                                                                                                                         ‘
                               41,1,                                                                   Buyer is advised that the presence of wetlands, toxic
                      41                                                                                                                                                      _

                  -I
                                                            including asbestos and wastes or                                                                              substances.
                                                                                                                         environmental hazards. or the presence at a
            /
                                       l


                                                            threatened or endangered species                   1        habllat may aﬂect Buyer‘s intended use

                                                                                                                                                                      / /TREC
                                                                                                                                                                                 ol the
                               ,
                                       /R
                                       T                1601       initialed for identification by Buyer
                                                                                                                 two,
                                                                                                                                    and Seller               «Z34 L            NO. _20-12

                                                   M
                                                               Produced wan zlpFomIO by zipLogix 18070 Rnnn Mile Road.                                                       '7“
         .«J‘‘\

                                                       D5                                                              Fmer. uldvignn 46026                                               S1
                          \
Docusign Envelope    ID:      EBCAEGEE-SBAE-4B27~883A-838C757B1037




               Contract Concerning
                                                                             1714 Driscoll St.
                                                                            Houston. TX 77019
                                                                          (Address ol Property)                                           Page 5 ol 9 4-28-2014
                                          Property. If Buyer is concerned
                                                                          about these matters, an                      addendum promulgated by TREC
                                          required by the parties should   be used.                                                                            or
                                  .
                                          FiESlDENTlAL     _




                                                           not exceeding $ It                    the cost of the residential
                                      residemial
                                           service contract for the                                   Buyer should review any
                              Purchase ot a residential service scope of coverage, exclusions a rid limitations. The
                                                                                                                                      .




                              purchased from various companies         contract   is optional.  Similar
                                                                   authorized to do business in Texas. coverage may be
                    8.     BROKERS’ FEES: All obligations of the
                           separate written agreements.               parties for payment of brokers‘
                                                                                                       lees are contained in
                    9.     CLOSING:
                           A. Theclosing ofthe salewillbe
                                                            on orbetore            Jul 31
                              days after objections made under P
                              is later (Closing
                                                                         raph 6D have been a
                                                 Date). If either party fails to close
                                                                                       the sale
                              defaulting party may exercise the remedies contained in Paragraph
                          8   .            cosing:                                                                              15.
                                      (1)Seller shall execute and deliver
                                          to Buyer and showing no
                                                                                a
                                                                          additional exceptions to
                                          turnish lax statements or certiﬁcates
                                                                                 showing no delinque
                                      (2) Buyer shall pay the Sales Price in
                                                                              good lunds               acceptable
                                      (3) Sellerand Buyer shall execute and deliver
                                       atﬁdavits, releases. loan documents                        any notices, statements, certificates,
                                      closing of the sale and the issuance
                                                                                  and other documents reasonably
                                                                            of the Title Policy.                         required for the
                                  (4) There will be no liens, assessments,
                                                                                  or security interests against the
                                      not be satisﬁed out ol the sales                                                Property which will
                                      assumed by Buyer and assumed loans proceeds           unless securing the payment
                                                                               will not be in default.
                                                                                                                             ot any loans
                                  (5) it the Property is subject to a residential
                                      defined under §92.102. Property                  lease. Seller shall transfer security
                                                                            Code), it any. to Buyer. In such an event. deposits (as
                                      deliver to the tenant a signed                                                           Buyer shall
                                                                          statement acknowledging that the
                                      security deposit and is responsible for                                    Buyer has received the
                                                                                    the return of the security deposit.
                                      the exact dollar amount of the security
                                                                              deposit.
                                                                                                                           and specitying
               10.       POSSESSION:
                         A. Buyer's Possession: Seiler shall
                                                              deliver to Buyer possession oi the
                            required      condition,                                             Prope     in its present or
                                                     ordinary  wear and tear excepted:
                                 according to a temporary residential                         E] upon casing and funding
                                                                        lease fonn promulgated by TFIEC or
                            lease required by the parties Any                                                  other written
                            ClD’~3ll1g which is not
                                                                   possession by Buyer pn'or to closing or
                                                     euthonzed by a written lease will establish             by Seller alter
                            relationship between the parties                                     a tenancy
                                                                  Consult your insurance agent prior to at suiterance
                            ownership and possession because                                                     clian e at
                            terminated. The absence of a written            insurance  coverage may be limited or
                                                                          lease or appropriate insurance
                            expose the parties to economic loss.                                            coverage may
                         8.       Leases:
                      (1)Atter the Effective Date. Seller me not
                                                                           execute any lease (including but not
                          mineral leases) or convey any interest in                                                  limited to
                                                                     the Property without Buyer's written
                      (2) It the Property is subject to any lease                                         consent.
                                                                         to which Seller is a           Seller
                          Buyer copies ol the lease(s) and any move—ln                           party.        shall deliver to
                                                                                      condition torm signed by the tenant
                          within 7 days alter the Eflective Date of the
                                                                        contract.
              11. SPECIAL PROVISIONS: (Insert
                                                          only factual statements and business
                  the sale. TREC rules prohibit licensees                                               details applicable to
                                                                  from adding
                  which a contract addendum. lease or other form
                                                                            has   been
                  use.) This contract is sub‘
                     court-.,                   Harris county Texas.


             12.     SETTLEMEN_T AND OTHER EXPENSES:
                     A.       The tollowing expenses must be gold at or prior to closing:     .             V


                              (1) Expenses payable by Seller ( eller‘s Expenses):
                                          (a)   Releases    ol existing liens. ‘including
                                                                                            prepayment penalties and recording lees;
                                      /; ¢/releese       of Seller's loan liability; tax statements
                                                                                                     or certificates;
                                                                                                                            _   _


                 iii                      «I/'
                                            1
                                                             '-       '
                                                                        nd other exP enses payable by Seller under this F reparation oi deed;
                                           (D) Seller shall also pay an amoum not to exceed                              contract.
                                      '


                                                                                             $              N
                                                                                  __
                                                                                                                            to be applied in the
           TAR   1601                initialed lor identification by Buyer
                                  Pmduond with 1EoFormO by zloLonl'x 18070 Fmoen Mile Flow.
                                                                                                                and                        TREC NO. 20-12
                                                                                                  Fruw. Mlchloui 48026 .m:«.1hLm*z»_m
                                                                                                                                                   1714 oriwoiisi
Docusign Envelope   ID:   EBCAE6EE-98AE—4B27-883A-8380757B1037




                                                                             1714 Dxiscoll St.
             Contract Concerning
                                                                            Houggon TX 7'l0;g
                                                                                        ,
                                                                                                                                                       Page 6 of 9 428-2014
                                                                                 (Address of Property)
                                      following      Buyers Brpenses which
                                                            order:
                                   VA, Texas Veterans Land Board or other Buyer
                                                                                          is prohibited from
                                                                                                                paying by FHA,
                                   other Buyer's Bcpenses as allowed
                                                                                   governmental     loan programs, and then to
                                                                     by the tender.
                           (2) Expenses payable by Buyer (Buyer's
                                                                          Expenses): Appraisal lees; loan application
                               adiusted origination charges; credit reports;                                                 fees;
                               on the notes from date of cﬁsbursement              preparation of loan documents; interest
                                                                              to one month prior to dates of first
                               payments; recording lees; copies of easements and                                          month
                               endorsements required by lender; loan—related                 restrictions; loan title policy wig
                                                                                       inspection fees; photos: amortization
                               schedules; one—hali of escrow fee; all prepaid
                                                                                      items, including required premiums for
                               flood_ and hazard Insurance, reserve
                                                                          deposits tor Insurance, ad valorem taxes
                               special govemmental assessments: final compliance                                               and
                               inspection; underwriting fee; wire transfer                     inspection; courier lee; repair
                                                                               fee; expenses Incident to any toen;
                               Mortgage insurance Premium (PMI). VA Loan Funding                                           Private
                               Prem um (MIP) as required by the lender; and other Fee, or FHA Mortgage Insurance
                              this contract.
                                                                                            expenses payable by Buyer under
                       8. If any expense exceeds an amount
                                                                    expressly stated in this contract for such expense
                          be paid by a party, that party may terminate this contract                                            to
                                                                                              unless the other party agrees to
                          pay    such   excess. Buyer may not pay charges and less
                          Texas Veterans Land Board or other governmental loan program expressly prohibited by FHA, VA,
                                                                                             regulations.
                    13.PRORATl0NS: Taxes lor the current year, interest, maintenance
                       and rents will be prorated through the Closing Date. The                        lees. assessments, dues
                       taking into consideration any change in                               tax proration may be calculated
                                                                     exemptions that will affect the current           year's taxes.
                         if taxes for the current year vary from the amount
                                                                                           prorated at closing, the parties shall
                        adjust the prorelions when tax statements for
                                                                                 the current year are available. if taxes
                        paid at or prior to closing, Buyer shall pay taxes for                                               are not
                                                                               thelcunent year.                            ,-
                    14. CASUALTY LOSS: it -._any part of the'\,Property’                            '
                                                                                     is damaged or destroyed




             ~
                        casua_lty'\atter the effective date at this,                                               by tire/or other
                                                                            contract. Seller shall restore tl-is Property to
                        previous condition as soon as reasonablyxpossible, but                                                    its
                                                                                           in ,any event by the Closing
                       "Setter tails‘-_to do so due. to factors                                                              Date. ll
                                                                       bey‘o_nd,/Seller's control. Buyer may ‘(a)
                        contract and the earnestrnoney will
                                                                          be _.*refunded to
                        perfonnance up to 15 days ‘and the Closing tpate will be e nded
                                                                                                 c<     (b) extari_d_'the time for
                                                                                                                         ‘-
                                                                                                                                   3
                                                                                                                     .lerminate this

            Ans                                                                                        as necessary or (c) accept

             MC                                                            ~
                        the,’Property in‘ its damaged ‘condition with ap assignment                                    ~~
                                                                                                  insurance proceeds and receive

            ~j
                        credit  lrom   Seller at closing in the amounttot the deductible
                        Seller's obligations under this ‘paragraph are
                                                                                                      under the insurance policy.
                                                                                tndependerlt of ‘any other Iobligations of seller
                        underthis contract.“                          '
                                                                               \-.          5                                                ‘s’

                 15.      DEFAULT:             ll   Buyer
                                                      comply with this contract, Buyer will be in default, and Seller
                                                             tails   to
                      (a) enforce speciﬁc perlormance, seek such other reliel as                                          may
                     or (b) terminate this contract and receive the earnest
                                                                                           may be provided by law, or both,
                     releasing both parties irom this contract. if Seller tails to
                                                                                     money as liquidated damages, thereby
                     be in detault and Buyer may (a) enlorce speciﬁc performance,        comply with this contract, Seller will
                     be provided by law, or both, or (b) terminate this contract and          seek such other relief as may
                                                                                                 receive the earnest money,
                     thereby releasing both parties irom this contract.
                 16. MEDIATION: It is the policy of the State of
                                                                              Texas to encourage
                     through alternative dispute resolution procedures such as mediation. resolution of disputes
                     Seller and Buyer related to this contract which is not                            Any dispute between
                                                                                        resolved through lnlcrmal discussion
                     will be submitted to a mutually acceptable
                                                                        mediation service or provider. The parties to the
                     mediation shall bear the mediation costs equally. This paragraph
                                                                                                 does not preclude a party
                     from seeking equitable relief from a court of competent jurisdiction.
                 17.      ATTORNEYS FEES: A                       Buyer.’, Seller, Listlry Broker; Oth,e'rI Broker,
                                                                                                                              I.

                                                                                                                                             §_3‘r     esrow
                                                                                                                                                           I
                                                                                                                                                             agent/{who
                          prevails   in any, legal
                                          ,-
                                                                prooeedin“ related ‘-to this cp\ntract/is\\entitled‘,
                                                                                                                                              to       re        ver reasonable
                 1a.
                          attorney's fees and all coslsvof such proceeding}
                          éscnow:                   -                                           ‘
                                                                                                    f
                                                                                                    L“?
                                                                                                         ;v:
                                                                                                        ~4
                                                                                                               '
                                                                                                                   .

                                                                                                                       wt  ,_
                                                                                                                       ~*‘\’J~J¢g
                                                                                                                                       ..,”~,,._‘\~'

                                                                                                                                                  ¢’*‘~"¥
                                                                                                                                                            ~‘=4    ,\     ti
                                                                                                                                                                                _




                          A, ESCROW: The escrow
                                                                                                                                                             ~
                                                                                                                                                        i!
                                                           agent is not (i) a party to this                            contract a d {does not have liability
                             for the performance or nonpertormance of
                                                                                 any party to this contract, (ii) nable for interest
                             on the earnest money and (iii) liable for the loss of any earnest
                             failure of any financial institution In which the earnest
                                                                                                            money caused by the
                                                                                              money has been deposited unless
                             the tinancial institution is acting as escrow agent.
                          B. EXPENSES: At closing, the earnest money must be applied                                               ‘

                                                                                                        ﬁrst to any cash down
                             payment, then to Buyers Ex nses and any excess refunded to
                                                                                                             Buyer. If no closing
                             occurs, escrow a ent may: (iferequire a written release of liability
                                                                                                             of the escrow agent
                             from all parties, ii) require payment of unpaid expenses incurred
                             and (iii) only deduct lrom the earnest money the amount of unpaid on behalf of a party,
                             behall of the party receiving the earnest money.
                                                                                                             expenses incurred on
                       0.    DEMAND: U on                   termination        of this contract,    either party or the escrow agent may send
                            a release o                 earnest      money      to eayﬁparty        and the  parties shall execute counterparts of
           TAR                                                                        HM’
                                                                                                                       mmmm
                 1601          lnltlaled forldentltlcatlon                by Buyer                       and
                                                                                            Seller__!Z;/LV_(f
                            swam with zlpFon1vo by zlpLoglx mom nnemtianars-as-. Minhloan tam                                                                TREC N0- 20"?
                                                                                                                                                                 ma on-anus-
Docusign Envelope   lD:   EBCAE6EE»98AE-4B27~883A-838C757B1037




                                                                             1714 Driscoll St.
           Contract Concerning                                              Houston TX 77019                                                      Page 7 of 9 425-2014
                                                                              (Address or Property)




                       unpaid expenses incurred on behalf of the party receiving
                                                                                  the earnest money and escrow
                       agent may pay the same to the creditors. If escrow agent
                       this paragraph. each party hereby releases
                                                                                   complies with the provisions of
                                                                  escrow agent from all adverse claims related to
                       the disbursal of the earnest money.
                    D. DAMAGES: Any. party who wrongtully fails or refuses
                                                                             to sign     release acceptable to                    a                                        the




                                                                                                                                                                                  ~
                          suit.
                    NOTICE_S: Escrow agents notices will be effective when sent in compliance
                    E.
                                                                                                          with Paragraph
                        {votice of objection to __t(l,1e
                    :;e”-                                dgrnapd will be deemed eﬂective upon receipt by escrow
                                       z-         ii»-L.      '/«V /rt: Q.-2 '-dd?:1/:=.7).-',-~:;?;1-C.cra.;w__4.
             19. REFfHE$EhTATl0l~lS: ‘All ucovenantsl réjprlékéentatiorfsugéandi
                                                                                      .




                                                                                 v6arranliesI _‘J'l'l.~I contract‘!                                                  sltrtr’/e


                                                                                                                                  ~
                                                                                                                                                  i_s
                    closing.       ‘ti   any representation
                                                        Seller in this ocntra'_ct»’is\’gntrue on-‘the Closing‘
                                                                        of
                                                                                                               Date. 3?-ztler
                    will be in_- default. Unless expressly \RD[Ol’IIblled
                                                                          by wrgitterii/agrfemet Seller‘-.may continue to
                    show the Property and receive, negotiate and acceptbackup    diners.   '—~—' '..v     f«._  /’
             20.FEDE}?AL            R.EGUlREt-{iENTS: li_‘SelIer is a ‘foreign person." as defined
                                         ’t‘-AX
                    law or  Seller fails to deliver an altidavit to Buyer that Seller IS not a "foreign
                                  if
                                                                                                         by applicable
                                                                                                          person,“ then
                 Buyer shall withheld from the sales proceeds an amount sufficient to
                 tax law and deliver the same ‘to the lntemal Revenue $ervice
                                                                                               comply with applicable
                                                                                       ‘together with appropriate tax
                 forms. lntemal Revenue _Service regulations require ﬁling written
                                                                                              reports it currency in
                 excess of specified amounts is received in the transaction.
             21. NOTICES: All notices from one party to the other must be in
                                                                                      writing and are effective when
                 mailed to. hand-delivered at, or transmitted by facsimile or electronic
                                                                                                      transmission as
                 lollows:
                    To Buyer at: Croix                    custdzr.          Homes                     To seller at; Eva Enge1.h.=.:t,Couz-t A22
                                                                                                      Receive:
                    Telephone: (713)              569-5835                                            Telephone: (7131 626-1200
                    Facsimile:           1713) 802-1629                                               Facsimile: (713) 623-6014

                    E.mai|: mcroixecroixhomes com                       .                             E.i-nail;   eengelharterossbanks com                   .

             22.    AGREEMENT OF PARTIES: This contract                                            contains the entire       agreement
                                                                                                                                    panics and    of the
                    cannot be changed                    except by           their   written        agreement. Addenda which are a part of this
                    contract are         (Check    ail   applicable boxes):
             [I Third Party Financing Addendum tor Credit                                                El Environmental Assessment. Threatened or
                Approval                                                                                    Endangered Species and Wetlands
            [3     Seller   ﬁnancing Addendum                                                               Add9"d”'“
            D Addendum                                                                                   C] Seller's Temporary Residential Lease
                                                                                                                                              A



                           Property Subject
                                                                                                         U 3”" 53” Add°’‘d”"‘
                                                              _

                                       for                         to
              Mandatory Membership a Property            in
                   Owners Association                                                                    C] Addendum         for Property         Located seaward


                   Loan Assumption Addendum                                                                   information on Lead-based Paint and Lead
            D Addendum      Sale Other Property by
                                       tor        of
                                                                                                              based Paint Hazards as Required by
                                                                                                              Federal   Law
              Buyer
            D Addendum      Reservationfor  Gas               of Oil,                                    DA d                i    P
                                                                                                              S§1§,:'},,‘§2,v‘}§e §\°,‘;§”"
                                                                                                                                              '
                                                                                                                                              In        a P mpane   G as
              and Other Minerals
            1:]Addendum loi "Back—Up" Contract                                                           D °"‘°’     ‘"50-

            El Addendum ior Coastal Area Property
                                                                                     ﬂns.                                    K»

                                                                                                                                  ~'71
                                                                                                                                      .




         TAR
                                                                                                                             '



                                                                                          ll/L(,
                  1601       initialed for identification           by Buyer                                and   Seller     1                           TREC NO. 20-12
                             Produced wtih xi'pFomi® by zipuagix 18070 ﬁfteen Mil: Food. Fnur. Michigan 443025
                                                                                                               _umg.z1nLngi;._gm                                 H14 Drhculi st
Docusign Envelope   ID:    EBCAESEE-98AE-4827-883A _ 815807578103 7




                                                                                    11714 Dziscoll St.
                Contractcnncerning
                                                                                   Hougton, TX 77019
                                                                                     (Address oi Property)                                                                Pageaots       4.23.2014
                    23.     TERMINATION                           OPTION:     For    nominal
                            acknowledged by Seller, and Buyers                consideration.   the receipt of which is
                                                                     agreement to pay Selle! S N A                                  hereby
                            within  3 days after the effective date of                                                        (Option Fee)
                                                                         this contract, Selier
                            terminate this contract by giving notice                                        Buyer the unrestricted right to
                            effective date of this contract
                                                                     of tenninatlon to Seller witgtrlants
                                                              (Option Period). II no dollar amount
                                                                                                    'n
                                                                                                                NA           days after the
                            Ii Buyer tails to
                                              pay the Option Fee to Seller within the time                is state; as the O tian Fee or
                                                                                                 prescnped,                                                 this

                                  ad; however.
                            not be credited to
                            strict    compliance with the time ior performance                       is   required.
                    24 .   CONSULT AN ATTORNEY BEFORE SIGNING: TFIEC
                           giving legal advise. READ THIS                                                            rutes prohiblt reat estate licensees
                                                          CONTRACT CAREFULLY.                                                                             from

                           Buyefs
                                                                                                           Sellers
                           Attorney          is:
                                                   _____;____________                                      Attorney       is:
                                                                                                                                ;______j__________
                           Telephone:

                           Facsimile:
                                                   _______}__;__                                           Facsimile:
                                                                                                                             __________.__.._____
                           E-mail:
                                                                                      _                    E-mailf
                                                                                                                          _____;____;_j._
                            EXECUTED the                                    da of          5/ 2°/ 2°14
                                                                                                                                    2a
                                                                               I

                            (BROKER: FILL                     IN   THE DATE F FINAL ACCEPTANCE.)                                ,                                     (F_FFECTi){§,DA=i’E).

                                                                                                                                                                          /
                                                                                                                                                                               2.‘,/’




                                                                                                                                                                                         ~
                                                                                                                                                                                                .
                                                                                                                                                            _


                                  DoI:uS|gned by:                                                                                                                                          ,,


                           ﬂute                                                                                                                         /                           //
                                                                                                                                                It
                                                                                                                                                                    .-/
                                              Om)»                                                                                          "
                                                                                                                                                                _

                                                                                                                                                                               /"
                           agy_e{u£5ﬁ;,;§E;g;;:am                     Homes                               Seller     Eva     En_¢e1ha.rt,Ccur‘.'.                               Appointed


                          Buyer
                                                                                                             ~      I./L            .-‘,1        '-_-

                                                                                                                                                        ~
                                                                                                          Selier     Receiver                    .”'




                                                             bun                          Ema
                Em
                True Iurrn of this      contact hasapproved by the Team Real        comrnksion. THEC Inrms we
                  -mugs,                 '


                                                                                                     rm
                                                   d:1
                                                         totneleatvasdiiyoladoquuyoianypmvisiunlnlny intundedber-It!‘:1yum”|°rIladMr:rdd;tﬂﬂw
                                                             Is
                                                     2.2. Cerrrnisgtion. Po. Box 12155.
                             t§'£’s.'§‘?..5.‘.‘.‘"?;.‘iI'.    all.‘
                                                                                                rx 7em.21ae. {5t2) 996¢00O (hmJMwu.huc.taxas.ouv|
                TFIEC NO. 20-12 This form replaces TREC NO. 2911.




            TAR     1601
                              Pmauocd unn zIpForrn® by ziputplx 15070 Finn» Mile Road.
                                                                                                                                                                              TREC NO. 20—12
                                                                                               Fraser. Mid-igan   48026   4-mLzid.4zaIx.9t7.'tz                                         I11lDrI.woISl
oocusign Envelope          ID:   EBCAE6EE-98AE-4B27-883A-835C757B1037




                                                           APPROVED BY THE TEXAS REAL ESTATE COMMISSION
                                                                                                                                                                          10-10-11
                                               ADDENDUM FOR SELLERS DISCLOSURE OF INFORMATION
                 ':’.“.m..'“                   ON LEAD-BASED PAINT AND LEAD-BASED PAINT HAZARDS
                                                         AS REOUlRED BY FEDERAL LAW
                CONCERNING THE PFIOPERTV AT                                         1714 D:-iscoll St.                                                     Houston
                                                                                                             (Swot Address and city)
                A.     LEAD WARNING STATEMENT:             ‘Every purchaser ot any interest in
                                                                                                    residential real property on which a
                       resideritiai dwelling      was       1978 is notiﬁed that such property may present
                                                          built prior to
                       based paint that may place young children at risk of                                    exposure to lead lrom lead-
                                                                             developing lead poisoning. Lead poisoning in
                       may produce permanent neurological damage, including teaming                                          young children
                       behavioral problems, and Impaired memory. Lead                         disabilities,  reduced Intelligence quotient.
                                                                         poisoning also poses a particular risk to pregnam
                                                                                                                               woman. The


                      prior to purchase.“
                      NOTlCE: inspector rnu.st be property certified as required
                8.    SELLER‘S DISCLOSURE:                                       by federal law.
                      1. PRESENCE OF LEAD-BASED PAINT
                                                              AND/OR LEAD-BASED PAlNT HAZARDS (check one box only):
                         [3 (a) Known lead-based paint and/or load-based paint hazards are present                          in   the Property (explain):
                                  0:) Seller   has no actual knowledge      of   lead-based pain‘. andlor
                                                                               lead-based paint hazards in the Propeny.
                      2.    RECORDS AND REPORTS AVAiLABLE TO SELLER (check one box
                           D      (a) seller
                                                                                   only):
                                            has provided the purchaser with all available records and
                                     and/or lead—based paint hazards in the Property (list
                                                                                                       reports pertaining to lead-based paint
                                                                                           documents):
                           Q     (b) Seller
                                     Property.
                                               has no reports or records pertaining              to lead-based paint andlor lead-based paint
                                                                                                                                             hazards in the
               C.     BUYER'S RIGHTS (check one box only):
                      El    1.   Buyer waives the opportunity
                                                            to conduct a risk assessment or inspection of the
                           lead-based paint or lead-based paint hazards‘                                              Property lor the presence oi
                   )3 2. Within ten days alter the effective date oi this contract, Buyer may have the Property
                           selected by Buyer.                                                                               inspected by inspectors
                                                    lead-based paint or lead-based paint hazards are present,
                                                                                                                         Buyer may terminate this
                                                            ii

                           contract by giving Seller written notice within 14 days otter the
                                                                                                eiiective date ol this contract, and the earnest
                           money will be relunded to Buyer‘
                 .     YER'S ACKNOWLEDGMENT (check applicable boxes):
                       1. Buyer has received copies at all iniormation listed above.
                           Buyer has received the pamphlet Protect Your Family from Lead in Your Home.
                             .



                        KEFtS' ACKNOWLEDGMENT: Brokers have informed seller ot Seller's
                                                                                                        obligations under 42 U.S.C. 4852d to:
                   (a) provide Buyer with the lederaily approved pamphlet on lead
                                                                                                    poisoning
                   addendum: (c) disclose any known lead-based pain‘! and/or lead-based paint hazardsprevention; (b) complete this
                                                                                                                   in the Property; (<1) deliver all
                   records and reports to Buyer pertaining to iead—bascd paint and/or lead~basad
                                                                                                             paint hazards in the Property: (e)
                   provide Buyer 2: period oi up to 10 days to have the Property inspected; and
                                                                                                            (t) retain a completed copy of this
                   addendum lor at least 3 years following the sale. Brokers are aware of their responsibility  to ensure compliance.
               F. CERTIFICATION OF ACCURACY: The tollowing persons




               mm.
                                                                                   have reviewed the Intorrnationﬁbove and certity. to the
                   best oi their knowledge, that the information they have provided is true and
                                                                                                accura
                                                                                                                                     _»
                                                                                                                                 4
                      Ducuslgncd by:
                                                                                                                           r’
                                                                                                                                         ‘
                                                                                                                    ,




                 u                                                                    Date          Sel_ier’f.»
                                                                                                                         ~—-/
                                                                                                                                                                          Date
               Cro‘§E>|:3D%:Er.5:Fs1%:‘r;;E"Home:
                                                                                                   Eva Enge1'ba:t.,Couzt: Appointed

               Buyer                                                                  Dale          Seller                                                             Date
                                                                                                   Receive:

               other Broker                                                           05“?         Usﬁnﬂ B"°k9'                                                       Date
               Patricia Dajani                                                                     Joanna Roemnr
                        The tom:    or this Iddandirrn   has been approved by the Texas Real Brat: Comrniulon      tor   use only with approved or promtloalod
                                                                                                                                         sirnlhrty
                        toms oi contracts. Such noorovd reintax to this aantraoi torm only. TREC terms are intended for use only
                        No representation is mad: as to the legal vdldity or adequacy at any provishn in any spediic trlnuotione.by is not real estate                .




                        imtacﬁons Texas Real Estate Commission. EC. Box 12188, Austin. TX 7E7! I-ZIBB, 512-9353000 (rttt;1Mww.ueoIoxu.9ov)Ilihbli tor oompcx
                                                                                                                                              It




      (TAR-1906) 10-10-11                                                                                                                                        TREC NO- ON-
       Huzz‘        cum. 3', A.rui'n5o!Jcui:uu3n1tbusu-.1'x77tm                                                 ﬂtwu:2‘ll.4¥.l9W             F         uiuanot
      Ibpnnelncfcir
                                                                                                                                Kﬁﬁmdm &,ﬂ,|.ﬂ,ﬂ
                                                                                                                                                   -

                                                                                                                                                                      i7i4Dat-mils l
                                                                  Prpduod WWI Icfvrrwb/xtploix   INTOFKIIMH    ﬂood. Fnur.
Docusign Envelope   ID:   EBCAEGEE-98AE-4827-883A-838C757B1037




                                                                                                                         Qt
                                                                                                                          '6

                                                                          TEXAS Assocumou OF REALTORS®
                                                                          SELLER‘S DISCLOSURE NOTICE
                                                                                                   O‘I’uumo(S|tiunolREl|.TO%,I\:.ﬂll
         Notice lo a buyer on or bclore the effective date of
                                                              a contract. This form complies with and
                                                exceed the minimum disclosures required               contains additional disclosums which
                                                                                            by the Code.
         CONCERNING THE PROPERTY AT                                                                                                1714 Driscoll St.
                                                                                                                                  Houston, -xx 77019
         DATE SIGNED BY SELLER AND                       IS NOT A SUBSTITUTE FOR ANY
        MAY WISH TO OBTAIN.                  IT lS     NOT A WARRANTY or ANY KIND BY INSPECTIONS OR WARRANTIES THE BUYER
        AGENT.                                                                       SELLER. SELLERS AGENTS, on ANY omen
        Seller     Cl is    D   is   not occupying the Property.” unoccupied
        U                                                                     (by Seller), how long since Seller has occupied the
                                                         or ‘Rrtever occupied the Property
                                                                                             ,,:J’,.i
                                                                                                                                                                                                              P rope ny?
        Section     1.     The Property has the                   below: (Mark Yes (Y), No (N), or Unknown
                                                                         ltet-ns’r'narl‘wnltP[Ii1=wtIM7UWbm|0¢Ro|d.Fruw.MchlgunlB&I
                                                                                                                                                                            an umsmt                         l7llDr'uull51
                                                                                                                                                                            ugmu.ni_m-n
Docusign Envelope        ID:   EBCAE6EE~98AE-4B27-B83A»838C757B1037




              Concerninalhe Property at                                                                      1714 Dziscoll St.
                                                                                                                      rx 77019
                                                                                                                -Houston.
              water supply provided by: Clcity                                                                \
              Was the Property built
                                                                  CI well             DM              D00-op     nknown gamer;
                                                       before 1978? Dyes
                                                                                     [3 no    unknown
                   (It   yes. complete. sign.                   and   attach   TAR-1906 conoeming lead-based
              R°°' TYP9        5
                                                                                                                                    palm hazards).
                                                                                                      A991
                                                                                                                                                                                        (approximate)


          Are you (Seller) aware at
                                    any of the items listed In this Section 1 that are not                                                in working condition,
          need at repair? Dyes                                                                                                                                  that have defects. or are
                                     Elna It yes, describe (attach additional sheets if
                                                                                                                                        necessary):
                                                                                                                                                                ____________
          Section         2        Are you         (Seller) aware of any detects or
                                                                                    malfunctions In any
         aware and Na                  (N)   it   you are not aware.)                                                                            of the tollowing?: (Mark          Yes (Y)   if   you are
               Item                                             Y N              ltem                                        Y
              Basement                                                                                                                                 Item
                                                                                 Floors                                                                                                             Y
              Ceilings                                                                                                                                 Sidewalks
                                                                                 Foundation / Slab(s)
              Doors                                                                                                                                    Walls I Fences
                                                                                 interior Walls
              DFWEWBYS                                                                                                                                 Windows
                                                                                U WW9 Fixtures                                                         Other Structural Components
              Electrical Systems
                                                                                Plumbing Systems
         ixterior Walls                                                         Roof
         It   the answer to any of the items                         in   Section 2   is   yes, explain (attach additio                      sheets
                                                                                                                                        l                If   necessary):



        Section 3. Are you                        (Seller)      aware 0! any of the following conditions:
        you are not aware.)                                                                               (Mark Yes                                           (Y)   if   you are aware and No      (N)   it


              Condition
                   mum                                                                                             Condition
          Asbestos Co                                                                                                      Fo
                         nents
               sed rees:     oak                            t


                                   S                   abitat   on
          Fault          nes
                                                                                                                 Radon   '




                               or      exit:       aste
                           D                                                                                                                 t


                                       W
          l

                                                                                                                    ubsurtace Structure or its
              nlermitlent or
                                                                                                                                      e anks
                      aim or Lead-
                                                                                                                    nr
         Encroachments onto the Pr
                                                                                                                Urea~lorma|de                          Insulation
               ements              on
         Located         in    100-
                         in
                                                                                                                                   on   F‘


         Present                                                                                                             Rat
                        ns.
                                                                                                                Active                                 termites or other
          it as attach TAR-1414
                                                                                                                destro             insects
                                                   t       tructures
         Previous                                                                                                                 treatment lor                           or
                                           onto the
         Loca                                                                                                                                     or                           r
                                             District
                                                                                                                P
                                                                                                                   ermite or
         of                                ne                                                                                                                        ain
                                                                                                               T              ‘

       (TAR-1406) 01~Dt-14                                                                                                   2/ ;l—-’
                                                                                                                                                                           '

                                                                 lnltlaled by:
                                   Promised with zIpFwrv-8 by zpugtx 15070
                                                                                 Buyer:                     .____ and Seller:__/__~__,____                                             Page 2 ot 5
                                                                                      Flltetn Mlle   Head. Fmcr. Michigan 4BD2e
                                                                                                                                                                                      17|4   Dam]; 3;
Docusign Envelope                                                       ID:   EBCAEGEE-98AE—4B27-883A-83SC757B1037




             Concerning the Property at                                                                                                                  1714 Dsiscoll St.
                                                                                                                                                        Houston, rx 77019
             It   the answer to any of the items                                                               in   Section 3       is   yes, explain (attach additional sheets          if   necessary):




                                                                                         ‘A single blockabie main
                                                                                                                  drain                  may cause a suction entrapment hazard for an individual.
             section           (Seller) aware of any item,              4,         Are you
             which has not been previously disclosed in equipment, or system in or on the Property                                                                                                that is In need of repair,
                                                           this notice? Clyes qua if
             necessary):                                                                                                                                                           yes, explain (attach additional sheets it




             Section 5. Are you (Seller) aware of any of
                                                         the following (Mark Yes (Y)
                                                                                                                                                                                   you are aware. Mark No
         ii
             not aware.)                                                                                                                                                      it
                                                                                                                                                                                                                   (N)     if   you   are


         D                                           [[1                      Room additions.           structural modifications, or other
                                                                                                                                             alterations or repairs                 made
                                                                              in   compliance with building codes                                                                              without necessary permits or not
                                                                   i
                                                                                                                          in effect at the time.

         D                                                                    Homeowners‘ associations                   or   maintenance fees or assessments.               yes, complete the following:
                                                  Cf                               Name of association:                                                                 if


                                                                                   Manager's name:
                                                                                   Fees or assessments are:
                                                                                                                              $___;__                                  Phone:
                                                                   I


                                                                   I:

                                                                                                                                      per                   and are: ljmandatory El voluntary
                                                                                   Any unpaid fees or assessment      for    Property? Dyes ($
                                                                                                                                 the
                                                                                   Ifthe Property is in more than one                                              ) [1 no
                                                                                                                          association, provide information about the
                                                                                   attach information to this notice.                                                other associations below or

        [3                                                                Any common area       (facilities such as pools. tennis
                                                                                                                                  courts. walkways, or other) co-owned in
                                                                          with others. if yes, complete the following:                                                    undivided interest
                                                                             Any optional user lees for common facilities charged?
                                                                                                                                        [3 yes Ci no if yes. describe:

        :1                                                                Any  notices of violations of                  deed     restrictions or   governmental orcﬁnances affecting the condition or
                                                                          Property.                                                                                                                    use                       ol the

       E]                                                                 Any       lawsuits or other legal proceedings directly or
                                                                                                                                    indirectly affecting the Property.
                                                                          to: divorce, foreclosure, heirship,                                                          (Includes, but                              is   not limited
                                                                                                                 bankruptcy. and taxes.)
       0                                                                  Any death on the Property except for those deaths caused
                                                                                                                                   by: natural causes. suicide, or accident unrelated
                                                                          the condition of the Property.                                                                              to

       Ci                                                                Any condition on the Property which materially affects the health or
                  "--iE;'i-—.i;‘i___,__CI_D.—l;i~——B-——-Ei————A—




                                                                                                                                              safety                                of   an individual.
       Cl                                                                Any repairs or treatments, other than routine maintenance, made
                                                                                                                                               to the Property to remediate
                                                                         hazards such as asbestos. radon, lead-based paint,                                                  environmental
                                                                                                                              urea-formaldehyde, or mold.
                                                                            if yes, attach any
                                                                                               certificates or other documentation identifying
                                                                                                                                                the extent of the remediation (for example,
                                                                            certiﬁcate of mold remediation or other remecﬁation).
       Cl                                                                Any  rainwater harvesting system located on the
                                                                                                                             property that                             is    larger than        500    gallons and that uses a
                                                                         public water supply as an auxiliary water source
       1::                                                               The Property             is   located      in   a propane gas system service area owned
                                                                                                                                                                 by a propane




                                                                                                                                                                                         W
                                                                         retailer.                                                                                                                          distribution        system



                                                                                                                                                                                                     / /
       (TAR-1406) 01-01-14                                                                                 Initiated       by: Buyer: ﬁzz                      and Seller:               "
                                                                                                                                                    ,
                                                                                                                                                                                                                    Page 3        of 5
                                                                                                                                                                        mwgmmm
                                                                                                                                           V




                                                                                                                              imo sum Mlle ma, Freur. war-loan 48026
                                                                                                                                                                                                 ,
                                                                                   Produced with zipFal'I'I|O byzivtovix
                                                                                                                                                                                                                   rm Driscoil st
DocuSign Envelope       ID:   EBCAESEE-98AE-4B27-883A-83BC757B1037




          Conceming             the Property at
                                                                                                    1714 Dz-tscoll St.
                                                                                                   Houston, rx 77919
          It   the   answer to any of the items             in   Section 5   is   yes. explain (attach additional sheets        It   necessary):   ___._________


         Section        6.      Seller [1 has [3 has not attached a
                                                                    survey ot the Property.
         section    Within the last 4 years, have you
                        7.
                                                        (Seller) received any written
         regularly provide inspectionsand who are either licensed as inspectors or inspection reports trom persons who
         inspections?    yes       D
                                  no           0
                                        yes. attach copies and complete the following:
                                                           I.‘
                                                                                       othenrrise permitted bylaw to perform

           in                  Date       T                             Name of               r




        ~            Note: A buyer should not rely on the above—cited
                                                                      reports as a rellectlcn of the current condition
                              Property, A buyer should obtain inspections from
                                                                                inspectors chosen by the buyer.
                                                                                                                       of the

        Section       3.   Check any tax exemption(s) which you (Seller) currently
                                                                                   claim for the Property:
                   Homestead
                Ci
                Cl Wrldlite Management
                                                    [j Senior Citizen              D Disabled
                                                    [3 Agricultural                                          [1 Disabled Veteran
               Cl Other:
                                                                                                             §\Unknown
        Section 8.             Have                (Seller)      ever               a claim             damage
                                        tsu                             tiled                     for             to     the         Property      with   any insurance
        provider?             Dyes          no
        Section 10. Have you (Setter) ever received proceeds
                                                                   for a claim for damage to the Property
        insurance claim or a settlement or amrard in a legal                                              (for example, an
                                                              proceeding) and not used the proceeds to make the
        which the claim was made?      yes qno         D
                                                      If yes. explain:
                                                                                                                 repairs for




        Section 11. Does the property have working smoke detector
                                                                                                        E unknown       accordance with the smoke detector
                                                                                                         installed in
        requirements of Chapter 765 of the Health and Safety Code?‘
                                                                                                                        El noCl yes. it no or unknown, explain.
        (Attach additional sheets             it   necessary):



                      ‘Chapter 766 ol the Health and Safety Code requires
                                                                              one-family or two-family dwelﬁngs to have working
                     smoke   detectors Installed in accordance with the requirements of
                                                                                          the building code in effect in the area in
                     which the dwelling is located, including pertonnance, location, and
                                                                                         power source requirements. It you do not
                     know the building code requirements in ellecl In your area, you may check
                                                                                                    unknown above or contact your
                     local    building official for more inlorrnation.

                     A buyer may require a seller to install smoke detectors lor the hearing impaired
                     at the buyers family who will reside in the dwelling is
                                                                                                        if: (1
                                                                                                               ) the buyer or a member
                                                                             hearing-Impaired; (2) the buyer gives the seller written
                     evidence of the hearing impairment from a licensed physician: and
                                                                                          (3) within 10 days alter the effective date.
                     the buyer makes a written request lor the seller to install
                                                                                    smoke detectors lor the hearing-impaired and
                     speciﬁes the locations for installation. The parties may agree
                                                                                     who will bear the cast of installing the smoke
                     detectors and which brand of smoke detectors to install
                                                                                        D5                                               /
                                                                                                                           5
                                                                                                                          '\-v//i’/
       (TAR-1406) 01-01-14                              initiated by:    Buyenﬁd’             .            and Seller:     5
                                                                                                                                                             Page 4 ol 5
                                 Produced with zipForrIIObyzhl.ogix teoro Fmeen vine Road, Fraser.
                                                                                                   vacunm-M8026   mm£p.i.mi.x.a2n                           1714 Dnsool] St
Docusign Envelope      ID:   EBCAE6EE-SBAE-4B27-883A-83BC757B1037




          Concerning the Property at                                                                 1'I14.Dzisco11 St.
                                                                                                   Houston  . am:  77019
         Seller acknowledges that the statements
                                                  in this notice are true to the
         broker(s), has instructed onjnﬂuenced Seller                            best of Seller's beliel                                          that   no person, including the
                                                      to provide inaccurate information
                                                                                           or to


                                                                                                                                 //Q»
                                                                                                                                                          information.


                                                  /
                                              "

                                                                            2/.716»,//\—/'
         Signature at Seller         /I/L                                                    DEE     Signature orserter
                                                                                                                                                                        <2/ W//1'
         Printed
                                                                                  (
                                                                                                                                                                            t        ogre
                                                                                                     Printed   Name:   ;_e.LeR
                                                                                                                                 c   v   r.   _    _     __


         ADDITIONAL NOTICES TO BUYER:

         (1)     The Texas Department    of Public Salety maintains a
                                                                       database that the public may search, at no
                 registered sex offenders are located in                                                           cost. to determine if
                                                         certain zip code areas. To search
                 For lnlorrnation concemlng past criminal                                   the database, visit wvvw.txgg§.§tgl§1x.us
                                                              activity in cenain areas or                                                                                                  .

                                                                                             neighborhoods, contact the local police

         (2)     It   the property    is   located   in   a coastal area   that       is   seaward   oi   the Gull Iniracoastal Waterway or within
                                                                                                                                                   1.000 leel ol the




        (3)      ll you are basing your offers on square
                                                            lootage, measurements. or boundaries.
                 independently measured to verify any reported                                    you should have those items
                                                                                      information.

        (4)    The tollowing         providers currently provide service to the
                                                                                property:
                 Electric:
                                                                                                            phone #:
               Sewer:
               Water:
                                                                                                            phone #1     _.___j_}______;___Z_
                                                                                                            phone #2     ___j___j_;___,_:_?____
               Cable:
               Trash:
                                                                                                            Phone #1    __&.j____j____
               Natural
                                                                                                            phone #:    __.____.___________
                                                                                                            phone #5
               Phone
               Propane:
                                                                                                            phone #2    _;__._________._..
                                                                                                            phone #2   .j.__.__.___._._..___
       (5)     This Seller's Disclosure Notice was completed
                                                             by Seller as ol the date signed. The brokers have                                                relied   on this
               as true and correct and have no reason to believe it to be                                                                                                        notice
                                                                          false or inaccurate. YOU                                        ARE ENCOURAGED TO HAVE
               AN INSPECTOR OF YOUR CHOICE INSPECT THE PROPERTY.


       The undersigned Buyer acknowledges                     receipt of the loregoing notice.



                 nocuslgn-d by:

               ML,’          (ﬁg),                                 6/20/2014
       Sighawmrﬁsﬂﬂéﬁirs...                                                                Date Signature of Buyer
       Printed   Name: Croix custom Homes                                                                                                                                         Date
                                                                                                Printed     Name:   ____________;.______
       (TAR-1406) 01 -or -14
                                                                                                                                                                        Page 5 oi 5
                               PrndtIcudwtrhzlpForn0byzipt.og':K 13070 Firuanuue
                                                                                 noaa,Fxuer.Mimlg=n48026             uuzlnlnnn                                          i7l4 Driscoll St
A.    scnunnnt smumm                                                                                  us. Dupunnum .1 Manning                                                                                                                    OM! Anpvrml     No. 150241255
                                                                                                       and um». Dovllopmem

 B.       Typo   nl   Lam
,_    I    I,“           1'   I   1
                                      “S                 H   'cm_        WM   5. File   Number                                                          7.       Loan Numbln                                      a.   uannaas          Ins-mm cm Number
4.!        IVA           5.1      ]Conv.    |ns.                                          .,.,,."_m,
C.                                          NOTE.   This lblm II lumlshod Io ﬂivi you I Slllllfllrll oi lmlll senlcmonl Guilt. Amount: nlid In Ind V! "M Illlltlnllll men!                                                                       In   shown. Iluns mltitd

D.M1nu and Adams: at nonuum
cnolx cuswu HOMES. Im:.. A TEXAS
                                            '(v.u.c.)'mun plld main: :1! tn: cnaungz may no snow-I
                                                                               E. Mama and Adults: 91 5
                                                                               EVA ENGELHART. RECEIVER.
                                                                                                                            mm
                                                                                                                                ~
                                                                                                               Ior lufummlonil vurposas     an nu lnclwuu In ma (olns.                      me
                                                                                                                                                                                            7.    Nun um Aadnn or um:
CORPORATION                                                                    APPOINTED IN cAusE No.
                                                                               20137770. 21o1H JUDICIAL
P.o.       aox 152377                                                          DISTRICY. NARRIS COUNTV. YEXAS
THE woooLANDs. TX 7730:


5.        rmpony Locltlon                                                                                                                     )4.       semumm Anni
I714       nmscou STREET.                                                                                                                     TEXAS Ausancm 1-ma                            couvmv
uousmn, Ix noun
couurv HARR|s                                                                                                                                 N.“ 0, hmmm                                                                     snuunm um ommou
           “
                                                                                                                                                                                                                         I.

‘-°T'
                                                                                                                                              zooo EERING DRIVE. SUITE Iona
“L°°“‘ 7’                                                                                                                                     aousron. TX 77us7
suamvlslon:             was PARK mm‘ SECTION 5
J.    suuvwrv or nonnowsn-s mAusAI:mus                                                                                                        K.        suumnv or SELLER‘: mAusAc1sous
1ao.I:rou An-mun nu. From Botmvnr                                                                                                             m. Gran Amount Dun To Scllu
I01. conllaa sum Priu                                                                                     ss4o,aon.na                         m. Comma Salas Prlcc                                                                                                ss4o‘ooo.oo
E. Pusoul Provlny                                                                                                                             Q. Personal Pmpcny
E. Sullhnunl cu-ms Io em-mm                                                                                 s4.zw.:u                          4a_:.

Aamumm: For mm: mm ay sum In Aovnnee

                                                                                                                                              ~
                                                                                                                                              Aﬂjullnnnu For mm: Pahl ay Salk! In Advunct
g. Cnlyrfa-nI YIXQS                                                                                                                           I13 Cilyffoun            TIMI
gi.        Cuuuly      rm:                                                                                                                                   Counly   hm
Q. Auesuneru                                                                                                                                  nu. Asussmtms
m.                                                                                                                                            g.
‘I20.      Glbll Amount D00 FIOVI BOIVONII                                                                3514,2505‘ (29.                                    Gran Amwnl DIM TI) SIIII                                                                             3550300179
                                                auun or sommu                                                                                                neaumm In Amount am To sum
                                                                                                                                                                                                                                   ~
                                                                                                                                                                                                                                   “
1NI.AIlIouMt Paid ay 01                    In                                                                                                 sun,                                                                            ,

2_0_       Down or nmm monoy                                                                                ss.4oo.on                         5u_1.          Emoss Dwosls                                                     ‘,




Q. wmcinnl                                                                                                                                    soz.           s-mom-m chug:                  to    sum             /'~~,_                -
                                                                                                                                                                                                                                                                    s:2.s4s.99
                                                                                                                                                                                                                     ‘
                                                                                                                                                                                                                                   ,_




E. Exisung             |.uIrI(s)      TI   n Subilu Ia                                                                                        sna.           Exnnng LoIn(s)       1':        ll   SIIh]I:1Io/\                              ‘_




EV                                                                                                                                                                                                    ck‘       m£-ac’, Inc. (vv|In'1'EN                            ‘21‘u_"
                                                     mm
                                                                                                                                              %°P‘uFyoﬁllE:Iuc:;dTEDADr.I’lIﬁ                     ~




Adlusmnnh Fov Imus unpmu Iy
                                                                                                                                              3. E-m-sl monuy r-umga by
                                                                                                                                                                                             ,




2m                                                                                                                                                                                                              5.
                                                                                                                                                                                        I


                                                                                                                                                                                                      AH-IIII
                                                                                                                                              -                                nun: Unyaid By Snlhv
                                                                                                                                                                      F7:
      L
2‘
                                                                                                                                              ﬂ_
                                                                                                                                              L ~
                                                                                                                                                                       ,                                  .




212.


L—                                                                                                                                                                                          ~
                                                                                                                                                        ~

2_c_:.     Cllylfown     Tun:
                                                                                                                                              5‘
                                                                                                                                                 chnwn “M
                                                                                                                                                                           ‘



           Ceunly Tnxus
2I0.NITzxl.Il|.55I.§1IyH/1l2DIIlo                            muzou                                          ss.e1e.4o
                                                                                                                                              5: caumv Tuuv
                                                                                                                                         / 1 AI Yues:n,ss4.s1/yr mm"
                                                                                                                                                             ,



   ‘munnm
2‘ 5'
                                                                                                                                                                                                              to 1/51/2014                                           36.07110
m.                                                                                                                                                           ~
                                                                                                                                                         ~




                                                                                                                                                             V
                                                                                                                                    ,
                                                                                                                                I
                                                                                                                                         I
                                                                                                                                              5,__.
                                                                                                            /                            “
                                                                                                                V



                                                                                                                            _
                                                                                                                                              §,_~
no. Inmn Tuul cnaiu                                                                                   ,   ‘$Iz.o7v,45
                                                                                                                                                    \




                                                                                                                                                                      mu cmvgu
                                                                                     ~\
                                                                                                                    \

                                                                                             /   -\        W,                                 52;.           sonar:                                                                                                sz:o.‘m.12
sun.       can AI aorllnnunx Flomlfa                          I                  <               I.   ‘a                .   Out: AI Scltkmum Ynmom Selev
                                                                                                                                        '4‘
                                                                                                                                              too.
301. Gross            Armunlbun From Bnrrmnr(IInu                 I20)                                    ss‘4,4_2so.sv l0I.Gn1uAnIuuIIlDuI Ya s: u (lino no)                                                                                                      :s4o,uno.nu
           us: Amnunls Pm EyIFnI Bonuwtr (Inn 22:);                                      K        \       \r‘z.o19.Ae ooz.                                   u
                                                                                                                               I Dldvclhnl |n Arm. Due To s: ~ r (I'm 520)                                                                                         s2:Io,na.72

                                                                                                  Q
30:.



1Il.\.Cuh[X]FIoIn[ |Yo Bunvwlr                                                                            8§SZ.|l0.93|l03.cu7I[x]Tel )FronI                                                       mm                                                               $309,203.23
7495-1 I-I331
                                                                                                                                                                                                                                                                                                                                          Plan 2
L.           Snﬂuntm
    no. You! sole co-nrnlnlon uouoran Q 6                                                          as   - a24oo.Iw
    Divssmn oI Commussuen                                         (lino   709)   As Fulaws:                                                                                                                                                                            Pnid From sorrowara                         Pm From so ors Funds
M. 515200.00                                       Io       BHGRE any cmno                                                                                                                                                                                             Funds A! sotuomonu                                 Al   somomonx
E. uoznman                                         Io       Kane:   wuuams Ronny
    w_:.                    co
                                              '

                                                        pm .I nlllumcnl                                                                                                                                                                                                                                                            ;31_aoo_nn
    too.                    hem:          ,                 In   Connection wnn Loan
                       .    Loan onoinanon                       Fu
                            Loan Discount
                       .    Anna         on       Fae
                       .    croon Rnparl
                       .    Lcnoor Insoaaion                      Fu
~
    sou.                    Iums Iuqulroa ay undo: To so                                 an      In   Advlucc
gﬂ. Intlrnst
    I02.                    Monoaoe Insuranu Pnmium
m. Hlum                                  Inn.          Prlmiaml
mo. Ru nu                                                              wim Luldev
                            .   NILIM Ins.              RCSDTVI
                            .   long:              In.       Ruuvl
                            .   Cﬂy Propony    Tuxu
                            .coor--y      Prop-my Tue:
                            .Aanug                Io   aeeoonnng Aoposrnunu
~
    mo, mo cnuou
1. saumnanvcloslno Fee
1. Ausmu mu 5 mm                                  or
In 2. mo exorrnnauon
In
    1104.                       Title   lnsurancu lllldol
    I1                      .   Doa:IuIIuII or-oaraxron
        So
                                Null"! III
                                Allomoy FOO
                            mm
ISIEISLLN


                                                                                             mo Company                                                                                                                                                                                                      we
        “‘


    I                                   Ins.      1-om       Io   You: Amarlun                                                                                                                                                                                                                       33,31
    I a                     .Lender;              comm
IE .Own|rx covmon Isannaom) (mas Amlriun mo Company, 100.00                                                                                                          as,   :m.oo)                                                                                                           *




                                                                                                                                                                                                                                                      ~
                                    me conwany.1oo.oo ss.1os.as;
                            .:noors-nun: (Tans amoncan                                                                                                                                                                                                                             ,\
                                                                                                                                                                                                                                                                                                 ‘

                                                                                                                                                                                                                                                                                                         sues.»
        5 e Esmzw Fu Io rem Ameriun ma company                                                                                                                                                                                                                         .       I

                                                                                                                                                                                                                                                                                   .,
                                                                                                                                                                                                                                                                                        ‘

                                                                                                                                                                                                                                                                                                ‘~   -
                                                                                                                                                                                                                                                                                                          ssmou
|a .Tu Cenmcato Io     ..
                         . soluuono. |nc.                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                      :1   no
[: . .wormny om Io nus Arnlv-can mo Complny                                                                                                                                                                                                                            ‘


                                                                                                                                                                                                                                                                                                                                     :1   mm
  3 fun Policy Gummy F0 -Davnurlu n7co:s.a.o was
                            .




                                                                                                                                                                                                                                                    ~                                                      sun

E,
        2a        .°
                                Govumnunt nooonsing And Yunsler Chlrgu
                                Roooroino              Fm
                                             lovbud :4.oo; Renaming Feu nu Rnll                                               ~              Raoonsino Fons                    Int   Monoooo                                                «
                                                                                                                                                                                                                                                             ‘

                                                                                                                                                                                                                                                                       1-«
                                                                                                                                                                                                                                                                                   ,




                                                                                                                                                                                                                                                                                                          sza.no
mg other nooonosng Fus-Non: Mom
                                                                                                                                     .
                                                                                                                                                                                                                                                ,


                                                                                              In   Purchase! (sellnr cnaroa)                        In       Tun nrmricon mo company                                              ._                         «                                                                        szo.no
                 no. Additionll                        somemnnn Chlryu
                                                                  n Survtylnu ano            Mlppmg‘      Inc.                                                                               _,                 /5;                        ~,   ‘-,                                                      s7os.9a
    I302. Past iniulduon                                                                                                                                                                 ‘
                                                                                                                                                                                                                     \
                                                                                                                                                                                                                \
                                                                                                                                                                                                          ,.,



    IMIo.TouIsum:mu-Ich-wu                                                                                                                                                                        ’
                                                                                                                                                                                                                             V,        x                                                             urzorm                        332.545.“
                                                                                                                                              om                                                                                                        mmnam M an racupu urn
                                                                                                                                                                                                      .




     new caroiulry rwlavud me Hun-I                                                                                       and In In:      oI my knovnoaggnnu Ini                                                                                                                                                     «menu mnoa



                                                                                                                                             ~
I                                                                                 Selllomenl                     nI                                                 i!J‘rIu and                                 il                                                                                                                   on my
Icoounl or oy                             mo           In   nus nnsnuron.          I   Iunr-er   cenny    Ihll   I       have roooivoa a copy M In: HLIIM sonIqmonI\sI;IamanI.

auvsns                                                                                                                                                                                   SELLERS/-.



                                                                                                                                         ~ ~~
Clvlx                       comm Moms. Inc.. a You: oorpoullon                                                                                                   ~




                                                                                                                             ~
                                                                                                                                                                                         Evisngalnnn, Ilnunnr ~ pporntou                                         In   cum No. 2013-6111:. 210": Juuneial
                                                                                                                                                    »
                                                                                                                                                                           .

                                                                                                                                                                                 ~
                                                                                                                                                             \                           Dismu. Harri county, Tons
                                                                                                                                                         .



                                                                                                                         ~ fm                                                                                                      mm
s llwhul crour Pnsidenl
             »

                                                                                                                                                    ~\
my HUD-I
                                                                                                                                                                           .‘        .

                                        Sllllulmnl               smomonn vmlcrl now puplud
                                                                                         I                           I      Ir\In\lnd _ucoro_                    iccounlol Inn uanuason.                                 I   now                    or on:   unit an funds lo                        no orsoorsoo   in   Iccamlncn min rm:
aInIemonI.                                                                                                                       V
                                                                                                                                         _
                                                                                                                                               r.                   '3

sememam Ag-nu                                                                                                                                                *
                                                                                                                                                                                         nan
                                                                                                                                                                                         07/:1/zou
                    APPENDIX TAB B
                    APPENDIX TAB B
      Amended Order to Sell Property at 1714
Third Amended                           1714 Driscoll Street
                                                                                                                                           8333-001/ESE

                                                           NO. 2013-67779

    WILLIAM G WEST,                                                                                               IN    THE DISTRICT COURT OF
    AS CHAPTER 7 TRUSTEE OF
    RICHARD DAVIS,
                Plaintiff

    VS.                                                            (03¢@¢0>¢0>¢0N0-HJHOD¢0l¢0>¢0!




                                                                                                                    HARRIS COUNTY, TEXAS
    PHILIPPE TANGUY, 13,500 AIR
    EXPRESS, LLC, AND 13,500 AIR
    EXPRESS,      LP,
                Defendants                                                                                               270"‘ JUDICIAL DISTRICT

            THIRD AMENDED ORDER TO SELL PROPERTY AT                                                                     1714   DRISCOLL ST.‘
           Plaintiffs   Motion To         Sell   Real Property at 1714 Driscoll                                    St.   having been presented, and      it


    appearing to the Court that this motion in               all      respects should be granted.

           IT IS   THEREFORE ORDERED:
           I.    The Received        is   authorized to       sell the                                property at 1714 Driscoll St. per the contract


_   3Ew9l*_=d1°_‘h°_')4P£‘°P_£“dE?'°F9°§E’9“3‘£                                                     _A ‘L ,_,




                  Any        =.-- rances, ﬁled/asserted                                             again




           3.     Philippe   Tanguy       is   to instruct Nationstar                                   and CitiBank mortgages         to provide current


    payoffs to the Receiver and her            title   company and cooperate                                    fully   with the Receiver and her     title


    company.

                  That a Receiver’s Deed for the property at 1714 Driscoll                                                           a valid legal deed by




                                                            W;
           4.                                                                                                              St., is


    which good title    is to    be transferred        at closing;


    SIGNED this the          I   0        day of




                                                             APPENDIX B
APPROVED:
ROSS, BANKS, MAY, CRON & CAVIN,    P.C.




BY:
      Eva s. Engelhan #oo?9ss1’3
      2 Riven»/ay', Suite 700
      Houston, TX 77056-1918
      713/626-1200 (PHONE)
      713/623-6014 (FAX)

       -
                                                                                                                                           1/912014 3:00:59 PM
                                                                                                                                           chm
mm
                                                                                                                                      '


                                                                                                                                                 Daniel - District Clerk
     °"   9"”,      ,9.'    ggm;ﬁ.aua.4ez1.ea3A-eaacroraroav
                                                                                                                                           ::vn:?oc°'Nng171171e
                                                                                                                                           By: names, SASI-IAGAYE s




            gl:.'!..e..P'
                                              PnoMuLeA1Eo av ‘me TEXAS near. esrrrre
                                                                       ooumssrou rrr-rec)
                                       ONE TO FOUR FAMILY RESIDENTIAL CONTRACT
                                                                                                                                                       m   -
                                                                                                                                                               1° I ‘

                                                                                 (RESALE)
                                                     NOTICE: Nel For Use For Condominium Treneeclions

              1-     PARTIES: The names to this contract
                    (sel1erland_                                              czelx canton iionoe
                    Seller agrees Io        sell   end convey                                                                   (away),
                                                                     to   Buyer and Buyer ogrees Io buy irom seller
                    below                                                                                           the Property defined
             2.     PROPERTY: The land. improvements and oooeeeeriee
                                                                             are collectively reierrod to as the 'Fropeny'.
                    A.LAND: Lot      10       Block
                      Addiion. Oily oi                                                          P                o
                      Texas. known as
                                                      “Ella!                        Oourily  oi            _y_g§_$,L             ,

                      (eddrasarzlp code). or as described on oiieohed
                                                                        exhlbii.
                   B. IMPHOVEMENTS: The house.
                                                        garage and oil other iinuree and improvements
                      above-described reel properly. including                                                   onoohed lo the
                                                                   wlihorri iimlielion. ihe Iuiimlng
                      and bulii—ln llama. II any: oil oouipmeni                                         ‘permonenily inelalied
                                                                    and appliances, volorroee. screens.
                      welI~io-wail oupellno. mlrrore.                                                         ehuilero, evrnlnge,
                                                       ceiling ions. arlic lone. mail
                      and brackeio ior ieievielons and                                    boxes. leievleion eniennee, mounts
                                                           epeeium. hearing and eir-conditioning uniie.
                      doieolion equipment. wiring. plumiairru                                                   oeeuriiy end lire
                                                                and iiphiinp llxluree. chendeiiere. vroier
                      idieherr equipment. garage door                                                           eohoner eyeiem.
                                                          oprrnere. cleaning equlpmlnl,
                      cooldng oquipmnnl. end all oiher                                        ohrubbery. iondeoeplrip. ouidoor
                                                          properly owned by Seller and ellached
                      ruinrcvanv.                                                                       lo lire shove deouibed
                   c.       ACCESSORIES: The      ioiiowinp dosabed related eooesooriee.
                                                                                          ii any: window
                            eiove. ﬁreplace screens. cunaine and                                           air conditioning units.
                                                                 rods. binds. vrindovr shades. droperies and
                            mailbox keys. above ground pool,                                                     rode. door koyo.
                                                                  ewimrning pool equlpmonl and




{
                            orliiiciei nrepioco ioev. end                                             melnlenence eeoeosorloe,
                                                          conirole lot: (I) porego doors.
                                                                                              (II) entry puree. end
                            improvemenie and accessories.                                                               (iii) other
                   D.       BIOLUSIONS: The         ioilowing improvements and accessories
                            be removed    prior io delivery ei possession:
                                                                                                                  will   he rolnlned by   seller   and must

            1      3Ai.ES PRICE:
    ,,                                                                                                                                                                      ‘   ‘
                                                                            ~ ~~
                                                                                                                                                                        "
                   3.    sum oi oi! financing      deocrioed below         (exchrdlrig   eny loan lundinp
                         ioeormongepeIneunInoepromium)..                       .
                   C. Sa.lesFrlce(SuI1IoiAendB)...............
            4.   FINANCING (Nol ior use will: reverse morlyoge
                                                                            financing): The porllon oi Selee
                 payable in cosh will he paid as ioilowe: (check                                             Prbe not
            D    A. THIRD PARTY FINANCING: One or
                                                                 eppilcable boxes below)

                        s
                        (1)
                             eza________
                              Properly Approval: Ihe
                                                               more
                                                     loxdudina any
                                                                                       third   pony morigage loans
                                                                    loan lundfne ice or monoaee insurance
                                                                                                              premium).
                                                                                                                                in line roioi ornouni oi

                                                ii     Properiy does rial eelisiy lire lenders’ undorwriiing
                            the |oan(e) (including. bul noi llmlied                                           requiremanie lor
                                                                    lo appraisal. Ineurebiiily end lender
                            Buyer may ierrnlnole ihio eenireci by giving notice                              required repairs).
                                                                                  lo aoiiur prior In closing and ihe
                               money will be reiunded lo   Buyer.                                                      eemooi
                        (2) Oredil    Approval: (check one ear: only)
                        D      (a) This contract lo eubieoi io Buyer being
                                   Third Party ﬁnancing Addendum ior
                                                                             approved ior Ihe ilnancing described in                         me    arieehed
                        Q          or VA iinencinp.
                                                                         Gredli Approval
                               re) 1111: eonireei le noi subject to Buyer being
                                                                                approved ior                      Ilnancinu   and does noi   involve   FHA
           D B. ASSUMPTION: The aeeumpilen Ihe unpaid                oi
                                                                    balance oi one or more promissory nom
                                                                                         prlneipei
                described the eiulcired TREC Loan Aeeumpliorr
           D vendors FINANCING: A promissory nole lrom Euyor seller S uLa_____j_ secured
                                     In
                                                              Addendum.
             C. SELLER
                        TREG
                                   and deed oi Iruei Ilene. mud oorrielning ihe
                                 sole! Financing Addendum. Ii an owner
                                                                                               mm and condition described
                                                                                               lo

                                                                                                     oi
                                                                                                            oi                               .

                                                                                                                                       In Ihe eliodrod
                                                                                                                                                        by
                                                                             poiioy                       title   insurance is iurnlerrad. Buyer ehnil
                      iurnioh seller wirh     o rnorigageo policy oi ilgiwysmunee.
                                                                                   0                                      I
          TAR 1601                                      auyor_,'i__
                                 Iniileied ler ldoniliioeiion
          :‘1l.:|‘n.ﬂ-utIvAnl'llﬂlCIdeIlelIh$o.‘ll1lI|I
                                                                by
                                                                             "‘                      end senarf fr                        mac NO. 2012
                                                                                                                              momma: ummn
                                                                                                           non‘ ru me                 an
                                                   nuns-hriaiputlrretoph roman-alil-Arastlremilalpr-ail
                                                                                                                                                       Imernan
nuaaauu                                wlnlwwr maIMmn'-Iiu
31-03 ‘on 5331,               ..-7
                                                        I
                                                            ,4’
                                                                      mm M                               ,)w
                                                                                                                          «mama wuemunuumnsw-mama
                                                                                                                          Mn! 54 unmunuom -M POM"! tam W1.
                              Am: so
                                                                                               Suolna };lM(IMl                                and
                                                                                                                                          '
     ‘p"."u‘3'aao   :au"2.‘“mn.3 In‘;‘y...'3°..‘?..“}‘n°&”Z‘q“°                                “°$'.i'.§‘.i'                                    .."°   K "‘ “‘°“‘ °‘
                                                                                                                    §7é”nl?i‘.7.m’3'9.3
                        mu    nggélﬁdaua tsuohoﬂﬁhggﬂgpa
                                                                                                                                          3.;     OOMPIIHSI-II
                                                                                      ‘NEW’!
                         5'
                                                                                          3o                            Uﬂlltﬂﬂﬂ
                                                                                                                           3
                                                                                                                                   NB
                                                                                                                                   :3   BID      9 U




 "“""“ ”°"‘° '“ """°‘
 [mm go map am an buns    om menu as amp :5 ulna wauadxo Mncum awn:
                      pm'wu3I?a'i'm7\a°z:n’n'1vnum°ww’?It‘§’:n’h'7n1'::u7o-dean .$“"”‘-an

 uwlwmnmmnawwmmwmanﬁucmomnwmn                                                                                                                            mam     ta)
     ewulxagggluugundxziiagzan                                             u
                                                                                                                                        an       M
                                                                               oggswgaxluhm 9
 “gap           on    mad 2                :    uun               mm on mm: a snug
 Mﬂa:l'MBﬁW?:'I}J‘:n°":|l'.:"¥l‘ttAal:Bu|‘|?lI;‘:°d
 Mdtaau         mu
            tauwnlvu I we lundma mu
 nlnaowsn-n1mws:auas‘:omnxoa
                                    mm:333:1.
                                            sumo
                                                Wlklﬂﬁﬂmlﬂ                                     so
                                                                                                                                                       WWPIIN
                                                                                                                                                           nu-
                                                         9 mi
                            Q”-qwgnMa5=_aue9(' ﬂl:|°"‘°9
 In ammo” Manna pun mnllﬂwd
                             mmnﬂaz 3 cpm sq luau;
 oqmn.(auommuauousnpuawmmooqm¢|uquuuKsuIxoA’na' nbal E no net
 PMNIIF 1°“ 3" PWWRWO \l°Il4W!i DID II-lltlnlﬂllﬂﬂc 915 ‘lmwwpgtlrauvs
 0| WP
 MDRUWOWI
            ‘#35499 9| JMNFNM ‘ONO
              ‘ll

                       M                IJIIUI9 mu
                    EM “MOP 10] WM 901 WE          M11995‘
                                                                            #3“! MP9)
                                                          IKBD E 10 MOP II 0% 11!! DOPIIBWI
                                                            NI
                                                                                                        MM                     WM
 oacmumonaunmaaxa puIn:auu{unuooumn';3qdu;ﬂa1a.gInuMoIauua03 991%!” 3°"
                                                                     195“!
 Aokla on sweumnoa unudaaxa                                                          ma
             mmm
                                  pun wwuununo out I up oz Kuidmoo
                                                                         am. am sozpmunl
 33.5;
                                                         anmmnua ‘ﬁfgm aims‘: ‘swears
 ummwmsoumlﬁutwu
 l.|¢lﬂalB‘IIII0|ﬂ't|1ll1I|I-I00)
                                                                                     WMMMWWNDI
                                                                                     goenumnMn                                      aonmwnnntunanaa
 am In nauuoua
 '

 ﬁwalmlgna
         (o
                               ‘aw
                                   :
                                -:3‘-':'i3'u"cu
                                               0!
                                                        mm mm
                                                        pommun
                                                           um
                                                                  on0:
                                                                          (I)
                                                                               'nue|smwd
                                                                                                  a1‘:::a“:‘:p':n?:'w‘:

                                                             'aa:mum"oen«md-any u: an uow$?w'3?sg"n'$°'.=‘1-‘fa-_we
 Man! mm              ‘mm              ‘Mom                       ‘minim                      an uosdmo pmuud
                                                                                      ‘ﬁg:|unmu.Io|lauuudoaxopa!
                                                                                                        on
                                                                                                                                                       la:
                                                                                                                                                  arms mu.
                                                                                                                                                                 (a)


                                                                                                                                                pnpu I
 pawﬂdacqhmnnwu|ImqmKqmmwadoqmmomndaoumwl‘ol;;u”?a:u%2é                                                                                                          (9)

                                                                  -we
                                       -ozuaumonn pill ﬁlmU1                                                       its
               1nuI=o:°:£II°dnIaota}mvA                                                                                  again
                                                                                                    pawl a(In?n"7u'£3:aVh"33$wm%
                                                                           3”
fmwﬂl                                                   .
                                                             ,
                                                                                                    '4
                                                              ’''—i'




                                                                                     ~
                                                                                -     ‘:~.:.


                                                                           ueuosummmg~                                                          oauumu;
                                                                                                    -
                                                                                                        '4‘.-V."



                                                                                                                          wmuruuo M In =onoa nu ‘v
ﬁled-avuuaunocuautzra
                                                                  ~   ~~
                                                                                                                                      %n'\\vAano31a"-'|"'1n                  '9




                              ,.                                              ..
                                                                           Kznmww
                                                    .

umtso IMO lama                                               us                   am
                                                                                                                                                                   »



                                                                                                                          uonmaxo uodn          zguonugugau
                                       -                                                                                                                     .

                                                                                                                   :6

warez»:         amend                                                                                     as

                                                                                    '3! TI°99'lZ¢ VTLI                                                 mmueouooumuao




                                                                                                                    Aootumzaswvcao-Lear-nvns-anavaaa                   =0!   OWN "i8"°°°
                                                                                                                                                                                       .
                            ~~
uowslananvaop-nr. sncasoaa-sane-4321-aaaMnac1s1a1nu1




                &IIImdOoIIectnlng
                                                                                  I714 B25860!-1 I8.
                                                                                                    9
                       ml-£l|M;5y'dB I allot                      sollaroﬁlvgmlga o
                                                ‘M      Elma“,
                    E +uI$L§uoN¢gnm:g:ummurmmuww.wmaw«wa§oumob1mam
                              am      wmwa: rm aw: am
                       ITIABSTMGTOBTrILEP0l.IcY:BvoluuraIMusBuyorlnhxvoatInhsltuIoIllIlo

                              ﬁnﬁnﬁymﬁéowwwmmmwdawm goleoduolu
                                                                                                                                                ~..':"v.:*...==~.:',“.,..~..:‘ZZ'..."=*'*-'7.’§

                                                                                                                                                       Ibnollnltﬁnllnxlaonauyorc
                       "’                                     ""°"‘§"

                                                                                                         ~
                             I.9'EI‘um“5'u""’
                                                         '"
                                                                                       ‘Lw”p.§'§5m“°m3.?."a"3.'1.‘?.Ii:I§e'I5;"I-°'¥.E’r.'€ “'''IS'
                                                                                       a
                                                                                               priyzny       uvmn         aaaaolauonaga). Sullav               no as




                                                 o
                                                     ~~
                                                     ~
                                                      aapuﬁgx.
                                                                              ~
                                                                              ~~0.                   ~
                                                                                               amulet an         what        In    News         eoplu        cl    CW
                                                                                                                                                                              ~~
                             my
                                                                                      mall               .              nllon oI                  bdlvl“°'“
                                           lo.       matzlclluna.
                                               owner: nasal
                                                                              »....;:I:’.”’...é”.2‘3'i.                                  .fa'%
                                                                              on.




                                           P
                                                                                                onycwroquul.
                                                 I
                                                                                                         maua
                                                 Suubiaut         lo MmId¢lctym:I.embanlI'I'p'                                    Flﬁcu p€.'e‘y""£':5;'n'§%
                                   mmRY TAX nlswwcrs:
                                                                                                                         ‘I'll:
                            ' 0 II I‘ I                                                                                                                                 ‘£'§‘££‘§‘éI«'3n'£}§

                —(°%)       STA                        Pm
                                                 wmurrwwm                                       the                                       _
                                                                                           II                          In



                                                                                                       Wm-
            -
                                                                                                                                                      ,.


                            chaplcr 49. Texas Walar
                                                                              cwasorﬂwu
                                                                                                                  ago. 3}
                                                                                                             sells! to deliver
                                                                                                                                                                                   swim.
                            m.=~m~'=;m:.Im.m-
                                  n
                                                                                                 -°
                            TIDE WATERS:
                                                                              .

                      (4)                                   II    the PI                   abuts the                        Inlluaneod waters 01 I119
                            Tunas Nalum I Resources
                                                                                                               lids!

                            lndmlad In the                                    M
                                                                      "Illa!" U ‘ls
                                                                                       gfnmllrns gmﬁagan
                                                                                          ""m'”          r&;.ud'$lﬂ“u:::ug:n
                                                                                                                                                                   .
                            I\'r?I’a'£'5'Daeustwl EIIVMODO $3 EBCAEOEE-9lAE4827-8B3A«83BC7S1B1031




              cmmﬁmnw                                                                                              an n
                                                                                -
                                                                                         11.1.4                nun              ’ e.
                                                                                                                                                                                               raguou           4-25-2914
                         (7)        PUBLIC IMPROVEMENT
                                    §6.014.°fto'g:lny Godo.
                                                                                        Dl81'HIC1'3: I lhv
                                                                                    mquhn sane:
                                                                                                                                PM                  In    In
                                                                                     you an
                                                                                                                       lo nolliy       3?!                    In lrnpmvumlnl
                                                                                                                                                    no tofougfun a purchaser                                        31””         .

                                    eoun              iornn                  émnnt                         Ictundomknnby

                                           nuossmotIL‘l'ho                                             cam
                                   the usnunwnb could mull                                                         I:t’:'mJ;hu’mdxar§£EyY=:'rfnﬂmbvay
                                                                                                 won an undﬂmtnrooluuro
                                                                                                                                              mm
                                                                                         In
                                                                                                                        nlyoumupeny.
                                   Pm my “EEG.19 I                                                  “la  nu     to I
                                                                                                                           mmgntca oulgalm.
                                   ohﬂallon may bo glwemad by chapter 6.“                                               mum:           G gem Texas Pruporgvmcgda.
                                                                                                                                                              he                                                    or

                                   oymmsanrlcouuaowudbyuéulrlhuum
                                   written notice               an     10%               gy’°g:gao::.m:una_W;|"“I3l:&b%o::id
                                                                                                                                               m                                 dlarmust
                                                                                                                                                                                      uddandum                mm
                                            P
                                                 ,   INSPECTIONS AND                     U1‘lLn'lE3: Seller than
                                                                                                                  Buys: and Bum’: agents
                                                                                                                 pun!!!
                                                                                                                                                                                                                    mm
                                                                                                                                                                                                         "WWW"
                                                                                                                                                                                                                        M
                         *°......n                                                                         .
                         I         r.;,%~.?.'.:*°".,.......-'='°
                                                      me‘?                                   ".*:;"m22m..m.W: “':.u:::rav..*:=-W’
                         sou                                 man
                                    "m§'umu3n°&‘3:?3.??:.§:m'Ja‘n7“emam”‘"”
                                                                                                                             to make
                                                                                                                         §‘:':'.‘3uaa.
                                                                                                                                              "'     "M" ”                       "° """°" °" """
                    B.
                         $ELLEH°':.%|g‘Cg.:B’UFlE                          NOTICE PURSUANT TO 55.003. TBMS PROPERTY
                                                                                                                                                                                                CODE M0900):
                 E                                   ha
                          '
                                                       Iho Noiuo.
                                    Buys;            an}: no:
                                                         Ivad the Nail . wﬂhfn
                                    comma. sure:    '33:: delve! ma°§ouce                d     Inn: in eﬂoalvc
                                                                             no'§‘uyT'11 é°u'§er doe:
                                             ma tetmlnnlathlaeontnclalarcyﬂutopdarlolhootoshn
                                                                                                                       of 191!
                                                                                                          raeelvadsstz Nate:                                                     gm
                                         be mxmdad to Buyhr. I! scan daﬂvon ma                        Indlhaoarneatmwoy
                                                                                    Nolloa Buﬁor may terminate this
                                   in: any mason within
                                                               days after Buys!           the
                                                                                                                      wine!     memo
                                   m""‘“e.n‘°'
                                                                                                mice or print an the olnslm.
                 9?       3'8 DISGLOSU
                                                      Zi‘."§.‘1°"“'.%':.'.'a'?."':.‘.’..°.r;':{'a'n‘.‘."’..:u'?!.u"L“:§’m'."r“.“x:3‘§.E”"'c.u.
                                                  OF LEAD-BASED PAINT AND LEAD-gxgﬁn PA'!N1’
                    taqulrodby Fedamllnwloramldnnual                                                     HAZARDS In
                                      W
                 D.                                           dwaIIlngeonstrucladpcloIlo1e78.
                                                                      ‘As If mean: the     uni eordlum of me P
                 —                           ,

                                                                                                                                                         H?
                                                  A                                                             9,,
                                                    Bll7Dl’l‘lnYalliﬁlf'
                                                                                               A: In undu Paragraph
                                                                                                                                                                                                                                     .




                          or (2) does _;-not                               ilbca
                         $1!                   Ifrdlldﬂ Buyer from
                                                                                                                       mung?                       Fiona;
                                                                                                                                                                                                                        tm
                        mN aswung,”
                                             ~
                                                                ml:   Prism” A‘:
                                   Ih?I'(z'IlcmrvnI°‘"P:I:2ocIl°1a
                                                                            a
                                                                        urgfnlrgyuﬁ
                                                                                                      Is               dud sen   u '     at    scum “pm”                              .        I hall    mm    lulu      an
                                            not            ';




                                            W“
                                   sum:
                                       -

                                                                                    p         w




                                                                                                                   ~
                               ~
                                                                                ~
                                                                                                               .
                                                                                                                                   ..v         u     .-.u:».                                                        .




               E.   LENDER REOUIHEIIDMEEFAIRS                                           Al)lD         TREATMENTS‘
                    »-               ~                                                                                            Unfasa oihlmisa                                 and           In              mam:
                                                                                         Ms: ..:..°W
                                                                                                                                                                                      em:
                                                                 -°
                                                          em.         ..=:.-v§'.°.:.
                                                                                        as                                                                                                                          "=2
                    Irulm                            W1                   W!
                                                                                                 a                                       y
                                                                                                                                              ~.2:=~....*~=:::‘;'-9.7

                                                                               mpmnﬁg and     women! money will be Mundad to
                                                                                    I
                              out          o'!       lendearafaugglﬂred
                                                                                             1

                                                                                      nealmunls wounds 5% oi the Salas -Piles.                                                                                          .   II

                                                                                        mutrnono wﬂlbaretund                                                                                             Bwgwmny
                                                                                                                                                                                                     I


                                                                                                                                                                                                                 Seller
                                                                                                                                          a.
                                                                                                                                                                                                              nqulmd
                                                                                                                                                                   .




                                                                                                                                         usla                  :
                                                                                                                                                                                                         -~
                                                                                                                                                                                                              who an
                                                                                                                       unit or.           no                                                                  aw,       In
                                                                                                                                               to                      -




      ~                                                                                           ~~~         8%
                                                                                                                                         use.                      -'
                                                                                                                                                     I!
                                                                                                                                                                                                                        any
                                                                                                                                               ~
                    mm
                                                                                                       :>          .
                                                                                                                                                          ..               ..    ::
                                                                               ~
                                                                                                                                                                                          -.




                        aahntoa and                             MA11'Eﬁs:BuyubaMaodﬂwhm§flaunooo1wwuda.m:dauhmncn.
                 unwound or endannaradwanes  a                                                                          nvlru
                                                                                                                   ngbnnm                 humus.                            0r   mmpnunou
                                        spades,                                                                                          «mm                                                                    al          I

                                                                                                                       __
      ~                                                                                           ~
                                                                                                                                             B                                   lnicndod use of Inc
                    1         lnIIlalod1orldanIl!lootEoubyBuyor
                        ﬁﬂnmﬂtbkwwﬂunﬂn mnnmnuumnramluwunu                                                                                                                                                    No 20-12
                                                                                                                                                                                                              "uh-an
ooaaslotuznvazcpouauzncneeesoane-4&7-aoaA.eaac7s1a1oa1




                                                                            111.4     pagan                st-..
                                                                                                                     .

                                                                                                                                                     PIWIOIO           4-28-2014

                                                                             “aim         than tnauem. an addendum
                                                                                                                   pmmulgaed by THEO                                             at

                                                                                          ya
                     I-LI-IESIDENTIAL              SERVIGE OONIMGTS:
                                                                                                           mw               Wild
                                                                                                                   ":‘%u"5:'«'5‘?:3'°'“°"“'°."5.°°
                                                                                                           '2.-
                                                                                                doalnn'!or 1"}-"wad
                                                                       °°'"'°:;v'.n..5;=;.*§...“:,
                                                                                                                          mm:-w
                                                           comma!         In: In:        mm bopnaialmumdmm
                                                                                                     o
                                                                                                              B uyetshwrotewowﬁuz
                                                                                                                  cowngn may no

                          2
                                                                                                                                               Bf
                                                                                             do wanna
                                            .‘:'...'v.:.°:L‘:°.:P.".:.'...7.$:'.'.'..»......‘°"”.‘.'%‘;.
                                                                                                                                    Inform.
                     :2
                                                           ohllgallmu of the parties fa
                                                                                        payment oi brokers‘                                      me are            contained In
                                   GI
                     A.ThododnuolIhna!awﬂbaonoIha!an
                          4-»                                                                                                             ,2                         ummr
                   32
                                 58%
                                          E
                                         _party   may oxordu me In
                                                 execute and deliver I
                                               and allow: no
                                                                                       ueonhlnadlnmagrapbi

                                                                                             eueupﬂwnn lo
                                                                                                                         :1
                                                                                                                     thgu pl
                                                                                                                              at!
                                                                                                                                     P"
                                                                                                                                          1,, /KL~o-A’
                                                                                                                                                    We
                                                                                                                                                           3... ._ 2::
                                                                                                                                                               fa Lou/6*

                                        iv                                                      no
                                                                                                                                  In  "38".:.."'."”""....
                                                                                                                     mlaauosonmaho INV-
                                 :5                                                                                  mhooccrow
                                                                                                    «diva          my                                               wnm
                          123




                                                                                                                               nolleoa.        amemanls.
                                                                                                                                     vouonab!y_          mqumd         fnrthe
                                                                                                                                                     P              wlﬁch win
                                                                                                                                                                    any loam
                                                                                                    W0. gage»                 3h5|llnU:|:,f|9Ym‘8C
                                                                                                                         uyat.

                                                                                                                   M.
                                                                                                           .                                                   ‘‘'’°.'.“‘..!.;''.;
                                                                                  uanmen!                  (Mad               that                       mu
                                                                                          m_;':...,                            ....:::, =..w..::.,.        ..

                                                     N                        dinning:   Iomdeuyuzagoungnlon cl:                                             In         01
                                                        $0ﬂ$Nﬂﬂ‘!B8Hlﬂ‘|lH 1801!                                                          arﬁpﬂw I;            "£1,308!
                                                                                                                                                               U       %F’”
                                                                            MVP0ssos:lcng..B:i1%ar1ocloshI9,‘n1by"SellIrane1'
                                                                                 I        vnﬂlen
                                                                                                              lnturlneo nun: prtor to                                    :0!
                                             ‘nu a         sum
                                                                                bcgauen‘         Itynguurranoo
                                                                                                                   cover: 3                     who
                                                                                                                                                        M
                         (urrnlnalad.
                         gpoaathoplrllulo oennumlolon
                                                                       of a trnlnn            lam          0|’ appraprlug lnalgraneo
                                                                                                                                                                             0|’

                 3   .          nu:
                                                                                                                                     coverage                             may
                                                             °-*~
                                                                                                                                                                             w
                    mnmmmmhﬂym. anylaauh Swab
                         m::?.~:.a."*:.,.=:'.:=:':°
                                                                        °°:::....         as: °~°="~..s.z..~.:-,°.m.°.::';v........'~'.


                                           mm tudud sun
                                                                                                                                                       W
                                                           movain
                                                                                                                                           .              shalldollvarto
            ‘
                               no
                           1 enplan::ml:nEﬂmu(n‘)m:n;i”:uy
                1.8PEcIAL PROVISIONS
                                                                                                                   condition                                       the «man:
                                                              (lna
                 «'.:.:'=~..*,:::=.-;. ~.a::...%.~*.
                                                                                                    6 hutfn    I
                                                                                                                 dawn applicable to
                                                                  r..:"s.,'s.:.;~::.;°°.'".:“;‘..#’"~”~'~"::£~”n2."a:;-,:'.      '~
                 on.) glut:             caucus: so nhjaoe
                 court. lnszia county rescue.                                       he the um.v.f"'o":“:"'§ao                           2”-You.      puma
            u 2ETILEMENYAND OTHER                                      ENSEB
                         ‘ﬂwfoilowlng
                         exponent                           mums


                                                                                                     ~~
                         (I) Expenses puyahtabysoﬂot
                                                                                 gtarprlulododnnz
                                                                           slim’:         mun):
             -                                                                                                                 "Mm" m‘                   man            my
           ~ML
                                   "°'w?.‘:';”.» °é.u%.‘*“'?..’?....
                          9:‘;                                       ”‘I.“.%uur'?‘:‘:..""'a..£'.'..‘?;Tf:"‘.':'
                                                                                                                              eenluculm propulsion
                                                                   '
                                                                         6 «nor                as                         alluundal
                                                                                                                                                                       dud;
                                Msnlldlahdl ulupayan Iltllllllllnlrl                                                                       ls       nilla.

         "rAn1aoI
                                l:ﬂlhlad1or!daml!toa1IanbyBuyot.___..__ Indsallar
                         nmnaulntuvuunobuuaw                     Iwnnmalltmumm
mam awumur. acme:-sans-m1~am-oammtm

        amuaucaneondm                                                      171.4                    8:13    W11 ac.
                                     following
                                             older: Buyers
                                     VA. Texas Valonim
                                     oihetauyml
                                                                               la
                                                           E=a:~:.~.W.g*.,°:z."m.m"°*°a%:
                                                                         ualtuwadzthalonm
                                                                         WV? (BWI Expansn): Appratuldfoagmloan
                                                                                                                           to                                 ..m    “"3...
                                                              0*!
                                                                      gvwés: mat mpam, pmpmllan                applbulcn fur
                                                                                                                         '


                                                                                                                                                          D
                                                                                                             lam-Island
                                                    hazard lgawanu.
                                                                      I    naww                      fee:    1!!                 II         .    Indus!




                               Ihb           cl.




                                                                                                    mum
                 auu.y°§'a$'a‘nao axcuda an
                                               Imolml
                                      “III party
                                                 "may Iannlnm
                                                                                               at
                                                                                                                        W:  mud
                                                                                                                         ""“"'        "'
                                                                                                                                                    Olpﬂlil
                                                                                                                                            "'3m£'§."”a‘t‘.§’ a'§’e'm‘"°"
                                                                                                                          uni!on “N9 up nnamae5°§'y'     9.3                   5°51 v».
                                                                                                                                                NE“

                      mu

               ~~
                II

                               In




                                                                                                                                                s E 5%
                           Rior       owadodnq.B1-W9’                                  Pivhxu
          16.51‘
              0 TV                                  :    I
                                                                                                                                ntyaar.
                                    mJ.o§.:::'                        Egfnudma
                                                                        ‘ta
                                                                                                                                            8
                                                                                                                                  In
                                                        no dug‘

                                                                                                cw.-u~~
                               1911:;-so udno                         lo
                                                                            lsclmwm                                8     at’:    can                                             535:
                                                              0
                               anew                                    {none
                      ,



                                             ’to1§.r2ayI>!Qd                     en's



               ~~
                      .-




                                               damn
                           ‘


                                             " .u:1d:'r°ﬂﬂfz
                                              lls                               million              Min                               '
                                                                            n the                                               3?
                8               own                                                                                                                                              %§§§
      »——
                                                                                                                   at
            un      lseoruhet.‘                                   i
                                                                                amgnph                  _dra       ndapomlnyal             at

      V/an
         1s.nérAu1.1': u a

                               mmumo we come:
                                                        van: to
                                                                            .                                gohnnttmﬁiﬁwilvayabu                                  by
                      lb)                                                  and mealva                       the    cams!
               glam
               be provided
                               mbgthh aggulga
                                                        W391:“        lhh eonuul.
                                                                                uaeusign   Bwafun ID: eocauassaaa-aw-ea:A.o:.acra1a1m




                                                                    1'11‘   Dadlcoll It.
                                                                                                                               P5387019 4-95:10“




                                                                                                                                %3l°§:'*”’"’«
                                                                                                                   L:E§3§&ea                           «I

                                                                                                                             defined           I ppﬂahl
                                                                                                                                                            /*’:W’3   -


                                                                                                             h   rIuII:‘a    Yonlguw               -
                                                                                                                                                      um:
                                                                    la
                      (cans.    Income!      Hwonuu
                     oxcuzutopeclllodnmounalsmenlvndlnlha
                                                             service     regulations   require    my       writing:    vaponqu               nu:-may   In
                  2l.NO'ﬂ¢E3: N! 11011090 Irom anopmy lnmaomet
                      mulled    In.    hand-deﬂverau          at.   at                 wnnm         burn
                                                                                                            an
                                                                                                                       and               uudvo when
                      Inﬂows-                                                                                         ectmnluaetmgumhsinn              as
                      TO 5|-|';I0f¢?=
--   /    «»v—Te                                                ‘    —      1’         To saline at:

                                                                                       TOIWTAF: .iﬂ’a““L§au-‘gm’               "_. _.__
                      Faan!uIIb:_|1a.§L§§za_-L539.                  _._                                      £31 591.;

                      %
                                                                             __._      FncdnIIla:_(1;3)
                                                                                                                                                  .

                      Eqnyﬂ:           1::             man .c                          E-mnlko             h      e         nab
                  ZAGHEEMBNT OF
                          hBI
                          ara(cI1a§:
                                     PARTIES! This
                                                 mgommwmnuumuémn-gaamm oilh epanlumt
                                                                                amapulolthb
                                                                                           Ihnanﬂr
                                             all   :;?opa‘h£s
                                                 nu):
                 Dwacuarly  Flam:-hywdandumtorcmdil       D Endul
                                                            Erwlmnnwniol Asuuma mmmunedw
                 U 8eUoIFhandngAddendum                     M“ an(15mclanand e and:                                                 II



                                                          0       Temporary Residential Lease Sellers
                    M
                 ==*M=-.n..,..,:.~..:w;.é::r:..=;."*:*:°n',;-an,                         El   at-ansue Addendum
                    Own III Association
                                                                                              Add 3     €   F                            d
                 Dawerafemwuynuwanuulaaw                                                 °am.%"ai‘.'u?‘sr?:’.a'°’°            v‘«‘Z.°§&.,9°“"“"

                 Dl.oanAuumpHonAddmaun                                                                on      an
                                                                                              9.'f.s"+"a.‘ﬁ$.‘°'f.‘:.“'.£8                   °‘
                                                         _                                                             unlead-
                 D§¢m;d‘t‘:rIIdnunlorsIloo!O1harPrupuIyby                                     gsdgdmfiunnaﬂanmu Raqulmd by
                 Dwa°1in€‘I:’n!crRaouNnllnnofO!l.G                                      Déydgzngumlwﬁzpanymarmmmou
                 D Addendum      to: ‘Buck-Up’     comma                                DOmer(|ls1):
                 D Addandnm      (0!   coma! Nu Pmpmy

                                                                         E__
                                                                         f‘“‘,
                                                                                                           (I
            TAB I801                                                        Ml’
                             rnmalad tor ldanlﬁcauan byauyar
                            nmuunazwa-usbviami ImImuamnmu.nuu.IMm4nu
                                                                                                                                  mac uo.2M2
                                                                     .3;-angina                                                                WM ﬁulﬂ
ngqmgn awahav IR    CAEBEESGAEJBII-lnk&|B¢757BID31




            wvvndcunewnha
                                                -

                                                    nu an3can se.
                                                                                                     Poaeloli «as-am
              zllggunmmu omen:                  For nunlnal
                                                                                         may
                                                                                            W
                       omdsad
                                                                                                     '



                                     sum.   and Buytro summon!
                                                                         pay 8
                                                                                   age          oi       which
                                                                                                         W
                                                                    in


                                                                                                                      M:
                                                                                                                 (c':'puo'.§'%‘a5{
                   “”“um.u.°1z.¥'a$"'§‘u:..“:,”°“”..%:‘:J‘u.mn“”““'“..u....s£££“
                    l1ou1lvoda!eo1llIIoeor$:nA:?(%cv|Pu!nd).I!no«£u1!ara:no
                                                                                                 an                     Fee




                             .___.______.....__                          PENN”       .———————————-—-
                   emu                                                   E-mail:

                              “I    d ,                      5/207161?
                   ('3§oxsmulw7nEma'$s‘                                              '2,   '’‘/°           1%              .'
                                                                                                                                _




                                         mama                            §aﬂ3rl:vn   ﬁuI_hn:t,&\I:i nppolatnd




         TM 160,
                    pmmmgugauauw 1-unaaumn-t.nua.I¢dwucInaI anuumm                                   '
                                                                                                         THE!) NO. 20-12
                                                                                                                  WNW!
g...g,..   mum uzeacnsus-eaaz-4a21-nasuaocvsresnov


                                            TEXAS ASSOGATION OFREALIORSO
                                            SELLERS  DISCLOSURE NOTICE
                                                  CREME}
           salons       coda
                        Props         . I. lbrlmldnmhl          ulmtvnsahanu
           Nuhwﬂgyrm 'o'¥a.:...'§$""'                                 I        than
                                           an: 0! o eoMsn'I'.~1’h'l:y!:IuM ‘Wight      two
                                                                                  Mgnmand
                                                                                             unﬂlawat sdhholoduua
                                 '
                                           exceed the minimum alumina                   «grains ugdlﬂuwudodomu which
                                                                               hymn cm.
                                                              1710 Dztoeou Gt.




     ~
           OONOHWING11-IE PROPERTY AT
                                                                             1
           THIS NOTICE IS A DISCLOSURE OF SELLERS
           DA'|'E8BGNEDBY$El.LEHAND1SNOTA         IOIOWLEDGEOFTHE  $NDmONOFTHE      FROPEﬁ'|"IA80¥TH!
                                                         RD}! ANY INSPEOTIONB OR WARRANTIES
           MAY WBHTO OBTAN. I748 NOTA                                                       THE BUYER
                                                WARRANTY OFANYKND SYSEJEP. 8MJ.Eli'8 AGEN'l'$.0HANYO‘l1-IEH




                                                           ~ ~~
           A6391’.
           sans!    Uh Cllsnot   oecupylnalhe
          n_j_.____*__._:or                  l1wwecqiadu>y8elM.hw



                                                                                                                    ~
                                                                                    dnoasotlerheooeunpladﬂ-wﬁmpam
      '




           section 1. The Property one we
                                            :\avorouawmuwPnpony
                                           Immum                                  7%»
                                                                                                                    ~~
                                               below: (um Yea on. No                 utllnimown
                   Tmnatladoasmiuuwmnuaaomnobo                  Tllaunbeduﬂ            MlHIIl¢ll|l.%I)IHﬂllﬁlVOy.




           AR-140    0|-01-I4
      hm ﬁyouplqa-uunnodnlnll\I-I.Ilnu
                                       tnnlal 895!‘
                                                                 _,j, and Sailor
                                                      I.         m‘       D
mg” ammun: escnassz~saAa4au1-can-a=ac761I1II=7

                                                                       111.4 D:-local).   ac.
          comamhamalfmpqnyu                                        ‘


          was the Pmporlyhulil balm 1978? Clyu DM
          wnIaraupp|yprovldodhy:aol1y Dwell         Boo-op
                                                Una
                                                                                own   cIother:_____________.
              (I've-. eampzoto.
          Rooi‘I'ypo:_
                                  sun. and   man ‘rm-1m           g load-based perm humus).
                                               Aar._
                 an
                                                                                   (approxbnua)
          lalhmmavcﬂayranloowdngonmoPrupaw(nIun:Inumdeuvem:gphcodwuaﬂsthusMr:a1eoormo1emMm)?
          an:            Dwsltnown

          mumpm
          Anywﬁwujuumoluwduwmmﬂstuhﬂdasédmimumnumwambmcwxdﬂommmhawddatmorm
                    ayes cg. uyea.daacuuo(a:an=na¢u1uonuametannaeeua:y):___;_______


       anclbn 2. Arayvu (senor) owuu at my
       nwua and no (N) I! you on not aware.) debate or muﬂuuoﬁom In my 0! the Ionowlnaiz (Mark Yea (Y) you an         El‘

      ~
                                                                            Y


                                                                          ~~
       llmaamwarlonnyonhollams               8adJon2|syaI.oxp!dn(ullodI
                                                                                      shaouIlnoousuy):__________

      suntan 8. No you (antler) aware cl any ol mo
      you am not aware.)                           lollowlnn eondlllomu (Mark You
                                                                                  (V)           II   you no   man ml No (R)      I!




     (TAR-1466) 01-O1-14            lnlllalad by:
                                                                        Ind
                     Pllﬂlllilllbkﬂﬁwlvl-Int Iidlomua-IﬂnIIaIM|wr.|IlthnlIna 89llDIz__1.._._.__.                   Plat 2 oi 5
                                                                                  maﬂnam                           nuuuun
mama awnhoo u:aocAaae:~aaAe4az1-sash-035675731097

                                                        .
                                                                                     1714 32110011. 68.
          coneomlng tho Proalny a1                                                      "=9
          Illho   annwotloanyotmoltomntusooﬂonafsyos. 9XPlIln(atta:lIodd1lIona!ohoaIollneoeoca¢y):




                             'Aslnabhbdmhhmdnmhnwuuuam1hnnnoopmomhawd¢oranmdIvldw.
         ocean      I»    Avnyunusan owuoolan Ium.oqu1p:mmLor
                                                       dloolosyodln our: nation?
                                                                                                um lolnyoamnploin
                                                                                                      naanoponyoutmnnudmnpau
         l’|Ocﬂ$ly):
                                                                                      Eliyyet       no                             (andldzﬂluwdnui
                                                                                                                               ‘




        sucllons.)        An you (Sailor) swan ol any oi mo tollowlny (Mark You
        not won.                                                                                    (V)   If   you no swore. link No (N)                P!   you on

        0                Roomudtllo    wdmalmomflcauotnwmrmouoroﬂ
                         lnuampihneomwﬁbultolngcodoaheﬂoemthemo.
                                                                                          W ovropolnmadovlnluouinoeauuypumillomol
       cl                Ho:nowuI:'rs'                      ormalntonanco loaaotauoumonra. llyas.
                                                                                                  comphtolhofotlowlngz
                                 umwnh I03
                            euwmmme                        Pm“:
                           F
                                            8____ _ pII'_______
                           Arsywuodolauwuaaswmmrauneﬁoponn      and In: Dmamal W                                                                    Clvohauuy
                           I1
                                                                 Dyna (S _._.
                                Pnponyls Inmoro llmano uuocmbn.pmvtdoln!onnoIIon
                                the                                                    )   no              _____
                           oﬂaohtnlomullomotlusmiloo.                            ohouuho omotauodulom bdowo:
       D             My common uoa(!ncl|1\1eo such It pooh. tennis courts. woﬂovnyo. or other)
                     wilh       omen.   Ii   yu. complain mo toltowing:
                  _ _ _N3yoLuond_nqwLqooloLmmmmunﬂaodIuwd1Byao—DnrHnwdwubm.T_';;_'2;:. ’
                                                                                                                          co-owned    In       unomdod Imam!
                                                                                                                                                                      4A   ‘   ‘



                     zwmﬂmdvhhﬂomddeedmwwwuwgwmvnmmwwnmwuﬂuﬂngunwwwanwuoolﬂn
                      ropany.

                     Mybwsu’uwdMrlagalmouod:1gsdhoowuhdImwulommmoFmpony.0ncaﬂnhululnlﬂmlao
                     lo:dIvotcn.forodoouro.haluhlp.banl1n:ptcy.andlv:oo.)                                                                  '


      DDDUD
                     Anydoomontnoﬁo ray
                     on           onmptggmyoxoen Hcnhosoduthu nous ad by‘.naturd cumsuufclﬂo. on oddm
                                                                                                   e um Iuodto

                     Any oondlllon on ma Properly which molulnﬂy Ifleoulho
                                                                           Mam: or solely                       at   an Individual
                     Am‘    Nodm 0! tnolmnnlo
                     mam                           other than routine maintenance. mode
                                  ouch no ubearooz radon. load-baud                     to
                                                                     pow. wwiomuoldohydo.
                                                                                                           ma Propony Io tomodlalo onvhonmml
                                                                                                               or mow.
                                      ouch onyoortlﬂcotas
                                                                                                                               '

                          ﬂyoo.                        or ofhardoannanlatlon ldanlllytngthe
                          eoulflcnto ol mold tomodlollm ov         om!
                                                                romodlallen).
                                                                                                               mom onus ronwdhﬂon                (lo:   omnpln.

                    mbmmr   mirlwowhawooll     lo located on
                                       aurngoya mm“?                          the   mp onlhlllslovg
                                                                                         y          or In an 500 9altonnnnolhu
                                                                                                                               auto
      D             ﬁwhoporwkhuladluooropaneuoooymmsetvleoureaownedbyapmpanndsulbuﬁonsyown


                                                                                                                     rv    /   /
     (TAR-140e)0!-01-14
                           r-u-u-macaw-u-an
                                                  lnltlalod by:
                                                                                            uId8nl1or.:_._:_                                      Pogoaoﬂ
                                                              Ioovoﬁoznnulnucaavlra-v.IIlNwIII=1I
                                                                                                     mumnmm                                       Imounau
ogmstgn Envdspo ID: ucaases-one-aazv-mA.oaw'1m1m1




                                                                              1114 02193911              81:.
           consuming the Pmputy at                                                 '




           Iuhoansworlomyawxsltmnsln8owonSIayus.exp!ah(auadnndwuIushaeblrceossuy):
                                                                                                                             —_—.—:.:.j


           Reunion 6.    Sollnr   D has Uhu not albehod a survey at nu Property.
          Bawon 'I.pNV:l'gv: the Laue: 4                               neatvedwupny wrtuatI|l’r!:"sp:ma!on tepom
          ragulmy                 naps     on: y-$n:!,mhan
                                                      outy:'tlIh(segon
                                                              or suede:          name:                           tau: panono who
          Inspections?       Dyes        Duo Ityountudu eeplaomdecmplawlhafollcwt-va: a aopenulﬂed yuwhperlenn




          ~       Now.-A buyarahouldnotrw an the above-drednponaau
                                                                       mlloctlonollha curruntcondlilon aim
                          Properly/.Abuyershouldob!eln tnspoabnsfmmtnspsatnrs chounbytbabuyar.
          soeglun 8.     ohm: any tax umpuomubwgmragﬂm ourmnﬂy
                                                                                                comm (or the Property:
              Cl Wlkmle Management                          ['3 Aaﬂouilunl
                                                                                                [3 Disabled Vsuamn
              D  Other:
                                                                                           qunknum
          Bedlons. Haw
          pmvldm Dyna
                                     u
                                     no
                                          (Sella)    ever      um    a claim {or       damn: lo the Pmpany                   with any insurance

                   Run yau.(s¢IIa1) war noelvad pnunda for I claim for damage to tho P}-cpany
          Baalon 10.
          lnumnu oinlmonuulnmeal on rd_5|"1e1tln_r9uaedlnu)                                   (lot example, an
                                                               amtnntuudlha prwaodnlnnlaltothonpnlmfor                                            ‘
          which uwunurwuﬁfadirn yis‘
      -

                                           no    YES IXNBIII3



          Section 11. Does llwpmpuly hnva working unoha dam
          roqulmmunto ucnapunaa ol the Huallh and Ealely Oodurmk unlw.-Mn accordance with the uncle: «teeter
                                                                Installed In

          Mrlaamddﬁlonalshootl I1 nonusavy):
                                                                             Elna Oyoa. ﬂnow unknown. upldn.



                  'cmpmmonno Mullnandsatevcoduequmu one-bmwarnvovlannnydwollnna
                  amoudatadonimtaltadlnaaaardanco wlthlhueqldinmmualulabulldlrwcodamolleallnlhocnnh
                  wnIdrIIaadm!lr1gla!a:a!od.lndLvdlIupa:!amImca. Ioullan.
                                                                                            mdpmvanoancnoquhvmounllynudonor
                  knowlhobulmryoodonqukurlenhhoﬁadhyvwuaqyoumayohadrmbwwnabowwcauedww
                  halbltﬁahgchﬁehllurmanlnlamabbn
                  Ab                 we     sulfur to Install    ah do       tonne II                      0:                         but
                  ~......»=%,:*~«»»,...v,=-L....-~,.,,.,,--.


                                                                                                                        mwuwm
                                                                 8                     .'   E                           Bf
                                                                                       mobmobteaas
                                                                                                                           mm»G;
                                                                                                                                        ,
                                                                                                           lcdrqyﬂlaa
                  tpewu                          mapatvannqywruwnonﬂlbauuncosiclt-uMmrg'
                  dalualomandwhldebrandolunaloadoladolalolnshl

          (ran-uoe) o1-on-:4         lnlﬂaludby:                       M48011 a:-.___.___'                                           Panel at 5
                       Pvctndihifallﬁbllbloﬂ l0BN|IbIrI|ﬂulu¢.Rm.Iﬂl§IIIﬂ&
                                                                                                   jﬂﬁmg                             ﬂllﬂiliaﬂﬁ
         ~~~~
DnﬂJ§i'lI EIIMODI I3:     EBGAEBEE-BBAE-4321-BRA-633075731037




                                                                                                                                      ~
                                                                                1711- 3:13:91). It.
          Ooucamlng the Pmpom as

          solloroelmovdodgaummumamuomwmlnmulnﬂoeammnwmoboddsdlorsbonu                                             Ihatnopuown. lndudlmﬂn
          brown). has lnswctad gqnnuoneed Salaam pmvldo Innocents lnfonmlion
                                                                                                    ov to       matulal Intonnnllan.




          ADDITIONAL NO'I1¢ES TO           BUY:
          (I)
                  ThomruboplnrnanlofPuhnosulotymalnlalnandmbeaotlniihopuhllomlyoearoll.unooosldodcumnrnol
                  nghtovodouoffmdemmboamdlnmvmndpooduueufoaaamhmooamboao
                  :01‘ lnlannullon
                       npumnom.
                                     aoncomlng pill ulmlnal
                                                ’
                                                                  actlvny In   oemln     mm     or
                                                                                                                 visa
                                                                                                      nolgkoomoooo.    comm mo      Inna! polio;


          (2)
                  IlﬂtewopenylsloealodlnacoaotaluuollnamoeawudolmoenmlnImooasuJWn1nIwIyorvIlWM.0oolu:oI1ho
                  mnnnlshudohordorlnglho Gurl ofMa:loo.I.hoproponymoybao1Mee1to(ha
                  Prozocllon Act (chnplav 81 or G3. Nnlmnl                                       Open Boaohukaonho Dunn
                                                           Raaoumoo coda. rospaoirvoly) and a hndmont
                  dune prolocﬂon pm-nil may be mqulmd tor ropalu or                                    eonovuoum ooaﬂilmta or
                                                                       lmpnmmonh. comm the local aovouuuoni with udlnmou
                  sulhorlly ovoreonnmollon adjacent to pubﬂo
                                                             bundle: for        mu lnlonnwon.
         (5)      11
                                       oﬂon on square Iootana. maasmomemo. 0! houndallut.
                       you Ire basing your
                  lndooandonny moasumd to verily any npanod Infaunanon.                   you would                          haw   lhoso Roms

         (4)      Tho following providers currently provide   service In the property:

                  Bowls:
                                                                                        phone Ii:
                 swan
      _
                 Waist:
                _cahls:
                  Tram:
                                  .ﬁ;_————                     2 —*“pmrne’f ’ ’ ”       plum s:
                                                                                        [moon 9:
                                                                                                                        "   ’ "K .__ _       >     _
                 Nlluml    aw                                                           phone B:
                                                                                        phone I:
                 Phone company:
                                                                                        phone 9:
                 Propano:
                                                                                        phone I:

         (6)     Tllic  scum Dlsololute Nolloo was oornploted by Seller as ol the data algnod. The
                 as    we and correct andlaavo no mason Io bollovo to be lain or lnaooulatn.
                                                                                                   broken have ruled on Ihls notice
                 AN INBPEOTQH QF v_oua CHOICE INSPECT THEII PROPERTY.                          YOU           ARE ENCOURAGED TO HAVE

        The undmlanad Buyer uhgulovvjadgea receipt oi Illa tovogolng
                                                                               noﬁoc.



                         out-n
                              '

                                                          6/20/2014
                                                                                                                   ,



                                                                        a1o Elnnauia 3| Buyer
        Prlmnd Name:                                                                                                                     Dow
                                                                               Prlmvd Name:


        (TAR-1406) 01-01-14                           .


                                                                                                                                   Pogo Sol 5
                             um-vvmorauouv Iblnh umonnuuuunuo.nmv.Iwvu¢nII
                                                                           uunlnhnm                                                numsunn
~
Doaﬂhtl   ammo   no:   aunzczauszs-ma-sacs-aasvrracsaes


             Q
             __ """'
                                           PHOMULGATED BY THE TEXAS REAL
                                                                                AMENDMENT
                                                 TO CONTRACT CONCERNING THE PROPERTY AT
                                                                                                       TATE COMMBSION (THEE)                                                    12-05-2011




                                       1714 Ddnaoll St.                                                                                     §g_u_|£:‘n
                                                                                         Address and CW)
                                                                                                                                                      '
                                                                               (Street




                                                                                                                                        ~
            Sella! and    Buyer amend the contract as futlows: (check each applicable box)
           D    (1)    The sales Prtoo In Paragraph 3 ol the contract In:
                    A. cashp¢rt1onotSalasPr-mopayablehyﬂuyeratcloslng .........
                    3. sum ottlnanctngdowlbedln thecontract.. ........... ..
                    O. satesPrtee(sumotAa.ndB)... ....              ......    ..........
           D    (2) In edattlon to            MY
                                       MP2!!! and treatments otherwise required by the wntract. seller. at sullen
                    expense. shall complete the (allowing repair: and traatmnts:




           D    (3)    ThedatoInPanqraph9dttrecomrat:ischm1uodto__________._:.
           El          Thaamauntln            Parugraph12A(t)(h)olthoeonttas!lachancadto$j.j_.j
           D
                (4)                                                                                                                                                                            .
                (6)    ﬂteeostoflardamqulrodrapalmuunanmont.asttonizodonmaanaatadﬂsnwlllhopdd
                       astolIowa:5_______:_:_,                   bysallens
           D    (G)    BuyurhaspatdselIeranoddItfonalOpt5onFaeot$
                                                                                                       byﬁuyar.
                                                                                                    tornnextonslonotttte
                       unrastrtcted right to terminate the contract on orbotore
                                 .1'hiudditlonnlOptionFeoEIwntD wmnotbouadltadtoﬂtosalasﬁtca.
                                                                                                            __j_____________
                                                                                                                        .


           El          Buyer walvestho unraatrtctcd rtght to terminate the corrtrut tor whlchthe OpllonFeow|s paid.
           0
                (7)
                (8)    The data for Buyer to                gm
                                                     written notice to Setter that Buyer cannot obtain credit Approval as
                       caHon!IlI'Ilh£Tl1lrdPany Hnanol:IaCondIllcnAddandumloICred!tApprcval|ad1Anned
                       lo_.::_j__._____
           D
                                                                                   .

                (9)    other     Modiﬁcations:             (Insert    or_\ty   tin!_a;ta_ta1onts_:rId b§nags_detal_Is                                                        tun sat9.L




                                                                                                                                                           Z
           EX$UTED I30          68] 0'                                                                                      ,                     .   (BROKEN: FILL IN THE
           BIT! OF HNIL A%EPTAN°E-)
                               '-"


                                                Ileana. Inc.                                  Salter                 /                      ‘=9


           3|-WW                                                                              SOHO!



            hum.       ﬁnd’:
                                                                      “"”.."“° '°"":.“'
            mun
            ........t.....:’.:".‘.'.'.‘..“.’!‘:'.§.".“.;':.t“..m,'”                            '“‘°'“"..m...'?..'                                                ‘R“.2".’...'i°"‘°""‘
                                                                                                                    .3‘)   ....m.°"“'   "’.;':""°'....¢u....""
                    vamudonu. TIMI Roll                         Ellnla               I . Box 12138. Alrﬂh.                                  ‘TX       73711-2138.       512-OSBQMO
                                                                                                                                                                                         tar
            (Mtp#tnu.vna.Ia:n.uov)TﬂEONc 30-7                         TIdutuImInplanITHEONo.3I-9.

     (TAR-1503) 12-05-9011
                                                                                                                                                                                  P3931511
  laIl:rVIl|l$IAw.530P¢u0IkBl\»d.lhutua.1'X17W1
  Pha:1l!J¢9£IS9          ru: 1tusv.utr1        misaoqtut                                                                                                                               nltosuscou.
                                     mm:-can wramouyuatqu tmnnnmmannu. rumwaunaaoan                                                          ggggmm
.
    ."   -




    Doeuslaa Envnlupn   ID:




                                                           PHOMULBATED EYTMETHA8 REAL ESTATE COMMISSION (THECI                                                                                  12415-um

                                                                                                  AMENDMENT
                                                                 TO CONTRACT CONCERNING THE PROPERTY AT




                                                                                                                             ~~
                                                      1'l14'D:1nca1l. it.
                                                                                                                                                               QQILWII
                                                                                                                                                           '




                                                                                                (8!mt| Addams and Elly)

                        seller and      Buyer amand tha comma an (nllnwn: (chads each applicable box)
                      D       (1)    The sales Price In Paragraph 3 cl the warrant ls:
                                     A. cashpanlonolsalesPrlunpnyablabyBuycratcloslng.....
                                                                                                        ..s
                                     B. sumolﬂmnungdascrlbadlntheennlract...
                                                                                                        ..s
                                     c. snlasP:£oa(surnolAanda]............ .
                     D        (2)    In addition to any repairs and Iraalmaruo otherwise.
                                                                                                           S
                                                                                                 -thélcznlract. Sailor. al sellers
                                     oxpanu. Ihaltccmplelo the (allowing repairs and lreahnenls:




                     n              Thadahln Pamaraphsoltha wntmctischanaedto
                     D
                          (3)




                                    ~
                                    ‘mo amount In Paragraph I2A(1)(b) at In:
                     D
                          (4)
                          (5)
                                                                             caramel I: changed to 8
                                    The mm o! lander required rcpalra and Iroatnxant, as ﬂomlzud on                                                      ______j.____:,                                       .

                                    as mom: 8                                                                                                                        anachzdgsi. wlfl ha mid
                                                                                                                                                          Iha
                     D    (8)                                                                                                                                                V     W”
                                                                                                                                                                                   .
                                                                                                                                                                        for an nxtansbn of the
                                    unmlrlcted          right to     Immlnnla (ha contract on or
                                              TM; uddlilonalopllonﬁo D MID wlllmlbocredllodlolmsdaa Ptlca.
                                                                                                                       Won
                     D
                                                                                                                                                                                                              .
                                                  .

                                    Buyer walvu Iha unmmclad nah! lo tannfnuu (ha centred lot
                     D
                          (7)
                                                                                                 which
                          (8)       The dale lor Buynr to gm wrman nolluo Io Butler that player annual the Option Fee was paid.
                                                                                                       ubluln credit Approval ll
                                        (arm in the Third Party Financing condition Addendum
                                                                                                 (nr Gradh Approval ls changed
                                      .____.j..____                                ..____-
                         (5)            If Modiﬁcations: (Inaa'n                      my (actual atuernanu and business details appﬂcaua£lhi£n1¢.)__



                    acacuranna                of
                    IIATE OF FINAL ACCEPTANCE.)
                                                                                                    “WW                                        ,                 .   (BROKER: FILL IN THE
                                                                                                                                                                                          _


                                             UR


                    5E'mn:5arn%9=                             H-W                                                   Eallvrmifuh-=h._¢.wr€ Rape!-at-d

                    E3-‘NW
                                                                                                                    ﬁEi5TSu:u¢£.vut


                             III
                     &'°'&‘..a.
                                          """ approved                                                 %m
                                                       rebut .'.'.’u“J.° :'.;‘.'§’!..'.'iy’."n‘a":¢‘s"e.....   .;':‘f.";i‘..‘.'a'.‘a"a‘..'3";'."'-a'$‘«"x'a'y":’..’ﬂ°‘?
                                                                                                                                                                          “' """"“'
                                                                                                                                                                                              ‘.1"u§'
                     3"""“""wm-m=s...'“"' '¥.'3.5"s'a‘§’¥‘                    "‘""a...."'
                                                                                                    ..u.."':-        'w£"u'a'u'."' mu...""°'"‘
                     (f%\!.VI§.|                           )7ﬂECNO.39*7.nII1€ﬂlIlbﬂl&'Iﬁ$&.SB-C.
                                                                                                                                                          "r"s:’§‘a'v"':"sfzu"ss'i"‘i'u'é“3'b"a""souo"'




                        12452011
               (TAR-1908]
              URI    Gimcv                                    ad»                                                                                                                              Page       i   alt
             ¥...m‘3imoo            '”“‘*r'.’.’:”u".'.1‘m:o.“‘”’““““‘».'I.‘.’J'£.‘.'...

                                           Hlanldmﬁxhfnaﬂwﬁplwh                                                                                                                                    nuoumllsl
                                                                                           lIWOﬁIDOIIIﬂaI|Id.FnIlr.IEﬁl§call&|                                 $313,315.33
            TAB CC
   APPENDIX TAB
   APPENDIX

Appellees Notice of Appeal
                                N0. 2013-67779

WILLIAM G. WEST, AS CHAPTER 7   §                                                     IN THE DISTRICT COURT OF
TRUSTEE OF RICHARD DAVIS, DEBTOR§
     Plaintiff,
vs,                                                                                   HARRIS COUNTY, TEXAS
PHILIPPE TANGUY, 13500 AIR
EXPRESS, L.L.C., AND 13500
AIR EXPRESS, L.P..                    @l'0)|’0l|’0l(0l|’0ll0l§¢I(0lI71|'0lWlYJ1




     Defendants     .




V.

PTRE HOLDINGS, L.P.
      I ntervenor                                                                     270TH JUDICIAL DISTRICT
                            NOTICE 9; APPEAL
      NOTICE IS HEREBY GIVEN that the Defendants, PHILIPPE TANGUY,
13500 AIR EXPRESS,      L.L.C.,     AND 13500 AIR EXPRESS,                                              L.P.,     and
Intervenor, PTRE Holdings, L.P., hereby appeal the Order Granting
Sale of Property signed            October 10,                                             2014 which this Court
entered on the 10th day of October, 2014 at the request of the
Plaintiff, William G. West, Trustee, to the First or Fourteenth
Court of Appeals at Houston, Texas. There are already two related
pending appeals in the First Court of Appeals in Case No. 01-14-
00455-CV.    Defendants and Intervenor state the following:
      1.    The Trial Court is the 270th Judicial District Court of
Harris County, Texas.
      2.    The Judge of the Trial Court is the Honorable Brent
Gamble.
      3.    The Order being appealed was signed on the 10th day of
October, 2014   .




      4.    Defendants, PHILIPPE TANGUY, 13500 AIR EXPRESS, L.L.C.,
13500 AIR EXPRESS,      L.P.,    and Intervenor,                                            PTRE Holdings,      L.P.,


                                                                                  1

                                 APPENDIX C
desire to appeal.
        5.   Appellants believe that the appeal is taken to the Court
of Appeals for the First Supreme Judicial District of Texas at
Houston, Texas.
        6.   Defendants, PHILIPPE TANGUY, 13500 AIR EXPRESS, L.L.C.,
13500 AIR EXPRESS, L.P., and Intervenor, PTRE Holdings, L.P., are
the parties taking the appeal and filing the notice.
                                    Respectfully submitted,
                                    s/Joe Alfred Izen, Jr.
                                    Joe Alfred Izen, Jr.
                                    Attorney for Defendant and
                                    Judgment Debtor
                                    TBC # 10443500
                                    5222 Spruce Street
                                    Bellaire, Texas 77401
                                    (713) 668-8815
                                    (713) 663-9402 FAX
                                    jizen@comcast.net

                                    s/Joe Alfred Izen, Jr.
                                    Joe Alfred Izen, Jr.
                                    Attorney for Intervenor,
                                    PTRE Holdings, L.P.
                                    TBC # 10443500
                                    5222 Spruce Street
                                    Bellaire, Texas 77401
                                    (713) 668-8815
                                    (713) 663-9402 FAX
                                    jizen@comcast.net
                         CERTIFICATE QE SERVICE
      I certify that a true and correct copy of the foregoing
document was sent to Eva Engelhart, Receiver, 2 Riverway #700,
Houston, TX    77056-1918 (713-623-6014 FAX) and Joshua W. Wolf-
shohl, Porter and Hedges, 1000 Main Street, 36th Floor, Houston,
TX 77002 by facsimile transmission (713) 226-6231 Fax and/or
U.S. Mail, postage prepaid, on this the 30th day of October,
2014.
                                    s/Joe Alfred Izen, Jr.
                                    Joe Alfred Izen, Jr.
                            NO. 2013-67779

WILLIAM G. WEST, AS CHAPTER 7   §       IN THE DISTRICT COURT    OF‘
TRUSTEE OF RICHARD DAVIS, DEBTOR§
                                   §
      Plaintiff,                   §
                                   §
VS.                                §    HARRIS COUNTY, TEXAS
                                   §
PHILIPPE TANGUY, 13500 AIR         §
EXPRESS, L.L.C., AND 13500         §
AIR EXPRESS, L.P.   ,              §
                                   §
      Defendants.                  §
                                   §
V.                                 §
                                   §
PTRE HOLDINGS, L.P.                §
                                   §
      Intervenor                   §    27OTI-I   JUDICIAL DISTRICT
                 PHILIPPE TANGUY, 13500 AIR EXPRESS, L.L.C.,
13500 AIR EXPRE§§, L,P. ‘S AND INTERVENOR, PTRE HOLDINGS, I._-.:P.'_S,__
       REQUEST FOR FINDIEGS O_F PAGE AND CO§CLUSIO§§ {E LAW
TO THE HONORABLE JUDGE OF SAID COURT:
      DEMAND IS HEREBY MADE pursuant to Rule 296 of the Texas
Rules of Civil Procedure that this Court prepare and file Find-
ings of Fact and Conclusions of Law in support of its previous
Judgment or order in this case signed October 10, 2014 and filed
by the District Clerk on October 10, 2014. Demand is being made
for the preparation and filing of such Findings of Fact and
Conclusions of Law within twenty days of the signing of the
Judgment as required by said Rule.
      A copy of this demand is being provided to all parties
and/or counsel of record.
                                Respectfully submitted.
                                S/Joe Alfred Izen, Jr.
                                Joe Alfred Izen, Jr.
                                Attorney for Defendant and
                                Judgment Debtor
                                TBC # 10443500
                                5222 Spruce Street
                                Bellaire, Texas 77401
                                 (713) 668-8815
                                 (713) 668-9402 FAX
                                jizen@comcast.net

                                s/Joe Alfred Izen, Jr.
                                Joe Alfred Izen, Jr.
                                Attorney for Intervenor,
                                PTRE Holdings, L.P.
                                TBC # 10443500
                                5222 Spruce Street
                                Bellaire, Texas 77401
                                (713) 666-8815
                                (713) 668-9402 FAX
                                jizen@comcast.net
                     CE   IF CA E   E SERVICE
      I certify that a true and correct copy of the foregoing
document was sent to Eva Bngelhart, Receiver, 2 Riverway #700,
Houston, TX    77056-1918 (713-623-6014 FAX) and Joshua W. Wolf-
shohl, Porter and ﬁedges, 1000 Main Street, 36th Floor, Houston,
TX   77002 by facslmile transmission (713) 226-6231 Fax and/or
U.S. Mall, postage prepaid, on October 30, 2014.

                                S/Joe Alfred Izen, Jr.
musveszaur/m7o                  Joe Alfred Izen, Jr.
       APPENDIX TAB
       APPENDIX     D
                TAB D
Notice of Appeal of the Sale Order
Cause #:
Cause #:       2013-67779              #
                                 Court #     270TH
                                             270TH       Judgment Date:
                                                         Judgment       10/10/2014
                                                                  Date: 10/10/2014

Volume:
Volume:                          Page:
                                 Page:                 Image #:
                                                       Image    62791808
                                                             #: 62791808

Due Date:
Due       11/9/2014
    Date: 11/9/2014              Attorney
                                 Attorney Bar No:
                                              No:        10443500
                                                         10443500
                                                                                  F” F“ IN
                                                                                  FILED    IN
                      1ST
                       ST                                                1st COURT OF APPEALS
Assigned to
Assigned              1         Court of Appeals                         1St|C-l8H§¥()Ol\|l:,/'l'E?(:EéLS
                                                                             HOUSTON, TEXAS
                                                                         10/31/2014 2:16:39 PM
                                                                         10/31/2014               PM
Date Findings
     Findings of Facts/Mtn
       _   _

                 Facts/Mtn of Modify/Mtn New Trial
                              Modify/Mtn New
                                         _

                                             Trial filed?
                                                          _   _

                                                                       10/30/2014
                                                                       1Q/|§Q}é}g;ﬂERAPR|NE
                                                                         CHRISTOPHER A. PRINE
                                                                                     Clerk
Request for Transcript Filed?
Request                Filed?        N/A
                                     N/A                          D
                                                                  D

          Appeal previously filed?
Notice of Appeal                   Y
                            filed? Y                              OA
                                                                  OA

Number of Days:
Number    Days:        10
                       10

File
File Ordered: Imaged
     Ordered: Imaged

Notes:
Notes: Prev           Case No:
       Prev Appellate Case     01-14-00455-cv (3
                           No: 01-14-00455-CV   RD
                                              (3RD APPEAL)
                                                   APPEAL)

BC Notice of Appeal
BC              Appeal filed
                        ﬁled
BG Notice of Appeal filed
BG                      ﬁled — Government
                             – Government
C
C                      Judgment
       Appealing Final Judgment
D -- Accelerated Appeal
D                  Appeal
OA No
OA                 Record Request filed
       No Clerk’s Record          ﬁled
O – Clerk’s Record
O —         Record Request filed          of Appeal)
                           ﬁled (w/Notice of




                                             APPENDIX D
                                                                                  10/30/2014 5:03:45 PM
                                                               Chris Daniel   —
                                                                                     Clerk Harris County
                                                                                  Districi
                                                                                  Envelope No. 3018791
                                                                          By: Patricia S1 Romain-Tippins
                                                                           Filed: 10/30/2014 5:03:45 PM


                                    NO. 2013-67779
WILLIAM G. WEST, AS CHAPTER 7   §               IN THE DISTRICT COURT OF
TRUSTEE OF RICHARD DAVIS, DEBTOR§
     Plaintiff,                 §
                                          §
vs.                                       §     HARRIS COUNTY, TEXAS
                                          §
PHILIPPE TANGUY, 13500 AIR                §
EXPRESS, L.L.C., AND 13500                §
AIR EXPRESS, L.P.,                        §
     Defendants.                          §
                                          §
V.                                        §
                                          §
PTRE HOLDINGS, L.P.                       §
     Intervenor                           §     27OTH JUDICIAL DISTRICT
                                NOTICE QE APPEAL
        NOTICE IS HEREBY GIVEN that the Defendants, PHILIPPE TANGUY,
13500        AIR EXPRESS,   L.L.C.,     AND   13500   AIR EXPRESS,      L.P.,                and
Intervenor, PTRE Holdings, L.P., hereby appeal the Order Granting
Sale of Property signed                October 10,     2014 which this                  Court
entered on the 10th day of October, 2014 at the request of the
Plaintiff, William G. West, Trustee, to the First or Fourteenth
Court of Appeals at Houston, Texas. There are already two related
pending appeals in the First Court of Appeals in Case No. 01-14-
O045S—CV.        Defendants and Intervenor state the following:
        1.     The Trial Court is the 270th Judicial District Court of
Harris County, Texas.
        2.      The Judge of the Trial Court is the Honorable Brent
Gamble.
        3.     The Order being appealed was signed on the 10th day of
October, 2014.
        4.     Defendants, PHILIPPE TANGUY, 13500 AIR EXPRESS, L.L.C.,
13500 AIR EXPRESS,          L.P.,    and Intervenor,    PTRE Holdings,                 L.P.,
desire to appeal.
        5.   Appellants believe that the appeal is taken to the Court
of Appeals for the First Supreme Judicial District of Texas at
Houston, Texas.
        6.   Defendants, PHILIPPE TANGUY, 13500 AIR EXPRESS, L.L.C.,
13500 AIR EXPRESS, L.P., and Intervenor, PTRE Holdings, L.P., are
the parties taking the appeal and filing the notice.
                                    Respectfully submitted,
                                    s/Joe Alfred Izen, Jr.
                                   Joe Alfred Izen, Jr.
                                   Attorney for Defendant and
                                   Judgment Debtor
                                   TBC # 10443500
                                   5222 Spruce Street
                                   Bellaire, Texas 77401
                                    (713) 668-8815
                                    (713) 668-9402 FAX
                                   jizen@comcast.net

                                    s/Joe Alfred Izen, Jr.
                                   Joe Alfred Izen, Jr.
                                   Attorney for Intervenor,
                                   PTRE Holdings, L.P.
                                   TBC # 10443500
                                   5222 Spruce Street
                                   Bellaire, Texas 77401
                                   (713) 668-8815
                                   (713) 668-9402 FAX
                                   jizen@comcast.net
                         CERTIFICATE QE SERVICE
      I certify that a true and correct copy of the foregoing
document was sent to Eva Engelhart, Receiver, 2 Riverway #700,
Houston, TX    77056-1918 (7l3—623—6014 FAX) and Joshua W. Wolf-
shohl, Porter and Hedges, 1000 Main Street, 36th Floor, Houston,
TX   77002 by facsimile transmission (713) 226—6231 Fax and/or
U.S. Mail, postage prepaid, on this the 30th day of October,
2014.
                                    s/Joe Alfred Izen, Jr.
                                    Joe Alfred Izen, Jr.
JUFC7 (NSK#)
JUFC7  (NSK#)      JUSTICE INFORMATION MANAGEMENT
                   JUSTICE INFORMATION             SYSTEM
                                       MANAGEMENT SYSTEM             OCT 31,
                                                                     OCT      2014(C1)
                                                                          31, 2014(C1)
INT6510
INT6510                       CIVIL CASE
                              CIVIL       INTAKE
                                    cAsE INTAKE                      OPT:            INT
                                                                     OPT: _____ -— INT
                            GENERAL PARTY
                            GENERAL PARTY INQUIRY
                                           INQUIRY                   PAGE:
                                                                     PAGE:     11 --   2

 cAsE NUM:
 CASE NUM: 201367779__   PJN> __
            201367779__ PJN>       TRANS NUM:
                              __ TRANS                      CURRENT COURT:
                                          NUM: _________ CURRENT      COURT: 270   PUB? _
                                                                              270 PUB?  _
 CASE TYPE:
 CASE        ENFORCE FOREIGN
       TYPE: ENFORCE  FOREIGN JUDGMENT
                               JUDGMENT          CASE STATUS:
                                                 CASE            DISPOSED (FINAL)
                                                        STATUS: DISPOSED    (FINAL)
         WEST, WILLIAM
 STYLE: WEST,
 STYLE:        WILLIAM GG (CHAPTER     TRUSTE VS
                          (CHAPTER 7 TRUSTE                 PHILIPPE
                                                   TANGUY, PHILIPPE
                                              VS TANGUY,
 =============================================================================
                          tttt INACTIVE
                          ****  INAcTIvE PARTIES    ****
                                          PARTIES ****
   PJN   PER/CONN COC
   PJN PER/CONN         BAR
                  COC BAR          PERSON NAME
                                   PERSON  NAME                      PTY
                                                                     PTY   ASSOC. ATTY
                                                                           ASSOC.   ATTY
   NUM
   NUM    NUMBER
          NUMBER                                                   STAT
                                                                   STAT
__     00007-0001 IVD
      00007-0001  IVD            WEST, WILLIAM
                                 WEST,  WILLIAM
__     00006-0001
      00006-0001  IVP
                  IVP  10443500
                       10443500  PTRE
                                 PTRE  HOLDINGS
                                       HOLDINGS  L PP
                                                 L                        IZEN,  JOE ALF
                                                                          IZEN, JOE   ALF
__     00004-0002 XPL
      00004-0002  XPL 10443500   13,500 AIR
                       10443500 13,500       EXPRESS LP
                                         AIR EXPRESS    LP                       JOE ALF
                                                                          IZEN, JOE
                                                                          IZEN,       ALF
__     00003-0002
      00003-0002  XPL
                  XPL  10443500
                       10443500  13,500
                                 13,500  AIR
                                         AIR EXPRESS
                                             EXPRESS    LLC
                                                        LLC               IZEN,
                                                                          IZEN,  JOE
                                                                                 JOE  ALF
                                                                                      ALF
__     00002-0002 XPL
      00002-0002  XPL 10443500
                       10443500 TANGUY,   PHILIPPE
                                 TANGUY, PHILIPPE                                JOE ALF
                                                                          IZEN, JOE
                                                                          IZEN,       ALF
__     00001-0002 XDF
      00001-0002  XDF            WEST, WILLIAM
                                 WEST,  WILLIAM GG (CHAPTER      TRU
                                                     (CHAPTER 7 TRU
__    00005-0001  RCV 00796513
       00005-0001 RCV  00796513 ENGELHART,   EVA SHAFIR
                                 ENGELHART, EVA    SHAFIR
__     00004-0001 DEF
      00004-0001  DEF 10443500   13,500 AIR
                       10443500 13,500       EXPRESS LP
                                         AIR EXPRESS    LP                       JOE ALF
                                                                          IZEN, JOE
                                                                          IZEN,       ALF
__     00003-0001
      00003-0001  DEF
                  DEF  10443500
                       10443500  13,500
                                 13,500  AIR
                                         AIR EXPRESS
                                             EXPRESS    LLC
                                                        LLC               IZEN,
                                                                          IZEN,  JOE
                                                                                 JOE  ALF
                                                                                      ALF
__     00002-0001 DEF
      00002-0001  DEF 10443500
                       10443500 TANGUY,   PHILIPPE
                                 TANGUY, PHILIPPE                                JOE ALF
                                                                          IZEN, JOE
                                                                          IZEN,       ALF
 _     00001-0001 PLT
      00001-0001                 WEST, WILLIAM
                       24058058 WEST,
                  PLT 24058058          WILLIAM GG (CHAPTER      TRU
                                                     (CHAPTER 77 TRU      POWER, AARON
                                                                          POWER,  AARON




==> (11)
==>                      FOUND
          CONNECTION(S) FOUND
    (11) CONNECTION(S)
1=AcTIvE
1=ACTIVE       2=ATY. INQ.
               2=ATY.  INQ.    3=ACT.ENTRY
                               3=ACT.ENTRY      4=ISS. SERV.
                                                4=ISS. SERV.    5=DOC. INQ.
                                                                5=DOC. INQ.
6=CASE INQ.
6=CASE  INQ.   7=BACKWARD
               7=BACKWARD      B=FORWARD
                               8=FORWARD        9=PTY. ADDR.
                                                9=PTY. ADDR.    10=REFRESH
                                                                10=REFRESH      11=HELP
                                                                                11=HELP
                         TAB EE
                APPENDIX TAB
                APPENDIX

Appellants Notice of Designation of Additional Items
      ALFRED IZENA
  JOE ALFRED IZEN JR.
                   JR.
  JOE
IZEN &
IZEN  & ASSOCIATES,
        ASSOCIATES, P.C.
                LAW
                    P.C.
   ATTORNEYS AT
   ATTORNEYS AT LAW

                               SPRUCE STREET
                          5222 SPRUCE
                          5222        STREET -— BELLAIRE, TEXAS 77401
                                                BELLAIRE, TEXAS 77401
                                      668-8815 Telephone
                                (713) 668-8815 Telephone / (713) 668-9402 Fax
                                                                 668-9402 Fax

                                        December 29,
                                        December 29,         2014
                                                             2014


Chris Daniel
Chris Daniel
Harris County
Harris        District Clerk
       County District Clerk
P.
P.    O.
      O.    Box 44651
            Box   6 51
Houston,
Houston,       Texas 77210
               Texas   77210
RE:
RE:        No. 2013-67779;
           No.             William G.
               2013-67779; William Q; as
                                       as Chapter    Trustee 9;
                                          Chapter 17 Trustee    Richard
                                                             of Richard
           Davis, Debtors, 1;
           Davis, Debtors,    Philippe Tanguv,
                           v. Philippe  Tanquv, E;  Al,
                                                Et Al,  Designation
                                                        Designation of
                                                                    of
           Additional Items
           Additional  Items to
                             to Be Included in
                                Be Included    Record on
                                            in Record on Appeal; Request
                                                         Appeal; Request
                      Reporter's Record
               Court Reporter's
           for Court
           for                   Record
Dear Sir:
Dear Sir:
           Attached is
           Attached is a copy of
                       a copy    the District
                              of the          Clerk's Docket
                                     District Clerk's Docket Sheet
                                                             Sheet in
                                                                   in
     above—styled and
the above-styled
the                      numbered cause.
                    and numbered    cause. The          circled are
                                                 items circled
                                             The items                the
                                                                 are the
items  Appellant designates
items Appellant   designates as    items to
                               as items         included in
                                             be included
                                         to be            in the  Clerk's
                                                             the Clerk's
Record on
Record  on Appeal.   Request is
            Appeal. Request               made that
                                  hereby made
                              is hereby                   Official Court
                                                     the Official
                                                that the            Court
Reporter of
Reporter          270th Judicial
              the 270th
          of the         Judicial District
                                    District Court
                                              Court that  took the
                                                    that took       notes
                                                               the notes
        Motion to
    the Motion
at the
at                 Sell Real
                to Sell   Real Property   hearing on
                                Property hearing      October 10,
                                                   on October       2014,
                                                               10, 2014,
prepare aa Court
prepare           Reporter's record
            Court Reporter's   record of        hearing for
                                           such hearing
                                       of such               purposes of
                                                         for purposes  of
appeal. We
appeal.       request an
          We request        estimate and
                        an estimate          will forward
                                       and will                requested
                                                   forward aa requested
deposit.
deposit.

                                                     Sincerely,
                                                     Sincerely,



                                                     Joe Alfr
                                                     Joe Alfred        Jr.
                                                                Izen, Jf\
                                                                Izen,*

JAI:kC
JAI:kc
cc:
cc:  Eva Engelhart
     Eva Engelhart
     Joshual Wolfshol
     Joshual Wolfshol
TANHEHCBV . DOR/TK1o7'|
TANWEHC3Y.D0R/TK471




                                                      1
                                             APPENDIX E
       Ofﬁce of Harris County              District Clerk        -   Chris Daniel                                                                            Page   1       of 5




         HCDistrictclerk.com                          WEST, WILLIAM G (CHAPTER 7 TRUSTEE OF THE                                                          l2/26/2014
                                                      ESTATE 0 vs. TANGUY, PHILIPPE
                                                      Cause: 201367779                CDI: 7           Court: 270


         DOCUMENTS
         Number              Document                                                                                               P05‘   D3”                          P35
                                                                                                                                    Jdgm

       ~~~
         6361-3?W5\_
                             Certificate   of Conference             _g   __
                                    ER SIGNED GRANTING ENTRY OF TEMPORARY ORDERS
                                                                                __,                       _   ._,,__._______»__M_      W       '2/“/20”
                                                                                                                                               I2/I6/20l4
                                                                                                                                                                                             ;
         633668]    I        Proposed Order to Tumover Log Books‘Provide Access to Non-Exempt Airplane and to                                  12/03/2014               3                .




                             Retain Gordon Cragg to Appraise the Airplane                                                                                                                    4   ‘\
                                                                                                                                                                                                      /

                             Notice of Past Due Findings of Fact and Conclusions of Law Pursuant to Rule 297 Texas
                                                                                                                                                                                                            ‘
         éylffié                                                                                                                               ll/24/2014           3                  b‘4           «rs
                        __
                             Rules of Civil Procedure                                                                                                                       (x    V: 54::            O     ‘”


         63238l37            Proposed Order to Tumover Log Books and Provide Access to Non-Exempt Airplane and                                 I   ll l9/20l4           2            °’          '




~
                             to Retain Gordon Cragg to Appraise the Airplane

         63l53004            Defendants and Judgment Debtors. Philipe Tanguy,l3500 air Express. L.L.C.. and l3500                              I   I/l3/2014        ~~
                             Air Express. L.P.'S Response and Objection to the Reeeiver's Motion to Compel Tum Over
                             Order of Non-Exempt Airplane and to Retain Gordon Cragg to Appraise and Sell the A




                                                                                                                                                             ~~
~~~~                                                                                                                                                                         ~
                                       A



                                                                                                                                                              ~
         63153005            Exhibit                                                                                                           ll/I   3l20l4            6
~~63153906                                                                                                                             ~
                                                                                                                                                                             ~~
                             Proposed Order                                                                                                        I/I3/20




  ~~~
                                                                                                                               _____           I




         ‘63l53007           Defendants and Judgment Debtors, Philippe Tanguy, l3500 Air Express. L.L.C., and                                  ll/l3/2014
  ~~                         l3500 Air Express, L.P.'S Motion for Continuance ofTrial on Receiver's Motion to
                             Compel Turn Over Order of Airplane and Claim for Turn Over Purported Distributions




       ~
 ~~                          ($2,085.?

 ~~~     63I53008            Exhibit   A                                                                                                       llll3/2014               2   ~~~
~        63l53009            Exhibit   B                                                                                                       ll/l3/2014               2

                             Proposed Order                                                                                                    I   I/I3/20|4            2
                                                  ~

                             Affidavitof Defendant, Philippe Tanguy, ln Opposition to Receiver's Motions for                                ll/I3/20l4              9
                             Charging Order Against Debtor. Philippe Tanguy's Partnership and Membership Interests




                                                                                                                                                              ~
                             and Motion to Compel Turn Over of Non-Exempt Airplane and to Retain Gordon Cragg to
                             Appr
                63169159     EXHIBITA                                                                                                                                       ~~~

                                                                                                                                                                ~~
       ~~~ ->                                                                                                                               ll/I3/ZOI4                  l




   ~~
           »>   63l69l60     EXHIBIT B                                                                                                      II/I3/ZOI4

   ~~      A>   63l69l6l     EXHIBITC                                                                                   _________      ~    ll/l3/20l4




                                                                                                                                       ~~
         63l203l9            Defendant-In-Intervention William G. Wests, Chapter 7 Trustee of Richard Davis Original                       ll/l0l20l4
                             Answer
~~~
         62996972            Defendants, Philippe Tanguy, 13500 Air express. L.L.C.. [3500 Air Express,         and   LPS                  l0/30/20l4
                             lntervenor. Ptre Holdings. L.P.S. Request for Findings of Fact and Conclusioons of Law
~~~ 62999297                 notice   of appeal                                                                                            I0/30/Z0l4               2
         62856928            Second Amended Notice of Hearing                                                                              l0/2ll20|4               2

         62735373            Amended Notice of Hearing                                                                                     10/ I3/ZOI4              2
         62708047            Defendant and Plaintiff-in-lntervention‘s PTRE Holdings, L.P.‘S Ob_]ECll0n to Reeeiv—eT'sg“                   I0/l0/20l4               5
  ~                          Request for Emergency Consideration and (Proposed) Third Amended Order to Sell Real
                             Property at l7l4 Driscoll Street
   ~62708048
~~~
                                                                                                                            ~
                             Proposed
                                                                                                N"                                             0/ l 0/20] 4


                                                                                                                                                                    %\
                                                                                                                                           l                        I




                             ORDER SGND GRANTING SALE or PROPERTY



                                                                                                                                                              ~~
                                                                                                                                           _.4—-—
                                                                                                                                           no/1'5/2_o‘14-)          I9



~~
                             Proposed Third       Amended Order to sell   property at l7l4 Driscoll St.                                    I0/08/20I4               2
                                                                                                                                                                                    ~~
                             Exhibit   C                                                                                                   l0l08/20l4               I7
                                                                                                                                                                                   ~~
                             Supplemental Aflidavit to Motion        to Sell Real Property   of I714 Driscoll   St.                        I0/08/2014               2




   http://www.hcdist:rictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=RPCzHNmB...                                                                     12/26/2014
~~~62674331
             _   ~
     Office of Harris County District Clerk


                             Exhibit   A
                                       B
                                                                 -    Chris Daniel

                                                                     __,,       .   _     ,   _   , _   ,_   ,,,__       ‘_   _,     ,       .   ...   .
                                                                                                                                                               —»--



                                                                                                                                                                      ‘°’°3’2°"‘

                                                                                                                                                                       '°’°3’Z°”
                                                                                                                                                                                Page 2 of 5

                                                                                                                                                                      -~-~~--‘-7-s
                                                                                                                                                                                      9
                                                                                                                                                                                      3
            62674332         Exhibit
~~




~
            62674333     Exhibit       C                                                                                                                               '0/W20“        '7

                                       D                                                                                                                               '°’°3’2°'4     2
            62674334         Exhibit

            62674857~        Receiver's Motion to Compel Tumover ofNon-Exempt Airplane and                       to Retain         Gordon                              10/08/2014     4
                             Cragg to Appraise and sell the Airplane
            62674858         Exhibit   A                                                                                                                               '0/03/2°14     9

            6267-4359        Afﬁdavit                                                                                                                                  10/03/20"‘     2


~           62674860         Exhibit   B                                                                                                                               I0/08/2014     3


~~62674861                   Exhibit   C                                                                                                                               I0/08/2014     I



            62674862         PROPOSED ORDER TO COMPEL TURNOVER OF NON-EXEMPT AIRPLANE AND                                                                              10/08/2014     2
                             TO RETAIN GORDONCRAGG T0 APPRAISE AND SELL THE AIRPLANE
            62674863         Notice or Hearing                                                                                                                         IOI08/20|4     2

            62677691         Receiver's Motion for Charging Order against Debtor, Philipe Tnnguy's Partnership and                                                     10/08/2014
                             Membership       Interests

            62677693         Exhibit   A                                                                                                                               10/08/2014     9

            62677694         Affidavit                                                                                                                                 10/08/2014     2

            62677696         Exhibit   B                                                                                                                               10/08/2014     3




                                               ~
            62677697         Afﬁdav it                                                                                                                                 10/08/2014     2

            62677699         Exhibit C                                                                                                                                 I0/08/2014     3

                             Exhibit D


                                                                                                                                                                                          ~
            62677700                                                                                                                                                   10/08/2014     3

     l      62677701         Exhibit   E                   ______,__                                                                                                   10/08/2014     5
     ;
                                                      Order against Debtor, Phillippe Tanguy's Partnership and Membership                                              10/08/2014     3
                             Interests

            62677705         Notice of Hearing                                                                                                                         10/08/2014     2




     ~~~                                                                                                                                                                            ~~~
                         ~
            62612274         Amended Notice of Hearing
                                                                                                                                                               —       10/03/2014     2




                                                                                                                              ~~                                                    ~
                 2888        Request for Emergency consideration/hearing on the Motion T6                      real Property at          1714                         ~10/02/20 I 4
                             Driscoll St.




                                                                                                                                                                                    ~~
     ~~ 62597587
                             coun ofappeals      for the first district oftexas at houslon order
                                                                5)”                               will               H                   W                 H   T ~~10/02/2014         6

     ~~~~
            62597656         Exhibit A_I0-02-l4                                                                                                                        no/02/2014     9

     ~62597925               Exhibit B_I0~02-14                                                                                                                        I0/02/20|4     3

     ~62597974                              caring                                                                                                                     I0/02/20|4     2

            62597986         LettTanguy West         HC Notice ofNonavaiIibity ofCoun                                                                                  10/02/2014     1



            625982 I 3       Exhibit C_10-02-I4                                                                                                                        10/02/2014     14

            625982 19        Exhibit D_l0-02-I4                                                                                                                        I0/02/20|4     2
            62598236         Proposed      Amended Order to Sell      Property at 1714 driscoll   st.                                                                  10/02/2014     17

            6 I 708522       Defendants’ Notice of Filing                                                                                                             07/24/2014      I




            6 I 708523   Appellants, Philippe Tanguy. 13500 Air Express. L.L.C., and 13500 Air Express. L.P.'S                                                        07/24/201 4     20
                         Emergency Motion for Temporary Order Staying Turnover and Receivership Proceeding
                         Pursuant to T.R.A.P Rule 29.3

         6 I 708525      Affidavit of Appellant. Philippe Tanguy. In Support of Appellants‘                   Emergency Motion               for                      07/24/2014      6
                         Temporary Relief Pursuant to T.R.A.P Rule 29.3
         61710028        Exhibit       A                                                                                                                              07/24/2014      14

         61710030        Exhibit       B                                                                                                                              07/24/2014      3

         61710031        Exhibit       C                                                                                                                              07/24/2014      22
         61714077        Amdavil                                                                                                                                      07/24/2014      2




     http://www.hcdistrictcIerk.com/edocs/public/CaseDetaiIsPrinting.aspx?Get=RPCzHNmB...                                                                                       12/26/2014
                                                                                                                                ~~~
                                                                   Chris Daniel                                                          Page 3 0f 5
Offtce of Harris County District Clerk                        -




\   ‘
        e177‘4os5

         —"‘
        61714036
        61714093
                    ~    INTERVENOR.      HOLDINGS, L.P.'S. RESPONSE AND OBJECTION T0
                                             1>'r1u-:

                         RECEIVER. EVA ENGELHARTIS, MOTION TO SELL REAL PROPERTY AT
                         DRISCOLL STREET AND PROPOSED ORDER ANDIOR AMENDED ORDER


                         INTERVENOR. PTRE HOLDINGS. L.P.'S. RESPONSE AND OBJECTION TO
                                                                                                           _
                                                                                                                      1714
                                                                                                                                07/24/201 4



                                                                                                                                07/24/2014

                                                                                                                                07/24/2014
                                                                                                                                               1



                                                                                                                                               4
                         RECEIVER. EVA ENGELHARTIS. MOTION TO SELL REAL PROPERTY AT                                   1714
                         DRISCOLL STREET AND PROPOSED ORDER AND/OR AMENDED ORDER
        61714094         Proposed Order                                                                                         07/24/2014     1




        61609174         NOTICE OF PAST DUE FINDINGS OF FACT AND CONCLUSIONS OF LAW                                             07/16/2014     2
                         PURSUANT TO RULE 297 TEXAS RULES OF CIVIL PROCEDURE
        61553449         Proposed amended Order to       sell     property at 1714 driscoll   st.                               07/ I I/20I4   2

         ~>   61553450   Exhibit   C                                                                                            07/ I I/2014   I4

        61509888         Motion    to Sell Real Property at     1714 Driscoll   St.                                             07/09/2014     3

        61509889         Exhibit   A                                                                                            07/09/2014     9

        61509890         Exhibit   B                                                                                            07/09/20”      3

        61509891         Exhibit C                                                                                              07/09/2014     14

        61509892         Exhibit D                                                                                              07/09/2014     2

        61509893         Proposed Order                                                                                         07/09/2014     2

        61509894         Notice of Hearing                                                                                      07/09/2014     2

        61758864         Court of Appeals     First District (postcard)                                                         07/07/2014     I



        61611895         Court ofAppeals      First District (postcard)                                                         07/01/2014     I



        61273901         DEFENDANTS, PHILIPPE TANGUY. 13,500 AIR EXPRESS L.L.C. AND I3,500 AIR                                  06/19/2014         I

                         EXPRESS L.P.'S, REPLY TO RECEIVER'S RESPONSE TO DEFENDANTS' MOTION
                         TO LEASE PROPERTY AT 1712 AND 1714 DRISCOLL STREET. HOUSTON. TEXAS
                         FOR A TERM LONGER THAN MONTH-TO-MONTH
        61273914         Defendants Philippe Tanguy, 13500 Air Express L.L.C And I3,500 Air Express L.PS                        06/19/2014     5
                         Reply To Reciever Response To Defendants Motion To Lease Property At 1712 And 1714
                         Driscoll Street. Houston Texas For A Tenn Longers Then Month-To- Month

        61449265         Court ofAppeals      First District (general infonnation)                                              06/ 19/2014    4

        61244676         Receiver's Response to Defendant's Motion to Lease Receivership Property for Longer                    06/18/2014     4
                         than Month-to-Month Tenancy and Motion to Compel Turnover ofDocumenls and
                         Property Pursuant to Court Order Dated May 30. 2014

        61244682         Proposed Order to Compel Turnover                                                                      06/18/2014     2

        61256949         DEFENDANTS. PHILIPPE TANGUY, 13500 AIR EXPRESS, L.L.C.. AND 13500 AIR                                  06/18/2014     2
                         EXPRESS, L.P. ‘S, REQUEST FOR FINDINGS OF FACT AND CONCLUSIONS OF
                         LAW
        61261600         Tanguy West      HC Notice oIAppeaI                                                                    06/18/2014     2

        61168270         Filing Letter                                                                                          06/12/2014     1



        61168574         Defendant, Phillippe Tanguy's Motion for           Coun Approval      to Lease Receivership Property   06/11/2014     4
                         for Term      Longer Than Month-to-Month Tenancy
        61168575         Exhibit   A                                                                                            06/11/2014     1


        61168576         Exhibit   B                                                                                            06/11/2014     3

        61168577         Proposed Order                                                                                         06/11/2014     1


        61168578         Notice of Oral Hearing                                                                                 06/ 1/2014
                                                                                                                                    I          1



        61228236         Court of Appeals     First District (general information)                                              06/06/2014     5

        61065884         Trial Coordinator    Document                                                                          06/02/2014     8

        60995173         DEFENDANTS, PHILIPPE TANGUY. 13500 AIR EXPRESS. L.L.C., AND 13500 AIR                                  05/30/2014     6
                         EXPRESS, L.P.'S OBJECTION TO RECEIVER'S EMERGENCY MOTION TO
                         COMPEL TURNOVER OF NON-EXEMPT PROPERTY. TO RETAIN REAL ESTATE
                         BROKER. AND TO SELL NON-EXEMPT PROPERTY



http://www.hcdistrictclerk.com/edocs/public/CaseDetaiIsPrinting.aspx?Get=RPCzHNmB...                                                      12/26/2014
Office of Harris County District Clerk            -   Chris Daniel                                                  Page 4 of 5



 60995 I 74    EXHIBIT A                                                                                   05/30/20l4     5

 609951 75     PROPOSED ORDER                                                                              05/30/20|4     I




 6I0|2360      ORDER SIGN ED COM PELLING PRODUCTION                                                        05/30l20l4     2

               Request Writ of Execution                                                                   05/27/2014     I
 6 I 028332
               Notice of Appeal                                                                            05/23/2014     2
 60927975
                Emergency Motion to Compel Turnover of Non-Exempt Real Properly.     to Retain Real        05/23/20| 4    as
 6093694 I
                Estate Broker and to Sell Non-Exempt Real Property

 60936942       Exhibit   A                                                                                05/23/20| 4

 60936943       Affidavit                                                                                  05/23/20| 4    NwN~o




 60936944       Exhibit   B                                                                                05/23/20 I4

 60936945       Aﬂidavit                                                                                   05/23/20| 4

 60936946       Exhibit   C                                                                                05/23/20 I4      I




 60936947       Proposed Order                                                                             05/23/20 I4

 60936948       Notice of Hearing                                                                          05/23/201 4     NNN




 60708547       Bond of Receiver                                                                           05/07/20l 4

 60708549       Oath of Receiver                                                                           05/07/20 I 4      I




 606 I 8695     ORDER SETTING BOND SIGNED                                                                  04/25/20 4
                                                                                                                    I      8

                ORDER SIGNED APPOINTING RECEIVER                                                           04/25/20] 4
                ORDER SIGNED GRANTING MOTION FOR TURNOVER                                                  04/25/20I 4

  605673 I 2    PETITION IN INTERVENTION OF PTRE HOLDINGS. LP.                                             04/24/2014      6

  60487236      DEFENDANTS AND JUDGMENT DEBTORS, PHILIPPE TANGUY. I3500 AIR                                04/2l/20I4      4
                EXPRESS, L.L.C.. AND I3500 AIR EXPRESS. L.P.'S. MOTION FOR CONTINUANCE
                OF THE TRIAL ON PLAINTIFF’ S APPLICATION FOR TURN OVER ORDER AND
                APPOINTMENT OF RECEIVER AND MASTER
  60487237      Proposed Order                                                                             04/2|/20l4        I



  6048723l      DEFENDANTS AND (PURPORTED) JUDGMENT DEBTOR, PHILIPPE TANGUY's,                             04/|8I20I4      2
                NOTICE OF DESIGNATION OF EXEMPT AND NON-EXEMPT ASSETS
  60509764      DEFENDANTS AND JUDGMENT DEBTORS. PHILIPPE TANGUY,                  I3500 AIR               04/I7/2014      5
                EXPRESS,      L.L.C.,   AND   I3500 AIR EXPRESS, L.P.S, FIRST AMENDED ANSWER
                AND ORIGINAL COUNTER-CLAIM
  60245479      ORDER SIGNED SETTING HEARING                                                               03/27/20 I 4      I



  6008 I956     proposed order                                                                             03/20/20 14       I



  60387480      MOTION TO RESET HEARING ON APPLICATION FOR TURNOVER AFTER                                  03/20/20 4
                                                                                                                    I      3
                JUDGMENT AND FOR APPOINTMENT OF A RECEIVER AND MASTER
  60387483      Proposed Order to show cause why appication for tumover aﬂerjudgment and for               03/20/20l4       I

                appointment of a receiver and master should not be granted

 58734703       Defendants and Judgment Debtors Philippe Tanguy. I3500 Air Express,   LLC and   I3500      I2/I3/20I3       I

                Air Express. L.P.s Jury Demand

  58734706      Defendant's and Judgment Debtors Jury     Demand                                           I2/I3/2013       I



 587347I   I    Defendants and Judgment debtors Philippe Tanguy, I3500 Air Express   LLC and   I3500 Air   I2/I3/2013      3
                Express, LP's Motion for Refenal to Mediation

 58734712       Proposed Order                                                                             I2/I3/20l3       I


 587347I3       Defendants and Judgment debtors Philippe Tanguy. I3500 Air Express   LLC and   I3500 Air   I2/I3/20|3      3
                Express. LP's Original   Answer
 58734700       Defendants and Judgment Debtors. Motion for Continuance of Trial on Application   for      I2/I2/20I3     5
                Turnover Order alter Judgment and Appointment of Receiver and Master
 5873470 I      Proposed Order                                                                             I2/I2/Z013       I




http://www.hcdistrictcIerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=RPCzHNmB...                                 12/26/2014
Office of Harris County District Clerk            -   Chris Daniel                                                 Page 5 of 5


 58671321         DEFENDANTS AND JUDGMENT DEBTORS PHILIPPE TANGUY 13500 AIR                            1   2/09/20 I 3   6
                  EXPRESS LLC AND 13500 AIR EXPRESS LP'S MOTION TO SET ASIDE ORDER
                  DATED NOVEMBER 8. 2013 OR FOR GRANT OF NEW TRIAL AND STAY
 5867 1322        Exhibit   A                                                                          12/09/2013

 5867 I 323       Exhibit   B                                                                          12/09/2013                        :29




 5867 I 324       Proposed Order                                                                       12/09/2013

 583473 18        ORDER SIGNED SETTING HEARING                                                         I   1/15/2013
                                                                                                                         Noew\..aNNoow




 58293800         Notice of Filing of Bankruptcy Judgment                                              11/14/2013

 5829465 I        Application for Tumover Aﬂer Judgment and for Appointment of a Receiver and Master   11/14/2013

  ->   58294653   proposed Order Granting    Tumover and Appointing Receiver and Master                11/14/2013

  ->   58294692   Proposed Order to Show Cause Why Application for Turnover Aﬂer Judgment and   for    11/14/2013
                  Appointment of a Receiver and Master Should Not Be Granted
 58221562         Judgment                                                                             11/08/2013               1



  ->   58221563   Aﬂidavil      Of Names And Addresses                                                 11/08/2013          2

  ->   58221566   Filing letter                                                                        11/08/2013               I




 58374140         LETTER ROGATORY ISSUED                                                               11/08/2013          4

 61 168271        WEST, WILLIAM G (CHAPTER7 TRUSTEE OF TH VS TANGUY. PHILIPPE




http://www.hcdistrictclerk.com/edocs/pub]ic/CaseDetaiIsPrinting.aspx?Get=RPCzHNmB...                                12/26/2014